Exhibit 10.1




















SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
Among
BARCLAYS BANK PLC, as Purchaser and Agent,
SUTTON FUNDING LLC, as Purchaser,
and
NATIONSTAR MORTGAGE LLC, as Seller
Dated as of January 29, 2016




--------------------------------------------------------------------------------

Exhibit 10.1










TABLE OF CONTENTS


1.
APPLICABILITY    1

2.
DEFINITIONS AND INTERPRETATION    1

3.
THE TRANSACTIONS    23

4.
CONFIRMATION    27

5.
TAKEOUT COMMITMENTS    28

6.
PAYMENT AND TRANSFER    28

7.
MARGIN MAINTENANCE    28

8.
TAXES; TAX TREATMENT    29

9.
SECURITY INTEREST; PURCHASERS’ APPOINTMENT

AS ATTORNEY-IN-FACT    30
10.
CONDITIONS PRECEDENT    32

11.
RELEASE OF PURCHASED ASSETS    35

12.
RELIANCE    36

13.
REPRESENTATIONS AND WARRANTIES    36

14.
COVENANTS OF SELLER    39

15.
REPURCHASE OF MORTGAGE LOANS    46

16.
SERVICING OF THE MORTGAGE LOANS; SERVICER TERMINATION    47

17.
EVENTS OF DEFAULT    50

18.
REMEDIES    53

19.
DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE    55

20.
USE OF EMPLOYEE PLAN ASSETS    55

21.
INDEMNITY    55

22.
WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS    56

23.
REIMBURSEMENT; SET-OFF    56

24.
FURTHER ASSURANCES    57

25.
ENTIRE AGREEMENT; PRODUCT OF NEGOTIATION    57

26.
TERMINATION    58

27.
REHYPOTHECATION; ASSIGNMENT    58

28.
AMENDMENTS, ETC.    59

29.
SEVERABILITY    59

30.
BINDING EFFECT; GOVERNING LAW    59

31.
WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION AND VENUE;

SERVICE OF PROCESS    59
32.
SINGLE AGREEMENT    60

33.
INTENT    60

34.
NOTICES AND OTHER COMMUNICATIONS    60

35.
CONFIDENTIALITY    62

36.
DUE DILIGENCE    63

37.
AMENDMENT AND RESTATEMENT OF ORIGINAL AGREEMENT;

NO NOVATION    63






--------------------------------------------------------------------------------

Exhibit 10.1








SCHEDULES AND EXHIBITS
EXHIBIT A
MONTHLY CERTIFICATION

EXHIBIT B
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO MORTGAGE LOANS

EXHIBIT C
FORM OF TRANSACTION NOTICE

EXHIBIT D
FORM OF GOODBYE LETTER

EXHIBIT E
FORM OF WAREHOUSE LENDER’S RELEASE

EXHIBIT F
[RESERVED]

EXHIBIT G
[RESERVED]

EXHIBIT H
FORM OF SELLER MORTGAGE LOAN SCHEDULE

EXHIBIT I
SUTTON’S SPECIAL ELIGIBILITY REQUIREMENTS FOR FHA BUYOUT LOANS

EXHIBIT J
CORRESPONDENT SELLER RELEASE

EXHIBIT K
FORM OF GUARANTY







--------------------------------------------------------------------------------

Exhibit 10.1






SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
Dated as of January 29, 2016
AMONG:
BARCLAYS BANK PLC, in its capacity as purchaser (“Barclays” or “Purchaser”) and
agent pursuant hereto (“Agent”),
and
SUTTON FUNDING LLC, in its capacity as purchaser (“Sutton” or “Purchaser,” and
together with Barclays, “Purchasers”)
and
NATIONSTAR MORTGAGE LLC (“Seller”).
1.
APPLICABILITY

Barclays and Seller entered into that certain Amended and Restated Master
Repurchase Agreement, dated as of May 17, 2013 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Original Agreement”), which
prescribes the manner of sale of Eligible Mortgage Loans and the method and
manner by which Seller will repurchase such Purchased Assets, and
contemporaneously entered into the Program Documents (as such term is defined in
such Original Agreement).
Purchasers and Seller desire to further amend and restate the Original Agreement
in its entirety to add the REO Asset as an Eligible Asset and to make certain
changes and contemporaneously enter into or reaffirm the Program Documents (as
such term is defined in this Agreement), as applicable.
Barclays may from time to time, upon the terms and conditions set forth herein,
agree to enter into transactions on a committed basis with respect to the
Committed Amount and an uncommitted basis with respect to the Uncommitted
Amount, in which Seller sells to a Purchaser Eligible Assets (and transfers to
Sutton the REO Asset), on a servicing-released basis, against the transfer of
funds by such Purchaser, with a simultaneous agreement by such Purchaser to
transfer to Seller such Purchased Assets on a date certain not later than one
year following such transfer, against the transfer of funds by Seller; provided,
that the Aggregate MRA Purchase Price shall not exceed, as of any date of
determination, the lesser of (a) the Maximum Aggregate Purchase Price (less the
sum of the Aggregate EPF Purchase Price and the HCM Aggregate MRA Purchase
Price) and (b) the Asset Base; and provided, further, that any FHA Buyout Loans
or HECM Buyout Loans purchased hereunder shall be purchased by Sutton and any
other Eligible Mortgage Loans purchased hereunder shall be purchased by
Barclays. Each such transaction involving (x) the transfer of Eligible Mortgage
Loans to a Purchaser or (y) the transfer of REO Property to REO Subsidiary
resulting in an increase in the value of the REO Asset, shall each be referred
to herein as a “Transaction,” and shall be governed by this Agreement. This
Agreement is not a commitment by Purchasers to enter into Transactions with
Seller but rather sets forth the procedures to be used in connection with
periodic requests for Purchasers to enter into Transactions with Seller. Seller
hereby acknowledges that Purchasers are under no obligation to enter into, any
Transaction pursuant to this Agreement with respect to the Uncommitted Amount.
After the initial Purchase Date, as part of separate Transactions, Seller may
request and, as set forth in the previous paragraph and subject to the terms and
conditions of this Agreement, a Purchaser may or shall fund an increase in the
Aggregate MRA Purchase Price for (i) additional Eligible Mortgage Loans and (ii)
the REO Asset based upon either the conveyance by Seller of additional REO
Properties to REO Subsidiary or the acquisition of additional REO Properties by
the REO Subsidiary.
2.
DEFINITIONS AND INTERPRETATION

(a)Defined Terms.




--------------------------------------------------------------------------------

Exhibit 10.1






“30+ Day Delinquent Mortgage Loan” means any Mortgage Loan at any time the
Monthly Payment for which was not received within twenty-nine (29) days after
its Due Date.
“Accepted Servicing Practices” means with respect to any Mortgage Loan, those
accepted, customary and prudent mortgage servicing practices (including
collection procedures) of prudent mortgage banking institutions that service
mortgage loans of the same type as the Mortgage Loans in the jurisdiction where
the related Mortgaged Property is located, and which are in accordance with the
requirements of each Agency Program, applicable law, FHA regulations and VA
regulations, if applicable, and the requirements of any private mortgage insurer
so that the FHA insurance, VA guarantee or any other applicable insurance or
guarantee in respect of any Mortgage Loan is not voided or reduced.
“Accrual Period” means, with respect to each Monthly Payment Date for any
Transaction, the period from and including the immediately prior Monthly Payment
Date to but excluding such Monthly Payment Date; provided that with respect to
the first Monthly Payment Date of a Transaction following the related Purchase
Date, the Accrual Period shall commence on the related Purchase Date.
“Acquisition of a Mortgage Originator” shall mean an acquisition, merger or
other business combination of Seller resulting in either Seller or a Subsidiary
of Seller (i) becoming affiliated with an originator or servicer of Mortgage
Loans or (ii) acquiring a substantial portion of the assets of an originator or
servicer of Mortgage Loans, in any case, that, with the passage of time or
otherwise (including the incurrence of indebtedness in connection with such
acquisition, merger or other business combination), in the reasonable
determination of Seller (as supported by financial projections and other
material information that the Agent may request in connection with such
acquisition, merger or other business combination), would cause any of the
following: (x) the Tangible Net Worth of Seller to be at any time less than or
equal to $400,000,000; or (y) the ratio of the Servicer’s Total Net Indebtedness
to Tangible Net Worth at any time to exceed 9:1.
“Act of Insolvency” means, with respect to any Person,
(i)the filing of a voluntary petition (or the consent by such Person to the
filing of any such petition against it), commencing, or authorizing the
commencement of any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation, dissolution or similar law relating to the
protection of creditors, or suffering any such petition or proceeding to be
commenced by another; or such Person shall consent or seek to the appointment of
or taking possession by a custodian, receiver, conservator, trustee, liquidator,
sequestrator or similar official of such Person, or for any substantial part of
its Property, or any general assignment for the benefit of creditors;
(ii)a proceeding shall have been instituted against such Person under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution, moratorium, delinquency or liquidation law of any jurisdiction,
whether now or subsequently in effect, or a custodian, receiver, conservator,
liquidator, trustee, sequestrator or similar official for such Person or such
Person’s Property (as a debtor or creditor protection procedure) is appointed by
any Governmental Authority having the jurisdiction to do so or takes possession
of such Property and any such proceeding is not dismissed within sixty (60) days
of filing; provided, that if, under any other agreement for Indebtedness, Seller
is subject to a shorter time period to dismiss any such proceeding, such shorter
time period shall be automatically incorporated into this Agreement as if fully
set forth herein without the need of any further action on the part of any
party;
(iii)that such Person or any Affiliate shall become insolvent;
(iv)that such Person shall (a) admit in writing its inability to pay or
discharge its debts or obligations generally as they become due or mature, (b)
admit in writing its inability to, or intention not to, perform any of its
material obligations, or (c) generally fail to pay any of its debts or
obligations as they become due or mature;
(v)any Governmental Authority shall have seized or appropriated, or assumed
custody or control of, all or any substantial part of the Property of such
Person, or shall have taken any action to displace the executive management of
such Person; or
(vi)the audited annual financial statements of Person or the notes thereto or
other opinions or conclusions stated therein shall be qualified or limited by
reference to the status of such Person as a “going concern” or a reference of
similar import or shall indicate that such Person has a negative net worth or is
insolvent; or




--------------------------------------------------------------------------------

Exhibit 10.1






(vii)if such Person or any Affiliate is a corporation, such Person or any
Affiliate or any of their Subsidiaries, shall take any corporate action in
furtherance of, or the action of which would result in any of the foregoing
actions.
“Additional Eligible Loan Criteria” shall have the meaning assigned thereto in
the Pricing Side Letter.
“Additional Purchased Mortgage Loans” shall have the meaning assigned thereto in
Section 7(b) hereof.
“Adjustable Rate Mortgage Loan” means a Mortgage Loan which provides for the
adjustment of the Mortgage Interest Rate payable in respect thereto.
“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise and the terms
“controlling,” “controlled by” and “under common control with” have meanings
correlative to the meaning of “control.”
“Aged Mortgage Loan” means a Mortgage Loan (except for Seasoned Mortgage Loans)
for which the time between the Origination Date and the date of determination is
more than (i) sixty (60) days, with respect to Fannie Mae Mortgage Loans,
Freddie Mac Mortgage Loans and Ginnie Mae Mortgage Loans, (ii) sixty (60) days,
with respect to Jumbo Mortgage Loans, (iii) sixty (60) days, with respect to
Modified Loans and (iv) 180 days with respect to an FHA Buyout Loan or HECM
Buyout Loan, if it is a Pre-Foreclosure Loan.
“Aged REO Property” means an REO Property for which the time between the date on
which the Seller or the REO Subsidiary first obtained marketable title to such
REO Property and the date of determination is more than six (6) months.
“Agency” means Freddie Mac, Fannie Mae or Ginnie Mae, as applicable.
“Agency Guide” means the Freddie Mac Guide, the Fannie Mae Guide, or the Ginnie
Mae Guide, as applicable.
“Agency Program” means the Freddie Mac Program, the Fannie Mae Program, or the
Ginnie Mae Program, as applicable.
“Agent” means Barclays Bank PLC and its successors in interest, as
administrative agent for Purchasers and any additional purchasers that may
become a party hereto.
“Aggregate EPF Purchase Price” means as of any date of determination, an amount
equal to the aggregate Purchase Price (as defined in the Mortgage Loan
Participation Purchase and Sale Agreement) for all Participation Certificates
(as defined in the Mortgage Loan Participation Purchase and Sale Agreement) then
owned by Barclays under the Mortgage Loan Participation Purchase and Sale
Agreement.
“Aggregate MRA Purchase Price” means as of any date of determination, an amount
equal to the aggregate Purchase Price for all Mortgage Loans then subject to
Transactions under this Agreement.
“Agreement” means this Second Amended and Restated Master Repurchase Agreement
(including all exhibits, schedules and other addenda thereto), as it may be
amended, further supplemented or otherwise modified from time to time.
“Allowable Variance” shall have the meaning assigned thereto in Section 3(c)
hereof.
“Applicable Agency” means Ginnie Mae, Fannie Mae, or Freddie Mac, as applicable.
“Applicable Margin” shall have the meaning assigned thereto in the Pricing Side
Letter.




--------------------------------------------------------------------------------

Exhibit 10.1






“Approvals” means with respect to Seller and Servicer the approvals obtained
from the Applicable Agency or HUD in designation of Seller and/or Servicer as a
Ginnie Mae-approved issuer, an FHA-approved mortgagee, a VA-approved lender, a
Fannie Mae-approved lender or a Freddie Mac-approved Seller/Servicer, as
applicable, in good standing.
“Asset Base” means, on any date of determination and with respect to all
Purchased Assets then subject to Transactions and, to the extent applicable, all
Eligible Assets proposed to be sold to the Purchasers as of such date of
determination, the lesser of (i) 100% of the unpaid principal balance of such
Purchased Assets and Eligible Assets as of such date of determination and (ii)
the product of the applicable Purchase Price Percentage multiplied by the Market
Value of such Purchased Assets and Eligible Assets.
“Assignment and Acceptance” shall have the meaning assigned thereto in Section
27(b).
“Assignment and Contribution Agreement” means that certain Assignment and
Contribution Agreement, dated on or about January 31, 2016, between Seller, as
assignor, and the REO Subsidiary, as assignee.
“Assignment of Mortgage” means (i) with respect to any Mortgage, an assignment
of the Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the assignment of the Mortgage to the related
Purchaser or (ii) with respect to a Cooperative Loan, an assignment of such
Cooperative Loan and the related recognition agreement, sufficient under the
laws of the jurisdiction wherein the related apartment building is located to
reflect the assignment of the Cooperative Loan and the related recognition
agreement to the related Purchaser.
“Backup Servicer Agreement” means any backup servicing agreement among
Purchaser, Seller and a backup servicer appointed pursuant to Section 16(d), as
the same may be amended, modified or supplemented from time to time.
“Bank” means (i) Wells Fargo Bank, National Association and its successors and
permitted assigns or (ii) such other bank as may be mutually acceptable to the
Seller and the Purchaser.
“Bankruptcy Code” means 11 U.S.C. Section 101 et seq., as amended from time to
time.
“Barclays” means Barclays Bank PLC, as a Purchaser hereunder.
“Barclays Collection Account” means the following account established by the
Seller in accordance with Section 16(e) for the benefit of Barclays, Account
Number: 4122119035, ABA: # 121000248.
“Barclays Collection Account Control Agreement” means that certain Collection
Account Control Agreement, dated as of March 25, 2011, by and among Barclays,
the Seller and Bank, in form and substance acceptable to the Barclays to be
entered into with respect to the Barclays Collection Account, as the same may be
amended, modified or supplemented from time to time.
“Barclays Custodial Agreement” means the DB Custodial Agreement.
“Breakage Costs” shall have the meaning assigned thereto in Section 3(h).
“Business Day” means any day other than (i) a Saturday or Sunday, (ii) a day
upon which the New York Stock Exchange or the Federal Reserve Bank of New York
is closed or (iii) with respect to any day on which the parties hereto have
obligations to the Custodian or on which the Custodian has obligations to any
party hereto, a day upon which the Custodian’s offices are closed.
“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.




--------------------------------------------------------------------------------

Exhibit 10.1






“Cash Equivalents” shall mean (a) securities with maturities of ninety (90) days
or less from the date of acquisition issued or fully guaranteed or insured by
the United States Government or any agency thereof, (b) certificates of deposit
and eurodollar time deposits with maturities of ninety (90) days or less from
the date of acquisition and overnight bank deposits of any commercial bank
having capital and surplus in excess of $500,000,000 unless otherwise approved
by Purchaser in writing in its sole discretion, (c) repurchase obligations of
any commercial bank satisfying the requirements of clause (b) of this
definition, having a term of not more than seven (7) days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic issuer rated at least A-1 or the
equivalent thereof by Standard and Poor’s Ratings Group (“S&P”) or P-1 or the
equivalent thereof by Moody’s Investors Service, Inc. (“Moody’s”) and in either
case maturing within ninety (90) days after the day of acquisition, (e)
securities with maturities of ninety (90) days or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s, (f) securities with maturities of ninety (90) days or
less from the date of acquisition backed by standby letters of credit issued by
any commercial bank satisfying the requirements of clause (b) of this definition
or, (g) shares of money market mutual or similar funds which invest exclusively
in assets satisfying the requirements of clauses (a) through (f) of this
definition.
“Certified Mortgage Loan Trust Receipt” shall have the meaning assigned thereto
in the ReconTrust Custodial Agreement.
“Change in Control” means, at any time, (a) less than 100% of Seller’s equity
securities are owned, directly or indirectly, by Nationstar Mortgage Holdings
Inc. (“NMH”), (b) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person and its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than one or more Permitted Holders, becomes the “beneficial owner”
(as defined in Rules 13(d)‑3 and 13(d)‑5 under such Act), of more than the
greater of (x) 35% of the then-outstanding voting power of NMH’s voting equity
interests and (y) the percentage of the then-outstanding voting power of NMH’s
voting equity interests owned, in the aggregate, directly or indirectly,
beneficially and of record, by the Permitted Holders, determined after such
person’s or group’s most recent acquisition of outstanding voting power of NMH’s
voting equity interests; unless the Permitted Holders have, at such time, the
right or the ability by voting power, contract or otherwise to elect or
designate for election at least a majority of NMH’s board of directors, or (c) a
sale of all or substantially all of the assets of Seller.
For purposes of this definition, “Permitted Holders” means Fortress Investment
Group LLC and any other Person who directly or indirectly through one or more
intermediaries controls, or is controlled by, or is under common control with,
Fortress Investment Group LLC. For purposes of this definition, the term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative of the foregoing.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by Purchasers (or any Affiliates
thereof) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement.
“Closing Instruction Letter” shall mean, with respect to any Wet-Ink Mortgage
Loan that becomes subject to a Transaction, the closing instruction letter
delivered by Seller to the related Settlement Agent which sets forth the
procedures to be followed by such Settlement Agent in connection with the
origination of such Wet-Ink Mortgage Loan, which closing instruction letter
shall include, without limitation, (i) instructions that govern the execution,
retention and delivery of the underlying Mortgage Loan Documents by such
Settlement Agent to Seller or its designee, (ii) instructions with respect to
the disbursement of funds by such Settlement Agent, and (iii) any other
conditions precedent required by the Seller in connection with the origination
and/or closing of such Wet-Ink Mortgage Loan.




--------------------------------------------------------------------------------

Exhibit 10.1






“Closing Protection Letter” shall mean, with respect to any Wet-Ink Mortgage
Loan that becomes subject to a Transaction, a letter of indemnification (which
may be in the form of a blanket letter) addressed to Seller in any jurisdiction
where insured closing letters are permitted under applicable law and regulation,
that (i) is issued by a title company approved by Barclays, in its sole
discretion, (ii) is fully assignable to the related Purchaser, with coverage
that is customarily acceptable to Persons engaged in the origination of mortgage
loans, (iii) identifies the Settlement Agent covered thereby, and (iv)
indemnifies Seller for losses incurred in connection with the such Settlement
Agent’s (a) failure to follow the instructions of Seller with respect to
obtaining the related Mortgage Loan Documents and/or disbursing any amounts in
connection with the origination of the related Wet-Ink Mortgage Loan, and (b)
fraud or dishonesty with respect to obtaining the related Mortgage Loan
Documents and/or disbursing any amounts in connection with the origination of
the related Wet-Ink Mortgage Loan.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collection Account” means each of the Barclays Collection Account and the
Sutton Collection Account.
“Collection Account Control Agreement” means each of the Barclays Collection
Account Control Agreement and the Sutton Collection Account Control Agreement.
“Confirmation” shall have the meaning assigned thereto in Section 4 hereof.
“Converted REO Property” means an REO Property that results from the foreclosure
of any Mortgage Loan that was a Purchased Asset, or transfer of the related
Mortgaged Property in lieu of foreclosure or other transfer of such real
property, and (i) which is titled in the name of the REO Subsidiary and (ii)
with respect to which such REO Property has satisfied the conditions of Section
3(j)(iv).
“Cooperative” means, with respect to a Cooperative Loan, the corporation that
owns the related apartment building.
“Cooperative Loan” means a Mortgage Loan that is evidenced by a note secured by
security interests in shares issued by a Cooperative and in the related
proprietary lease or occupancy agreement granting exclusive rights to occupy a
specific dwelling unit in the related building.
“Cooperative Loan Sublimit” shall have the meaning assigned thereto in the
Pricing Side Letter.
“Correspondent Loan” means a Mortgage Loan that is (i) originated by a
Correspondent Seller and underwritten in accordance with Seller’s underwriting
guidelines and (ii) acquired by Seller from a Correspondent Seller in the
ordinary course of business.
“Correspondent Seller” means a mortgage loan originator that sells Mortgage
Loans originated by it to Seller as a “correspondent” or “private label” client.
“Correspondent Seller Release” means, with respect to any Correspondent Loan, a
release by the related Correspondent Seller, substantially in the form of
Exhibit J hereto (as the same may be modified, supplemented and in effect from
time to time, subject to the approval of Purchaser), of all right, title and
interest, including any security interest, in such Correspondent Loan.
“Custodial Agreement” means each of the Barclays Custodial Agreement and the
Sutton Custodial Agreement.
“Custodian” means ReconTrust Company, N.A., U.S. Bank National Association or
Deutsche Bank National Trust Company, as the case may be, and their successors
and permitted assigns.
“DB Custodial Agreement” means that certain Amended and Restated Custodial and
Disbursement Agreement, dated as of January 9, 2014, among Seller, Barclays and
Deutsche Bank National Trust Company, as custodian and the Disbursement Agent,
entered into in connection with this Agreement and the Mortgage Loan
Participation Purchase and Sale Agreement, as the same may be amended, amended
and restated, modified or supplemented from time to time.




--------------------------------------------------------------------------------

Exhibit 10.1






“Default” means any event that, with the giving of notice or the passage of time
or both, would constitute an Event of Default.
“Default Rate” shall have the meaning assigned thereto in the Pricing Side
Letter.
“Diligence Sample Set” shall have the meaning assigned thereto in the Pricing
Side Letter.
“Disbursement Agent” means Deutsche Bank National Trust Company, and its
successors and permitted assigns.
“Dollars” or “$” means, unless otherwise expressly stated, lawful money of the
United States of America.
“Due Date” means the day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.
“Due Diligence Review Percentage” shall have the meaning assigned thereto in the
Pricing Side Letter.
“Effective Date” means January 29, 2016.
“Electronic Tracking Agreement” means the electronic tracking agreement in form
and substance acceptable to Barclays and Seller, dated as of March 25, 2011,
among Barclays, Seller, MERSCORP Holdings, Inc. and Mortgage Electronic
Registration Systems, Inc., entered into in connection with this Agreement and
the Mortgage Loan Participation Purchase and Sale Agreement, as the same may be
amended, modified or supplemented from time to time.
“Electronic Transmission” means the delivery of information in an electronic
format acceptable to the applicable recipient thereof. An Electronic
Transmission shall be considered written notice for all purposes hereof (except
when a request or notice by its terms requires execution).
“Eligible Asset” means any Eligible Mortgage Loan or the REO Asset.
“Eligible Mortgage Loan” means a Mortgage Loan that (i) satisfies each of the
representations and warranties in Exhibit B to the Agreement in all material
respects, (ii) if such Mortgage Loan is (a) a Ginnie Mae Mortgage Loan, Fannie
Mae Mortgage Loan or Freddie Mac Mortgage Loan, it is in Strict Compliance with
the eligibility requirements of the Ginnie Mae Program, Fannie Mae Program, or
Freddie Mac Program, as applicable, or (b) an FHA Buyout Loan or HECM Buyout
Loan, it meets the additional eligibility requirements of Sutton as set forth in
Exhibit I, (iii) contains all required documents in the Mortgage Loan File
without exceptions unless otherwise waived by the related Purchaser or permitted
below, and (iv) meets each of the applicable Additional Eligible Loan Criteria.
“EPF Custodial Account Control Agreement” means that certain Deposit Account
Control Agreement (Custodial Account), dated as of March 25, 2011, among Seller,
Barclays and Bank entered into in connection with the Mortgage Loan
Participation Purchase and Sale Agreement, as the same shall be amended,
supplemented or otherwise modified from time to time.
“EPF Pricing Side Letter” means that certain Pricing Side Letter, dated as of
March 25, 2011, between Seller and Barclays entered into in connection with the
Mortgage Loan Participation Purchase and Sale Agreement, as the same shall be
amended, supplemented or otherwise modified from time to time.
“EPF Program Documents” means the Mortgage Loan Participation Purchase and Sale
Agreement, the EPF Pricing Side Letter, the EPF Custodial Account Control
Agreement and all other agreements, documents and instruments entered into by
Seller on the one hand, and Barclays or one of its Affiliates (or Custodian on
its behalf) and/or Agent or one of its Affiliates on the other, in connection
herewith or therewith with respect to the transactions contemplated hereunder or
thereunder and all amendments, restatements, modifications or supplements
thereto.
“ERISA” means, with respect to any Person, the Employee Retirement Income
Security Act of 1974, as amended from time to time and any successor thereto,
and the regulations promulgated and rulings issued thereunder.




--------------------------------------------------------------------------------

Exhibit 10.1






“Error Rate” shall have the meaning assigned thereto in the Pricing Side Letter.
“Escrow Instruction Letter” means the Escrow Instruction Letter (if required)
from Seller to the Settlement Agent, in form and substance acceptable to Agent
in its sole discretion.
“Escrow Payments” means, with respect to a Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water charges, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges and other payments as may be required to be
escrowed by the Mortgagor with the Mortgagee pursuant to the terms of the
Mortgage or any other document.
“Estimated Purchase Price” shall have the meaning assigned thereto in Section
3(c) hereof.
“Event of Default” shall have the meaning assigned thereto in Section 17 hereof.
“Fannie Mae” means Fannie Mae or any successor thereto.
“Fannie Mae Agreement” means that certain Wiring Instruction and Release of
Interest Agreement, dated the date hereof, by and among Barclays, Seller, the
Custodian and Fannie Mae.
“Fannie Mae Guide” means the Fannie Mae MBS Selling and Servicing Guide, as such
Guide may hereafter from time to time be amended.
“Fannie Mae Mortgage Loan” means a mortgage loan that is in Strict Compliance on
the related Purchase Date with the eligibility requirements specified for the
applicable Fannie Mae Program described in the Fannie Mae Guide.
“Fannie Mae Program” means the Fannie Mae Guaranteed Mortgage-Backed Securities
Programs, as described in the Fannie Mae Guide.
“Fannie Mae Security” means an ownership interest in a pool of Fannie Mae
Mortgage Loans, evidenced by a book-entry account in a depository institution
having book-entry accounts at the Federal Reserve Bank of New York, issued and
guaranteed, with respect to timely payment of interest and ultimate payment of
principal, by Fannie Mae and backed by a pool of Fannie Mae Mortgage Loans, in
substantially the principal amount and with substantially the other terms as
specified with respect to such Fannie Mae Security in the related Takeout
Commitment, if any.
“FDIC” means the Federal Deposit Insurance Corporation or any successor thereto.
“FHA” means the Federal Housing Administration, an agency within HUD, or any
successor thereto, and including the Federal Housing Commissioner and the
Secretary of Housing and Urban Development where appropriate under the FHA
regulations.
“FHA Buyout Loan” means an Eligible Mortgage Loan that (a) is insured by FHA,
(b) is a Ginnie Mae Mortgage Loan, (c) has been purchased out of a Ginnie Mae
Security, and (d)  is not a Modified Loan or HECM Buyout Loan.
“FICO Score” means the credit score of the Mortgagor provided by Fair, Isaac &
Company, Inc. or such other organization providing credit scores on the
Origination Date of a Mortgage Loan.
“Foreclosure Date” has the meaning assigned thereto in Section 3(j)(iii) hereof.
“Foreign Purchaser” shall have the meaning assigned thereto in Section 8(d).
“Freddie Mac” means Freddie Mac, and its successors in interest.
“Freddie Mac Agreement” means that certain Repurchase Addendum to Freddie Mac
Forms 996 and 996E, dated the date hereof, by and among Barclays, Seller, the
Custodian and Freddie Mac.




--------------------------------------------------------------------------------

Exhibit 10.1






“Freddie Mac Guide” means the Freddie Mac Sellers’ and Servicers’ Guide, as such
Guide may hereafter from time to time be amended.
“Freddie Mac Mortgage Loan” means a mortgage loan that is in Strict Compliance
on the related Purchase Date with the eligibility requirements specified for the
applicable Freddie Mac Program described in the Freddie Mac Guide.
“Freddie Mac Program” means the Freddie Mac Home Mortgage Guarantor Program or
the Freddie Mac FHA/VA Home Mortgage Guarantor Program, as described in the
Freddie Mac Guide.
“Freddie Mac Security” means a modified pass-through mortgage-backed
participation certificate, evidenced by a book-entry account in a depository
institution having book-entry accounts at the Federal Reserve Bank of New York,
issued and guaranteed, with respect to timely payment of interest and ultimate
payment of principal, by Freddie Mac and backed by a pool of Freddie Mac
Mortgage Loans, in substantially the principal amount and with substantially the
other terms as specified with respect to such Freddie Mac Security in the
related Takeout Commitment, if any.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
“Ginnie Mae” means the Government National Mortgage Association and its
successors in interest, a wholly-owned corporate instrumentality of the
government of the United States of America.
“Ginnie Mae Guide” means the Ginnie Mae Mortgage-Backed Securities Guide, as
such Guide may hereafter from time to time be amended.
“Ginnie Mae Mortgage Loan” means a mortgage loan that is in Strict Compliance on
the related Purchase Date with the eligibility requirements specified for the
applicable Ginnie Mae Program in the applicable Ginnie Mae Guide.
“Ginnie Mae Program” means the Ginnie Mae Mortgage-Backed Securities Programs,
as described in the Ginnie Mae Guide.
“Ginnie Mae Security” means a fully-modified pass-through mortgage-backed
certificate guaranteed by Ginnie Mae, evidenced by a book-entry account in a
depository institution having book-entry accounts at the Federal Reserve Bank of
New York and backed by a pool of Ginnie Mae Mortgage Loans, in substantially the
principal amount and with substantially the other terms as specified with
respect to such Ginnie Mae Security in the related Takeout Commitment.
“Governmental Authority” means any nation or government, any state or other
political subdivision, agency or instrumentality thereof, or any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over Seller any of its Subsidiaries or any of their Property.
“HARP Mortgage Loan” means a Fannie Mae Mortgage Loan or a Freddie Mac Mortgage
Loan that fully conforms to the Home Affordable Refinance Program (as such
program is amended, supplemented or otherwise modified, from time to time), and
is referred to by Fannie Mae as a “Refi Plus mortgage loan” or “DU Refi Plus
mortgage loan,” and by Freddie Mac as a “Relief Refinance Mortgage,”
respectively.
“HCM” means Home Community Mortgage LLC.
“HCM Aggregate MRA Purchase Price” means the Aggregate MRA Purchase Price as
defined in the HCM MRA.
“HCM MRA” means the master repurchase agreement, dated as of August 20, 2013,
between HCM and Purchaser (including all exhibits, schedules and other addenda
thereto), as it may be amended, further supplemented or otherwise modified from
time to time.




--------------------------------------------------------------------------------

Exhibit 10.1






“HECM Buyout Loan” means an Eligible Mortgage Loan that (a) is insured by FHA,
(b) is a Ginnie Mae Mortgage Loan, (c) has been purchased out of a Ginnie Mae
Security, (d) is a home equity conversion Mortgage Loan secured by a first lien,
(e) comprises all payments made to the related borrower(s) under the related
Mortgage Note and (f) is not a Modified Loan.
“Hedge Instrument” means any interest rate cap agreement, interest rate floor
agreement, interest rate swap agreement or other interest rate hedging agreement
entered into by Seller with a counterparty reasonably acceptable to Agent, in
each case with respect to the Mortgage Loans.
“High Cost Mortgage Loan” means a Mortgage Loan that is (a) subject to, covered
by or in violation of the provisions of the Homeownership and Equity Protection
Act of 1994, as amended, (b) a “high cost,” “covered,” “abusive,” “predatory” or
“high risk” mortgage loan under any federal, state or local law, or any
similarly classified loan using different terminology under any law imposing
heightened regulation, scrutiny or additional legal liability for residential
mortgage loans having high interest rates, points and/or fees, or any other
state or other regulation providing assignee liability to holders of such
mortgage loans, (c) subject to or in violation of any such or comparable
federal, state or local statutes or regulations, or (d) a “High Cost Loan” or
“Covered Loan,” as applicable, as such terms are defined in the current version
of the Standard & Poor’s LEVELS® Glossary Revised, Appendix E.
“HUD” means the Department of Housing and Urban Development, or any federal
agency or official thereof which may from time to time succeed to the functions
thereof with regard to FHA mortgage insurance. The term “HUD,” for purposes of
this Agreement, is also deemed to include subdivisions thereof such as the FHA
and Government National Mortgage Association.
“Income” means, with respect to any Purchased Asset at any time, any principal
and/or interest thereon and all dividends, sale proceeds and all other proceeds
as defined in Section 9‑102(a)(64) of the Uniform Commercial Code and all other
collections and distributions thereon (including, without limitation, any
proceeds received in respect of mortgage insurance).
“Indebtedness” means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (c) indebtedness of others secured by a Lien
on the Property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for account of such
Person; (e) obligations of such Person under Capital Lease Obligations; (f)
obligations of such Person under repurchase agreements or like arrangements; (g)
indebtedness of others guaranteed by such Person; (h) all obligations of such
Person incurred in connection with the acquisition or carrying of fixed assets
by such Person; (i) indebtedness of general partnerships of which such Person is
a general partner; and (j) any other indebtedness of such Person by a note,
bond, debenture or similar instrument.
“Indemnified Party” shall have the meaning assigned thereto in Section 21(a).
“Investment Company Act” means the Investment Company Act of 1940, as amended,
including all rules and regulations promulgated thereunder.
“Jumbo Mortgage Loan” means a first lien mortgage loan that is underwritten as a
jumbo mortgage loan in compliance with Seller’s underwriting guidelines. Any
changes to Seller’s underwriting guidelines are subject to Agent’s approval,
which shall not be unreasonably withheld.
“LIBOR” means for each day, the rate (adjusted for statutory reserve
requirements for eurocurrency liabilities) for eurodollar deposits for a period
equal to one month appearing on Bloomberg Screen US 0001M Page or if such rate




--------------------------------------------------------------------------------

Exhibit 10.1






ceases to appear on Bloomberg Screen US 0001M Page, or any other service
providing comparable rate quotations at approximately 11:00 a.m., London time,
on the applicable date of determination, or such interpolated rate as determined
by the Agent.
“Lien” means any mortgage, deed of trust, lien, claim, pledge, charge, security
interest or similar encumbrance.
“Liquidity” means, as of any date, the sum of (a) Seller’s Unrestricted Cash and
(b) the aggregate amount of unused committed capacity available to Seller
(taking into account applicable haircuts) under mortgage loan warehouse and
servicer advance facilities (other than the facilities provided under the
Program Documents) for which Seller has unencumbered eligible collateral to
pledge thereunder.
“LLC Agreement” means the limited liability company agreement of the REO
Subsidiary entered into by the Seller, as sole member, as the same may be
amended, supplemented, or otherwise modified from time to time in accordance
with its terms.
“Margin Call” shall have the meaning assigned thereto in Section 7(b) hereof.
“Margin Deficit” shall have the meaning assigned thereto in Section 7(b) hereof.
“Market Value” means, with respect to any Transaction and as of any date of
determination, (i) the value ascribed to a Purchased Asset (or, in the case of
the REO Asset, the value ascribed to the related REO Properties) or a Mortgage
Loan by Agent in its sole good faith discretion, using methodology and
parameters customarily used by Agent to value similar assets, as may be as
marked to market daily, and (ii) zero, with respect to any Mortgage Loan that is
not an Eligible Mortgage Loan.
“Master Netting Agreement” means that certain Amended and Restated Global
Netting and Security Agreement, dated as of May 17, 2013, among Purchasers,
Seller and certain Affiliates and Subsidiaries of Purchasers and/or Seller,
entered into in connection with this Agreement and the Mortgage Loan
Participation Purchase and Sale Agreement, as the same shall be amended,
supplemented or otherwise modified from time to time.
“Material Adverse Change” means, with respect to a Person, any material adverse
change in the business, condition (financial or otherwise), operations,
performance or Property of such Person including the insolvency of such Person
or its Parent Company, if applicable.
“Material Adverse Effect” means (a) a Material Adverse Change with respect to
Seller, Servicer or any of their respective Affiliates; (b) a material
impairment of the ability of Seller, Servicer or any of their respective
Affiliates that is a party to any Program Document to perform under any Program
Document to which it is a party; (c) a material adverse effect upon the
legality, validity, binding effect or enforceability of any Program Document
against Seller, Servicer or any of their respective Affiliates that is a party
to any Program Document; (d) a material adverse effect on the Market Value of
the Purchased Assets; or (e) a material adverse effect on the Approvals of
Seller or Servicer.
“Maturity Date” means October 17, 2016.
“Maximum Age Since Origination” means for (a) each Eligible Mortgage Loan (other
than Wet-Ink Mortgage Loans and Seasoned Mortgage Loans), the following period
of time commencing with the related Origination Date for which such Eligible
Mortgage Loan may be subject to a Transaction hereunder: (i) ninety (90) days
for Fannie Mae Mortgage Loans, Freddie Mac Mortgage Loans and Ginnie Mae
Mortgage Loans, (ii) ninety (90) days for Modified Loans and (iii) 364 calendar
days for FHA Buyout Loans, HECM Buyout Loans and Jumbo Mortgage Loans and (b)
for the REO Asset, the 364 day period of time commencing with the date the REO
Asset is sold to Purchaser by Seller. Wet-Ink Mortgage Loans shall have the
aging restrictions set forth in the Pricing Side Letter.
“Maximum Aggregate Purchase Price” means, with respect to this Agreement and the
Mortgage Loan Participation Purchase and Sale Agreement in the aggregate, an
amount equal to the sum of the Committed Amount and the Uncommitted Amount




--------------------------------------------------------------------------------

Exhibit 10.1






“Maximum Error Rate” shall have the meaning assigned thereto in the Pricing Side
Letter.
“Membership Certificate” means a physical certificate evidencing a 100%
beneficial ownership interest in the REO Subsidiary and registered in the name
of Sutton.
“MERS” means Mortgage Electronic Registration Systems, Inc., a Delaware
corporation, or any successor in interest thereto.
“MERS Designated Mortgage Loan” means any Mortgage Loan as to which the related
Mortgage or Assignment of Mortgage, has been recorded in the name of MERS, as
agent for the holder from time to time of the Mortgage Note.
“MERS Identification Number” shall have the meaning assigned thereto in the
Custodial Agreement.
“Modified Loan” means an Eligible Mortgage Loan that (a) is insured by FHA or
VA, (b) (1) was purchased out of a Ginnie Mae Security solely as a result of
modifications to such Eligible Mortgage Loan or (2) was purchased out of a
Ginnie Mae Security as a result of delinquent mortgage payments, but, without
any loan modifications, subsequently became reperforming, and (c) is a Ginnie
Mae Mortgage Loan.
“Monthly Payment” shall mean the scheduled monthly payment of principal and
interest on a Mortgage Loan as adjusted in accordance with changes in the
mortgage interest rate pursuant to the provisions of the Mortgage Note for an
Adjustable Rate Mortgage Loan.
“Monthly Payment Date” means the twentieth (20th) day of each calendar month
beginning with February 20, 2016; provided that if such day is not a Business
Day, the next succeeding Business Day.
“Mortgage” means a mortgage, deed of trust, or other security instrument,
securing a Mortgage Note.
“Mortgage Interest Rate” means, with respect to each Mortgage Loan, the annual
rate at which interest accrues on such Mortgage Loan from time to time in
accordance with the provisions of the related Mortgage Note.
“Mortgage Loan” means a Jumbo Mortgage Loan, a Ginnie Mae Mortgage Loan, a
Fannie Mae Mortgage Loan or a Freddie Mac Mortgage Loan.
“Mortgage Loan File” shall have the meaning assigned thereto in the Custodial
Agreement.
“Mortgage Loan Participation Purchase and Sale Agreement” means that certain
Mortgage Loan Participation Purchase and Sale Agreement, dated as of March 25,
2011, between Barclays and Seller, as the same may be amended, modified or
supplemented from time to time.
“Mortgage Note” means a promissory note or other evidence of indebtedness of the
obligor thereunder, evidencing a Mortgage Loan, and secured by the related
Mortgage.
“Mortgaged Property” means the real property (or leasehold estate, if
applicable) securing repayment of the debt evidenced by a Mortgage Note.
“Mortgagee” means the record holder of a Mortgage Note secured by a Mortgage.
“Mortgagor” means the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.
“Negative Amortization” means the portion of interest accrued at the Mortgage
Interest Rate in any month which exceeds the Monthly Payment on the related
Mortgage Loan for such month and which, pursuant to the terms of the Mortgage
Note, is added to the principal balance of the Mortgage Loan.




--------------------------------------------------------------------------------

Exhibit 10.1






“Net Worth” means,  with respect to any Person, such Person’s assets minus such
Person’s liabilities, each determined in accordance with GAAP.
“Notice Date” shall have the meaning assigned thereto in Section 3(b) hereof.
“Obligations” means (a) all amounts due and payable by Seller to Purchasers in
connection with a Transaction hereunder, together with interest thereon
(including interest which would be payable as post‑petition interest in
connection with any bankruptcy or similar proceeding) and other obligations and
liabilities of Seller to Purchasers arising under, or in connection with, the
Program Documents or directly related to the Purchased Assets, whether now
existing or hereafter arising; (b) any and all sums paid by Purchasers or on
behalf of Purchasers pursuant to the Program Documents in order to preserve any
Purchased Asset or its interest therein; (c) in the event of any proceeding for
the collection or enforcement of any of Seller’s indebtedness, obligations or
liabilities referred to in clause (a), the reasonable expenses of retaking,
holding, collecting, preparing for sale, selling or otherwise disposing of or
realizing on any Purchased Asset, or of any exercise by Purchasers of their
rights under the Program Documents, including without limitation, reasonable
attorneys’ fees and disbursements and court costs; and (d) all of Seller’s
indemnity obligations to Purchasers pursuant to the Program Documents.
“Origination Date” means the date on which a Mortgage Loan was originated or, in
the case of (i) FHA Buyout Loans, the date on which the Seller purchased such
FHA Buyout Loan from the Ginnie Mae pool, (ii) Modified Loans, the date on which
such Mortgage Loan became a Modified Loan, (iii) Correspondent Loans, the date
on which a Correspondent Loan was acquired by Seller, and (iv) HECM Buyout
Loans, the date on which the Seller purchased such HECM Buyout Loan from the
Ginnie Mae pool.
“Originator” means Seller or any other third party originator as mutually agreed
upon by Agent and Seller.
“Other Taxes” shall have the meaning assigned thereto in Section 8(b).
“OTS” means Office of Thrift Supervision or any successor thereto.
“Parent Company”: A corporation or other entity owning at least 50% of the
outstanding shares of voting stock of Seller.
“Person” means any legal person, including any individual, corporation,
partnership, association, joint stock company, trust, limited liability company,
unincorporated organization, governmental entity or other entity of similar
nature.
“Price Differential” means, with respect to any Purchased Asset or Transaction
as of any date of determination, an amount equal to the product of (A) the
Pricing Rate (or during the continuation of an Event of Default, by daily
application of the Default Spread) and (B) the Purchase Price for such Purchased
Asset or Transaction. Price Differential will be calculated in accordance with
Section 3(e) herein for the actual number of days elapsed during the applicable
Accrual Period on a 360‑day basis.
“Price Differential Determination Date” means, with respect to any Monthly
Payment Date, the second (2nd) Business Day preceding such date.
“Pricing Rate” means, as of any date of determination and with respect to an
Accrual Period for any Purchased Asset or Transaction, an amount equal to the
sum of (i) LIBOR plus (ii) the Applicable Margin.
“Pricing Side Letter” means that certain Second Amended and Restated Pricing
Side Letter, dated as of January 29, 2016, among Seller and Purchasers, entered
into in connection with this Agreement, as the same may be amended, modified or
supplemented from time to time.
“Program Documents” means this Agreement, the Pricing Side Letter, the Custodial
Agreements, the Collection Account Control Agreements, any assignment of Hedge
Instrument, the Electronic Tracking Agreement, the Master




--------------------------------------------------------------------------------

Exhibit 10.1






Netting Agreement, the Fannie Mae Agreement, the Freddie Mac Agreement, the
Verification Agent Letter, the Wire Confirmation, any Backup Servicer Agreement,
the EPF Program Documents and all other agreements, documents and instruments
entered into by Seller on the one hand, and any Purchaser or one of its
Affiliates (or Custodian on its behalf) and/or Agent or one of its Affiliates on
the other, in connection herewith or therewith with respect to the transactions
contemplated hereunder or thereunder and all amendments, restatements,
modifications or supplements thereto.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.
“Purchase Date” means, with respect to each Transaction, the date on which
Purchased Assets are sold by Seller to a Purchaser or such Purchaser’s designee
hereunder, provided that a Purchase Date for any FHA Buyout Loan or HECM Buyout
Loan may occur no more than five (5) times within a calendar month and shall
occur within the first three (3) weeks of such calendar month.
“Purchase Price” means the price at which Purchased Assets subject to a
Transaction are sold by Seller to a Purchaser or such Purchaser’s designee (or,
in the case of REO Properties, transferred to the REO Subsidiary, resulting in
an increase of value to the REO Asset) on a Purchase Date (which includes a
mutually negotiated premium allocable to the portion of the related Purchased
Assets that constitutes the related Servicing Rights), which shall (unless
otherwise agreed to by the Seller and the related Purchaser) be equal to (A) in
the case of Eligible Mortgage Loans, the lesser of (i) 100% of the unpaid
principal balance of such Purchased Assets as of such date of determination and
(ii) the product of the applicable Purchase Price Percentage multiplied by the
Market Value of such Purchased Assets as of such date of determination or (B) in
the case of the REO Asset, the product of the applicable Purchase Price
Percentage multiplied by the Market Value of the REO Asset.
“Purchase Price Percentage” shall have the meaning assigned thereto in the
Pricing Side Letter.
“Purchased Assets” means, with respect to each Eligible Asset sold by Seller to
a Purchaser in a Transaction until its repurchase by Seller, whether now
existing or hereafter acquired: (i) the Mortgage Loans, (ii) the Servicing
Rights, (iii) Seller’s rights under any related Hedge Instruments to the extent
related to the Mortgage Loans, (iv) such other Property, rights, titles or
interest as are specified on the related Transaction Notice, (v) all mortgage
guarantees and insurance relating to the individual Mortgage Loans (issued by
governmental agencies or otherwise) or the related Mortgaged Property and any
mortgage insurance certificate or other document evidencing such mortgage
guarantees or insurance and all claims and payments related to the Mortgage
Loans, (vi) all guarantees or other support for the Mortgage Loans, (vii) all
rights to Income and the rights to enforce such payments arising from the
Mortgage Loans and any other contract rights, payments, rights to payment
(including payments of interest or finance charges) with respect thereto, (viii)
all Takeout Commitments and Trade Assignments (including the rights to receive
the related purchase price related therefor), (ix) the Collection Accounts and
all amounts on deposit therein, (x) the REO Asset and the REO Property File with
respect to any REO Property held by the REO Subsidiary, (xi) all “accounts,”
“deposit accounts,” “securities accounts,” “chattel paper,” “commercial tort
claims,” “deposit accounts,” “documents,” “general intangibles,” “instruments,”
“investment property,” and “securities accounts,” relating to the foregoing as
each of those terms is defined in the Uniform Commercial Code and all cash and
cash equivalents and all products and proceeds relating to or constituting any
or all of the foregoing, (xii) any purchase agreements or other agreements or
contracts relating to or constituting any or all of the foregoing, (xiii) any
other collateral pledged or otherwise relating to any or all of the foregoing,
together with all files, material documents, instruments, surveys (if
available), certificates, correspondence, appraisals, computer records, computer
storage media, accounting records and other books and records relating to the
foregoing, and (xiv) any and all replacements, substitutions, distributions on,
or proceeds with respect to, any of the foregoing.
The term “Purchased Assets” with respect to any Transaction at any time also
shall include Additional Purchased Mortgage Loans delivered pursuant to Section
7(b) hereof.
“Purchaser” shall have the meaning set forth in the preamble hereof.
“Purchasers’ Wire Instructions” shall have the meaning set forth in the Pricing
Side Letter.




--------------------------------------------------------------------------------

Exhibit 10.1






“ReconTrust Custodial Agreement” means that certain Custodial Agreement, dated
as of May 17, 2013, among Seller, Purchasers and ReconTrust Company, N.A.,
entered into in connection with this Agreement, as the same may be amended,
modified or supplemented from time to time.
“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Seller or any other person or entity with respect to a Purchased
Asset. Records shall include, without limitation (i) with respect to the REO
Asset, the Membership Certificate, including the related stock power, the
related REO Property File and any other instruments necessary to document
ownership of such REO Asset, and (ii) with respect to the other Purchased
Assets, the Mortgage Notes, any Mortgages, the Mortgage Loan Files, the
Servicing Files, and any other instruments necessary to document or service an
Eligible Asset that is a Purchased Asset, including, without limitation, the
complete payment and modification history of each Eligible Asset that is a
Purchased Asset.
“REO Asset” means the Membership Certificate, so long as the LLC Agreement
provides that such Membership Certificate is a “Certificated Security” as
defined in Article 8 of the Uniform Commercial Code.
“REO Deed” means, with respect to each REO Property acquired by or transferred
to the REO Subsidiary, the instrument or document required by the law of the
jurisdiction in which the REO Property is located to convey fee title.
“REO Funding Date” has the meaning assigned thereto in Section 3(j)(iii).
“REO Property” means a residential real property including land and
improvements, together with all buildings, fixtures and attachments thereto, all
insurance proceeds, liquidation proceeds, condemnation proceeds, and all other
rights, benefits, proceeds and obligations arising from or in connection
therewith.
“REO Property File” means the original or a certified copy of (i) the unrecorded
REO Deed showing that such REO Deed is being recorded to evidence the ownership
of the related REO Property by the REO Subsidiary and (ii) the recorded REO Deed
evidencing the ownership of the related REO Property by the REO Subsidiary.
“REO Subsidiary” means Nationstar REO Sub 1B LLC, the special purpose Subsidiary
of the Seller formed to hold REO Property related to foreclosures of Mortgage
Loans that are Purchased Assets.
“REO Subsidiary Schedule of Assets” means an electronic schedule of assets,
identifying the REO Properties currently owned by the REO Subsidiary, whereupon
delivery of such schedule, Seller designates which items have been added to or
removed from such schedule as compared to the version of such schedule most
recently provided by Seller.
“REO Transfer Date” has the meaning assigned thereto in Section 3(j)(ii) hereof.
“Repurchase Date” means, with respect to any Transaction, the earliest of
(i) the Termination Date, (ii) the date set forth in the related Transaction
Notice as the scheduled Repurchase Date, (iii) the second Business Day following
Seller’s written notice to the related Purchaser requesting a repurchase of such
Transaction or (iv) at the conclusion of the Maximum Age Since Origination for
each such Transaction, or if such day is not a Business Day, the immediately
following Business Day.
“Repurchase Price” means the price at which Purchased Assets are to be
transferred from the related Purchaser or such Purchaser’s designee to Seller
upon termination of a Transaction, which will be determined in each case as the
sum of: (i) any portion of the Purchase Price not yet repaid to such Purchaser,
and in the case of the REO Asset, such unpaid portion of the Purchase Price
attributable to the REO Property subject to repurchase, (ii) the Price
Differential accrued and unpaid thereon, (iii) Breakage Costs, if any, and (iv)
any accrued and unpaid fees or expenses or indemnity amounts and any other
outstanding amounts owing under the Program Documents from Seller to such
Purchaser.
“Request for Release of Documents” shall mean the Request for Release of
Documents set forth as Exhibit 15 to the ReconTrust Custodial Agreement, or
Annex 5 of the DB Custodial Agreement or U.S. Bank Custodial Agreement, as
applicable.




--------------------------------------------------------------------------------

Exhibit 10.1






“Requirement of Law” means as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.
“Restricted Mortgage Loan” means (i) a “Growing Equity Loan,” “Manufactured Home
Loan,” “Graduated Payment Loan,” “Buydown Loan,” “Project Loan,” “Construction
Loan” or “HECM Loan,” each as defined in the applicable Agency Guide, (ii) a 30+
Day Delinquent Mortgage Loan, (iii) a Mortgage Loan for which the related Escrow
Payments have not been made by the next succeeding Due Date, or (iv) a High Cost
Mortgage Loan.
“Seasoned Mortgage Loan” means a Mortgage Loan that was purchased by Seller in
the secondary market as a seasoned loan and that was originated more than twelve
(12) months prior to the Purchase Date for such Mortgage Loan.
“SEC” shall have the meaning ascribed thereto in Section 35.
“Section 404 Notice” means the notice required pursuant to Section 404 of the
Helping Families Save Their Homes Act of 2009 (P.L. 111-22), which amends 15
U.S.C. Section 1641 et seq., to be delivered by a creditor that is an owner or
an assignee of a Mortgage Loan to the related Mortgagor within thirty (30) days
after the date on which such Mortgage Loan is sold or assigned to such creditor.
“Security” means a Ginnie Mae Security, a Fannie Mae Security or a Freddie Mac
Security, as applicable.
“Seller” shall have the meaning set forth in the preamble hereof.
“Seller Mortgage Loan Schedule” means the list of Purchased Assets proposed to
be purchased by Purchasers, in the form of Exhibit H hereto, that will be
delivered in an excel spreadsheet format by Seller to Agent, Purchasers and
Custodian together with each Transaction Notice and attached by the Custodian to
the related Certified Mortgage Loan Trust Receipt or related Trust Receipt, as
applicable.
“Separateness Covenants” means the covenants located in Section 5.4 of the LLC
Agreement.
“Servicer” means any servicer approved by Agent in its sole discretion, which
may be Seller.
“Servicing File” means with respect to each Mortgage Loan or REO Property, the
file retained by Seller or its designee consisting of all documents that a
prudent originator and servicer would include (including copies of the Mortgage
Loan File), all documents necessary to document and service the Mortgage Loans
and REO Properties and any and all documents required to be delivered in
connection with any transfer of servicing pursuant to the Program Documents.
“Servicing Records” means with respect to a Mortgage Loan, the related servicing
records, including but not limited to any and all servicing agreements, files,
documents, records, data bases, computer tapes, copies of computer tapes, proof
of insurance coverage, insurance policies, appraisals, other closing
documentation, payment history records, and any other records relating to or
evidencing the servicing of such Mortgage Loan.
“Servicing Rights” means contractual, possessory or other rights of Seller or
any other Person to administer or service a Mortgage Loan or to possess the
Servicing File.
“Servicing Term” shall have the meaning assigned thereto in Section 16(b).
“Set Off Eligible Agreement” means any lending or hedging agreement (including,
without limitation, this Agreement) entered into between Seller or any of its
Subsidiaries on the one hand, and Purchaser or any of its Affiliates on the
other hand. For avoidance of doubt, Purchaser agrees that any flow agreement for
the purchase and sale of Mortgage Loans (other than the Mortgage Loan
Participation Purchase and Sale Agreement) or any securitization, debt or equity
transaction with respect to which Purchaser or any of its Affiliates acts as
underwriter, placement agent, securities administrator or in a similar capacity
shall not constitute a Set Off Eligible Agreement.




--------------------------------------------------------------------------------

Exhibit 10.1






“Settlement Agent” means, with respect to any Transaction the subject of which
is a Wet-Ink Mortgage Loan, the entity approved by Agent, in its sole good-faith
discretion, which may be a title company, escrow company or attorney in
accordance with local law and practice in the jurisdiction where the related
Wet-Ink Mortgage Loan is being originated.
“Settlement Date” means the date specified in a Takeout Commitment upon which
the related Security is scheduled to be delivered to the specified Takeout
Investor on a “delivery versus payment” basis.
“Specified Indebtedness” means the portion of payable and accrued liabilities as
reported on Seller’s consolidated balance sheet in accordance with GAAP related
to the purchase of mortgage servicing rights (including advances payable)
arising in connection with the Mortgage Servicing Rights Purchase and Sale
Agreement between Bank of America, National Association and Seller, dated
January 6, 2013.
“Specified Indebtedness Amount” means, as of any date, an amount equal to the
amount of any Specified Indebtedness on such date; provided that the “Specified
Indebtedness Amount” shall not be an amount greater than $5,000,000,000.
“Streamline Mortgage Loan” means any Mortgage Loan that is refinanced pursuant
to the FHA Streamline Refinance program or the VA Interest Rate Reduction
Refinancing program.
“Strict Compliance” means compliance of Seller and the Mortgage Loans with the
requirements of the Agency Guide as amended by any agreements between Seller and
the Applicable Agency, sufficient to enable Seller to issue and to service and
Ginnie Mae to guarantee or Fannie Mae or Freddie Mac to issue and guarantee a
Security; provided, that until copies of any such agreements between Seller and
the Applicable Agency have been provided to Agent by Seller and agreed to by
Agent, such agreements shall be deemed, as between Seller and Barclays, not to
amend the requirements of the Agency Guide.
“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.
“Sutton” means Sutton Funding LLC, as a Purchaser hereunder.
“Sutton Collection Account” means the following account established by the
Seller in accordance with Section 16(e) for the benefit of the Sutton, Account
Number: 75-2921540.
“Sutton Collection Account Control Agreement” means that certain Collection
Account Control Agreement, dated as of May 17, 2013, by and among Sutton, the
Seller and Bank, in form and substance acceptable to Sutton to be entered into
with respect to the Sutton Collection Account, as the same may be amended,
modified or supplemented from time to time.
“Sutton Custodial Agreement” means each of the ReconTrust Custodial Agreement
and the U.S. Bank Custodial Agreement.
“Takeout Commitment” means a fully executed trade confirmation from the related
Takeout Investor to Seller confirming the details of a forward trade between the
Takeout Investor and Seller with respect to one or more Purchased Assets, which
trade confirmation shall be enforceable and in full force and effect, and shall
be validly and effectively assigned to Barclays pursuant to a Trade Assignment,
and relate to pools of Mortgage Loans that satisfy the “good delivery standards”
of the Securities Industry and Financial Markets Association as set forth in the
Securities Industry and Financial Markets Association Uniform Practices Manual,
as amended from time to time.




--------------------------------------------------------------------------------

Exhibit 10.1






“Takeout Investor” means either (i) Barclays Capital Inc., or any successor
thereto, or (ii) any other Person approved by Agent in its sole discretion.
“Taxes” shall have the meaning assigned thereto in Section 8(a).
“Tangible Net Worth” means, with respect to any Person at any date of
determination, (i) the Net Worth of such Person and its consolidated
Subsidiaries, determined in accordance with GAAP, minus (ii) all intangibles
determined in accordance with GAAP (including, without limitation, goodwill,
capitalized financing costs and capitalized administration costs but excluding
originated and purchased mortgage servicing rights and retained residual
securities) and any and all advances to, investments in and receivables held
from Affiliates; provided, however, that the non-cash effect (gain or loss) of
any mark-to-market adjustments made directly to stockholders’ equity for
fluctuation of the value of financial instruments as mandated under the
Statement of Financial Accounting Standards No. 133 (or any successor statement)
shall be excluded from the calculation of Tangible Net Worth.
“Termination Date” means the earliest to occur of (i) the Maturity Date, (ii)
the termination of the Mortgage Loan Participation Purchase and Sale Agreement,
(iii) at the option of Agent, the occurrence of an Event of Default under this
Agreement after the expiration of any applicable grace period and (iv) with
respect to the Uncommitted Amount, the fifteenth (15th) Business Day after the
Purchaser delivers a notice of termination to the Seller.
“Total Net Indebtedness” means, with respect to any Person, for any period, (i)
the aggregate Indebtedness of such Person and its Subsidiaries during such
period minus (ii) the amount of any non-recourse debt (including any
securitization debt).
“Trade Assignment” means an assignment to Barclays of a forward trade between
the Takeout Investor and Seller with respect to one or more Purchased Assets,
together with the related trade confirmation from the Takeout Investor to Seller
that has been fully executed, is enforceable and is in full force and effect and
confirms the details of such forward trade.
“Transaction” has the meaning assigned thereto in Section 1.
“Transaction Notice” means a written request of Seller to enter into a
Transaction in a form attached as Exhibit C hereto or such other form as shall
be mutually agreed upon among Seller and Purchasers, which is delivered to the
related Purchaser in accordance with Section 3(c) herein.
“Trust Receipt” shall have the meaning assigned thereto in the DB Custodial
Agreement, the ReconTrust Custodial Agreement or the U.S. Bank Custodial
Agreement, as applicable.
“U.S. Bank Custodial Agreement” means that certain Custodial Agreement, dated as
of November 25, 2013, among Seller, Purchasers and U.S. Bank National
Association, entered into in connection with this Agreement, as the same may be
amended, modified or supplemented from time to time.
“Uncommitted Amount” shall have the meaning assigned thereto in the Pricing Side
Letter.
“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York; provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interest in any Purchased Assets or the continuation, renewal or
enforcement thereof is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, “Uniform Commercial Code” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection.
“Unrestricted Cash” means, as of any date of determination, the sum of (i)
Seller’s cash, (ii) Seller’s Cash Equivalents that are not, in either case,
subject to a Lien in favor of any Person or that are not required to be reserved
by Seller in a restricted escrow arrangement or other similarly restricted
arrangement pursuant to a contractual agreement or requirement of law.




--------------------------------------------------------------------------------

Exhibit 10.1






“Verification Agent” means an entity appointed by the Agent to perform specific
services with respect to the Eligible Mortgage Loans, or its successors and
assigns.
“Verification Agent Letter” means the agreement pursuant to which the
Verification Agent performs services with respect to the Eligible Mortgage
Loans.
“Warehouse Lender” means any lender providing financing to Seller for the
purpose of warehousing, originating or purchasing a Mortgage Loan, which lender
has a security interest in such Mortgage Loan to be purchased by Barclays.
“Warehouse Lender’s Release” means a letter, in the form of Exhibit E, from a
Warehouse Lender to Barclays, unconditionally releasing all of Warehouse
Lender’s right, title and interest in certain Mortgage Loans identified therein
upon payment to the Warehouse Lender.
“Wet-Ink Mortgage Loan” means a Mortgage Loan (other than a Jumbo Mortgage Loan)
that Seller is selling to Barclays simultaneously with the origination thereof
that is funded as part, either directly or indirectly, with the Purchase Price
paid by Barclays hereunder and prior to receipt by Barclays or its Custodian of
the original Mortgage Note.
“Wet-Ink Mortgage Loan Document Receipt Date” means for any Wet-Ink Mortgage
Loan, the date that the Custodian executes an original trust receipt without
exceptions.
“Wet-Ink Mortgage Loan Sublimit” shall have the meaning assigned thereto in the
Pricing Side Letter.
(b)Interpretation.
Headings are for convenience only and do not affect interpretation. The
following rules of this subsection (b) apply unless the context requires
otherwise. The singular includes the plural and conversely. A gender includes
all genders. Where a word or phrase is defined, its other grammatical forms have
a corresponding meaning. A reference to a subsection, Section, Annex or Exhibit
is, unless otherwise specified, a reference to a section of, or annex or exhibit
to, this Agreement. A reference to a party to this Agreement or another
agreement or document includes the party’s successors and permitted substitutes
or assigns. A reference to an agreement or document is to the agreement or
document as amended, modified, novated, supplemented or replaced, except to the
extent prohibited by any Program Document. A reference to legislation or to a
provision of legislation includes any modification or re-enactment of it, a
legislative provision substituted for it and a regulation or statutory
instrument issued under it. A reference to writing includes a facsimile
transmission and any means of reproducing words in a tangible and permanently
visible form. A reference to conduct includes, without limitation, an omission,
statement or undertaking, whether or not in writing. An Event of Default exists
until it has been waived in writing by Agent or has been cured. The words
“hereof,” “herein,” “hereunder” and similar words refer to this Agreement as a
whole and not to any particular provision of this Agreement. The term
“including” is not limiting and means “including without limitation.” In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including,” the words “to” and “until” each mean
“to but excluding,” and the word “through” means “to and including.” This
Agreement may use several different limitations, tests or measurements to
regulate the same or similar matters. All such limitations, tests and
measurements are cumulative and shall each be performed in accordance with their
terms. Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP,
consistently applied. References herein to “fiscal year” and “fiscal quarter”
refer to such fiscal periods of Seller.
Except where otherwise provided in this Agreement, any determination, consent,
approval, statement or certificate made or confirmed in writing with notice to
Seller by Purchasers or authorized officers of Purchasers as required by this
Agreement is conclusive in the absence of manifest error. A reference to an
agreement includes a security interest, guarantee, agreement or legally
enforceable arrangement whether or not in writing related to such agreement.
A reference to a document includes an agreement in writing or a certificate,
notice, instrument or document, or any information recorded in electronic form.
Where Seller is required to provide any document to Purchasers




--------------------------------------------------------------------------------

Exhibit 10.1






under the terms of this Agreement, the relevant document shall be provided in
writing or printed form unless Purchasers request otherwise.
This Agreement is the result of negotiations among, and has been reviewed by
counsel to, Purchasers and Seller, and is the product of all parties. In the
interpretation of this Agreement, no rule of construction shall apply to
disadvantage one party on the ground that such party proposed or was involved in
the preparation of any particular provision of this Agreement or this Agreement
itself. Except where otherwise expressly stated, Purchasers may give or
withhold, or give conditionally, approvals and consents and may form opinions
and make determinations in their absolute sole discretion. Except as
specifically required herein, any requirement of good faith, discretion or
judgment by Purchasers or Agent shall not be construed to require Purchasers to
request or await receipt of information or documentation not immediately
available from or with respect to Seller, any other Person or the Purchased
Assets themselves.
3.
THE TRANSACTIONS

(a)It is acknowledged and agreed that, notwithstanding any other provision of
this Agreement to the contrary, the facility provided under this Agreement is
(i) a committed facility with respect to the Committed Amount and (ii) an
uncommitted facility with respect to the Uncommitted Amount, and Purchasers
shall have no obligation to enter into any Transactions hereunder with respect
to the Uncommitted Amount. All purchases of Eligible Assets hereunder shall be
first deemed committed up to the Committed Amount and then the remainder, if
any, shall be deemed uncommitted up the Uncommitted Amount.
(b)Subject to the terms and conditions of the Program Documents, Purchasers may
enter into Transactions provided, that the Aggregate MRA Purchase Price shall
not exceed, as of any date of determination, the lesser of (a) the Maximum
Aggregate Purchase Price (less the sum of the Aggregate EPF Purchase Price and
the HCM Aggregate MRA Purchase Price) and (b) the Asset Base.
(c)Unless otherwise agreed, Seller shall request that Purchaser enter into a
Transaction with respect to any Eligible Loan by delivering to the indicated
required parties (each, a “Required Recipient”) the required delivery items
(each, a “Required Delivery Item”) set forth in the table below by the
corresponding required delivery time (the “Required Delivery Time”), and such
Transaction shall occur no later than the corresponding required purchase time
(the “Required Purchase Time”):




--------------------------------------------------------------------------------

Exhibit 10.1






Purchased Asset Type
Required Delivery Items
Required Delivery Time
Required Recipient
Required Purchase Time
Eligible Mortgage Loans (other than Wet-Ink Mortgage Loans, FHA Buyout Loans,
HECM Buyout Loans and Modified Loans)
(i) a Transaction Notice and (ii) Seller Mortgage Loan Schedule
No later than 3:00 p.m. (New York City time) on the Business Day prior to the
requested Purchase Date
Purchaser and Custodian
No later than 5:00 p.m. (New York City time) on the requested Purchase Date
For Correspondent Loans, the Correspondent Seller Release, duly executed and
delivered by each applicable Correspondent Seller
No later than 3:00 p.m. (New York City time) on the Business Day prior to the
requested Purchase Date
Purchaser
The complete Mortgage Files to Custodian for each Mortgage Loan subject to such
Transaction
No later than 3:00 p.m. (New York City time) on the Business Day prior to the
requested Purchase Date
Custodian
AM Funded Wet-Ink Mortgage Loans
(i) a Transaction Notice and (ii) Seller Mortgage Loan Schedule
No later than 4:00 p.m. (New York City time) on the Business Day prior to the
requested Purchase Date
Purchaser, Custodian and Disbursement Agent
No later than 9:00 a.m. (New York City time) on the requested Purchase Date
PM Funded Wet-Ink Mortgage Loans
(i) a Transaction Notice and (ii) Seller Mortgage Loan Schedule
No later than 1:00 p.m. (New York City time) on the requested Purchase Date
Purchaser, Custodian and Disbursement Agent
No later than 4:00 p.m. (New York City time) on the requested Purchase Date
Wet-Ink Mortgage Loans
(i) a Transaction Notice, (ii) Seller Mortgage Loan Schedule and (iii) Wet-Ink
Mortgage Loan Funding Report
No later than 2:00 p.m. (New York City time) on the requested Purchase Date
Purchaser and Custodian
No later than 4:00 p.m. (New York City time) on the requested Purchase Date
FHA Buyout Loans, HECM Buyout Loans and Modified Loans
(i) a Transaction Notice and (ii) Seller Mortgage Loan Schedule
No later than 10:00 a.m. (New York City time) on the Business Day prior to the
requested Purchase Date
Purchaser and Custodian
No later than 5:00 p.m. (New York City time) on the requested Purchase Date



The date on which any notice pursuant to this Section 3(c) is given is known as
the “Notice Date”.
With respect to each Wet-Ink Mortgage Loan, immediately following the Purchase
Date, Seller shall cause the related Settlement Agent to deliver to the
Custodian the remaining documents in the Mortgage Loan File.
In addition, with respect to the purchase of any Eligible Mortgage Loans that
are Wet-Ink Mortgage Loans, Seller shall deliver to Barclays and Custodian, no
later than 5:00 p.m. (New York City time) one (1) Business Day prior to the
proposed Purchase Date, the estimated Purchase Price (the “Estimated Purchase
Price”) of the Wet-Ink Mortgage Loans to be purchased on such Purchase Date
within a variance not to exceed $5,000,000 of the actual Purchase Price on such
Purchase Date (the “Allowable Variance”).
(d)Upon Seller’s request to enter into a Transaction pursuant to Section 3(c)
and assuming all conditions precedent set forth in this Section 3 and in
Sections 10(a) and (b) have been met, and provided no Default or Event of
Default shall have occurred and be continuing, on the requested Purchase Date,
Barclays shall, in the case of a Transaction with respect to the Committed
Amount and may, in its sole discretion, in the case of a Transaction with
respect to the Uncommitted Amount, purchase the Eligible Mortgage Loans that are
not FHA Buyout Loans or HECM Buyout Loans and Sutton may, in its sole
discretion, purchase the Eligible Mortgage Loans that are FHA Buyout Loans or
HECM Buyout Loans, each included in the related Transaction




--------------------------------------------------------------------------------

Exhibit 10.1






Notice by transferring the Purchase Price (net of any related Structuring Fee or
any other fees and expense then due and payable by Seller to the related
Purchaser pursuant to the Agreement) in accordance with the following wire
instructions or as otherwise provided:
Receiving Bank: Wells Fargo
ABA#: 121 000 248
Account Name: Nationstar Mortgage
Account Number: 4121888200


Seller acknowledges and agrees that the Purchase Price includes a mutually
negotiated premium allocable to the portion of the Purchased Assets that
constitutes the related Servicing Rights.
(e)On the related Price Differential Determination Date, Agent shall calculate
the Price Differential for each outstanding Transaction payable on the Monthly
Payment Date utilizing the Pricing Rate. Not less than two (2) Business Days
prior to each Monthly Payment Date, Agent shall provide Seller with an invoice
for the amount of the Price Differential due and payable with respect to all
outstanding Transactions, setting forth the calculations thereof in reasonable
detail and all accrued fees and expenses then due and owing to the related
Purchaser. On the earliest of (1) the Monthly Payment Date or (2) the
Termination Date, Seller shall pay to the related Purchaser the Price
Differential then due and payable for (x) all outstanding related Transactions
and (y) Purchased Assets for which the related Purchaser has received the
related Repurchase Price (other than Price Differential) pursuant to Section
3(f).
(f)With respect to a Transaction, upon the earliest of (1) the Repurchase Date
and (2) the Termination Date, Seller shall pay to the related Purchaser the
related Repurchase Price (other than the related accrued Price Differential)
together with any other Obligations then due and payable, and shall repurchase
all Purchased Assets then subject to such Transaction. The Repurchase Price
shall be transferred directly to the related Purchaser.
(g)If Agent determines in its sole discretion that any Change in Law or any
change in accounting rules regarding capital requirements has the effect of
reducing the rate of return on either Purchaser’s capital or on the capital of
any Affiliate of either Purchaser under this Agreement as a consequence of such
Change in Law or change in accounting rules, then from time to time Seller will
compensate the related Purchaser or the related Purchaser’s Affiliate, as
applicable, for such reduced rate of return suffered as a consequence of such
Change in Law or change in accounting rules on terms similar to those imposed by
the related Purchaser. Further, if due to the introduction of, any change in, or
the compliance by either Purchaser with (i) any eurocurrency reserve
requirement, or (ii) the interpretation of any law, regulation or any guideline
or request from any central bank or other Governmental Authority whether or not
having the force of law, there shall be an increase in the cost to either
Purchaser or any Affiliate of either Purchaser in engaging in the present or any
future Transactions, then Seller shall, from time to time and upon demand by the
related Purchaser, compensate the related Purchaser or the related Purchaser’s
Affiliate for such increased costs, and such amounts shall be deemed a part of
the Obligations hereunder. The related Purchaser shall provide Seller with
notice as to any such Change in Law, change in accounting rules or change in
compliance promptly following such Purchaser’s receipt of actual knowledge
thereof.
(h)Seller shall indemnify the Purchasers and hold the Purchasers harmless from
any losses, costs and/or expenses that Purchasers may sustain or incur as a
result of Seller’s termination of any Transaction on or before a Repurchase Date
arising from the reemployment of funds obtained by the Purchasers hereunder or
from actual out-of-pocket fees and expenses payable to terminate the deposits
from which such funds were obtained (“Breakage Costs”). Purchasers and Agent
shall use good faith efforts to mitigate all Breakage Costs. The Agent shall
deliver to Seller a statement setting forth the amount and basis of
determination of any Breakage Costs in such detail as determined in good faith
by the Purchasers to be adequate, it being agreed that such statement and the
method of its calculation shall be adequate and shall be conclusive and binding
upon Seller, absent manifest error. The provisions of this Section 3(h) shall
survive termination of this Agreement.
(i)If on any Business Day Agent determines (which determination shall be
conclusive absent manifest error) (a) that adequate and reasonable means do not
exist for ascertaining LIBOR; or (b) that LIBOR will not adequately and fairly
reflect the cost to Purchasers of entering into or maintaining outstanding
Transactions; or (c) that it has become unlawful for any Purchaser to honor its
obligation to enter into or maintain outstanding Transactions hereunder using
LIBOR, then Agent shall give notice thereof to Seller by telephone, facsimile,
or other electronic means as promptly as practicable thereafter and, until Agent
notifies Seller that the circumstances giving rise to such notice no longer
exist,




--------------------------------------------------------------------------------

Exhibit 10.1






the Pricing Rate included in any Confirmation with respect to new Transactions
and in any calculation of the Price Differential with respect to outstanding
Transactions will be determined, subject to the timely approval of Seller after
receipt of notice of such revised rate, at a rate per annum that Purchasers
determine in their reasonable discretion adequately reflects the cost to
Purchasers of making or maintaining such Transactions.
(j)REO Property.
(i)Seller shall take all actions necessary to fully establish the REO
Subsidiary, including, but without limitation, filing a certificate of formation
with the applicable state and executing the LLC Agreement.
(ii)Following the Effective Date, the Seller (A) (x) shall promptly transfer to
Sutton the REO Asset and to the REO Subsidiary the REO Properties related to
Mortgage Loans that had been Purchased Assets but had converted to REO
Properties prior to the Effective Date and (y) from time to time shall transfer
certain REO Properties unrelated to Mortgage Loans that are Purchased Assets to
the REO Subsidiary, in each case along with written notice of the Transaction in
the form of an REO Subsidiary Schedule of Assets to Sutton (any such date, an
“REO Transfer Date”) and (B) shall (x) subject to any applicable redemption
period, deliver to Sutton within seven (7) Business Days following the related
REO Transfer Date a foreclosure sale deed or evidence, as described in clause
(iv) hereof, that Seller has caused the REO Deed to be sent for recording in the
applicable office of the applicable jurisdiction and (y) promptly transfer to
the Custodian the related REO Property File as the documents contained therein
come into existence.
(iii)At any time that a Mortgage Loan that is a Purchased Asset is foreclosed
upon, (A) the marketable title in the related REO Property shall promptly be
vested in and retained by the REO Subsidiary and allocated to the REO Asset (any
such date, a “Foreclosure Date”) and (B) Seller shall (x) subject to any
applicable redemption period, deliver to Sutton within seven (7) Business Days
following the related Foreclosure Date a foreclosure sale deed or evidence, as
described in clause (iv) hereof, that Seller has caused the REO Deed to be sent
for recording in the applicable office of the applicable jurisdiction; provided
that if Seller fails to deliver such evidence within the applicable time period,
the related REO Property shall no longer be considered an Eligible Asset and (y)
promptly transfer to the Custodian the related REO Property File as the
documents contained therein come into existence.
(iv)For purposes of this Agreement, a Mortgage Loan that is a Purchased Asset
shall be deemed to have converted into an REO Property upon the earliest to
occur of the following:
(A)an REO Deed shall have been received in the name of the REO Subsidiary with
respect to the Mortgaged Property related to such Mortgage Loan;
(B)the REO Subsidiary shall have received a receipt or other written
acknowledgment acceptable to Purchasers from the filing clerk evidencing the
submission for filing of an REO Deed with respect to the Mortgaged Property
related to such Mortgage Loan;
(C)the REO Subsidiary shall have received a receipt issued by a Governmental
Authority evidencing the REO Subsidiary’s right to receive the REO Deed for the
Mortgaged Property related to such Mortgage Loan; or
(D)Purchasers shall have received such other evidence of the REO Subsidiary’s
interest in such REO Property acceptable to Purchasers in their reasonable
discretion.
(v)On any Foreclosure Date, a Transaction shall be deemed to occur with respect
to any related Converted REO Property, and the Repurchase Price with respect to
the related Mortgage Loan shall be reduced by the Purchase Price of such
Converted REO Property. A Transaction Notice shall not be required for any such
deemed Transaction to occur; however, Seller shall provide prompt written notice
in the form of an REO Subsidiary Schedule of Assets to Purchaser upon such
deemed conversion.
4.
CONFIRMATION

In the event that parties hereto desire to enter into a Transaction on terms
other than as set forth in this Agreement, the parties shall execute a
confirmation prior to entering into such Transaction, which confirmation shall
be in a form that is mutually acceptable to the related Purchaser and Seller and
shall specify such terms, including, without limitation, the Purchase Date, the
Purchase Price, the Pricing Rate therefor and the Repurchase Date (a
“Confirmation”). Any such Confirmation and the related Transaction Notice,
together with this Agreement, shall constitute conclusive evidence of the terms
agreed to between the applicable Purchaser and Seller with respect to the
Transaction to which the Confirmation relates. In the event of any conflict
between this Agreement and a Confirmation, the terms of the Confirmation shall
control with respect to the related Transaction.




--------------------------------------------------------------------------------

Exhibit 10.1






5.
TAKEOUT COMMITMENTS

Seller hereby assigns to Barclays, free of any security interest, lien, claim or
encumbrance of any kind, Seller’s rights under each Takeout Commitment to
deliver the Purchased Assets specified therein to the related Takeout Investor
and to receive the purchase price therefor from such Takeout Investor. Seller
shall deliver to Barclays a duly executed and enforceable Trade Assignment on
the date such Trade Assignment is executed by the related Takeout Investor.
Subject to Barclays’ rights hereunder, Barclays agrees that it will satisfy the
obligation under the Takeout Commitment to deliver the related Purchased Assets
to the Takeout Investor on the date specified therein. Seller understands that,
as a result of this Section 5 and each Trade Assignment, Barclays will succeed
to the rights and obligations of Seller with respect to each Takeout Commitment
subject to a Trade Assignment, and that in satisfying each such Takeout
Commitment, Barclays will stand in the shoes of Seller and, consequently, will
be acting as a non-dealer in exercising its rights and fulfilling its
obligations assigned pursuant to this Section 5 and each Trade Assignment. Each
Trade Assignment delivered by Seller to Barclays shall be delivered by Seller in
a timely manner sufficient to enable Barclays to facilitate the settlement of
the related trade on the trade date in accordance with “good delivery standards”
of the Securities Industry and Financial Markets Association as set forth in the
Securities Industry and Financial Markets Association Uniform Practices Manual,
as amended from time to time.
6.
PAYMENT AND TRANSFER

Unless otherwise agreed by Seller and Purchasers, all transfers of funds
hereunder shall be in Dollars in immediately available funds. Seller shall remit
(or, if applicable, shall cause to be remitted) directly to the related
Purchaser all payments required to be made by it to the related Purchaser
hereunder or under any other Program Document in accordance with wire
instructions provided by the related Purchaser. Any payments received by
Purchasers after 5:00 p.m. (New York City time) shall be applied on the next
succeeding Business Day.
7.
MARGIN MAINTENANCE

(a)Agent shall determine the Market Value of the Purchased Assets on a daily
basis as determined by Agent in its sole good faith discretion.
(b)If, as of any date of determination, the product of (i) the lesser of (x)
100% of the unpaid principal balance as of such date of all Purchased Assets
then subject to all Transactions and (y) the aggregate Market Value of all
Purchased Assets then subject to all Transactions, taking into account the cash
then on deposit in the Collection Accounts, multiplied by (ii) the applicable
Purchase Price Percentage is less than the Repurchase Price (less the related
Price Differential) for all such Transactions (a “Margin Deficit”), then Agent
may, by notice to the Seller (as such notice is more particularly set forth
below, a “Margin Call”), require Seller to transfer to the related Purchaser or
the related Purchaser’s designee cash or, at the related Purchaser’s option (and
provided Seller has additional Eligible Mortgage Loans), additional Eligible
Mortgage Loans to the related Purchaser (“Additional Purchased Mortgage Loans”)
to cure the Margin Deficit. If the Agent delivers a Margin Call to the Seller on
or prior to 11:00 a.m. (New York City time) on any Business Day, then the Seller
shall transfer cash or Additional Purchased Mortgage Loans to the related
Purchaser or its designee no later than (i) 5:00 p.m. (New York City time) on
the same Business Day. In the event the Agent delivers a Margin Call to Seller
after 11:00 a.m. (New York City time) on any Business Day, Seller shall be
required to transfer cash or Additional Purchased Mortgage Loans no later than
(i) 12:00 p.m. (New York City time) on the next succeeding Business Day.
(c)Any cash transferred to the related Purchaser or its designee pursuant to
Section 16(f)(ii) herein shall reduce the Repurchase Price of the related
Transactions.
(d)The failure of Purchasers, on any one or more occasions, to exercise their
rights hereunder, shall not change or alter the terms and conditions of this
Agreement or limit the right of the Purchasers to do so at a later date. Seller
and Purchasers each agree that a failure or delay by a Purchaser to exercise its
rights hereunder shall not limit or waive the related Purchaser’s rights under
this Agreement or otherwise existing by law or in any way create additional
rights for Seller.
(e)For the avoidance of doubt, it is hereby understood and agreed that Seller
shall be responsible for satisfying any Margin Deficit existing as a result of
any cram down of the unpaid principal balance of any Purchased Asset pursuant to
any action by any bankruptcy court.
8.
TAXES; TAX TREATMENT

(a)All payments made by Seller under this Agreement shall be made free and clear
of, and without deduction or withholding for or on account of, any present or
future taxes, levies, imposts, deductions, charges or withholdings,




--------------------------------------------------------------------------------

Exhibit 10.1






and all liabilities (including penalties, interest and additions to tax) with
respect thereto imposed by any Governmental Authority therewith or thereon,
excluding income taxes, branch profits taxes, franchise taxes or any other tax
imposed on net income by the United States, a state or a foreign jurisdiction
under the laws of which the Purchasers are organized or of its applicable
lending office, or a state or foreign jurisdiction with respect to which
Purchasers have a present or former connection, or any political subdivision
thereof (collectively, “Taxes”), all of which shall be paid by Seller for its
own account not later than the date when due. If Seller is required by law or
regulation to deduct or withhold any Taxes from or in respect of any amount
payable hereunder, it shall: (a) make such deduction or withholding, (b) pay the
amount so deducted or withheld to the appropriate Governmental Authority not
later than the date when due, (c) deliver to the related Purchaser, promptly,
original tax receipts and other evidence satisfactory to the related Purchaser
of the payment when due of the full amount of such Taxes; and (d) pay to the
related Purchaser such additional amounts as may be necessary so that the
related Purchaser receives, free and clear of all Taxes, a net amount equal to
the amount it would have received under this Agreement, as if no such deduction
or withholding had been made.
(b)In addition, Seller agrees to pay to the relevant Governmental Authority in
accordance with applicable law any current or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies (including,
without limitation, mortgage recording taxes, transfer taxes and similar fees)
imposed by the United States or any taxing authority thereof or therein that
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement (“Other Taxes”).
(c)Seller agrees to indemnify Purchasers for the full amount of Taxes (including
additional amounts with respect thereto) and Other Taxes, and the full amount of
Taxes of any kind imposed by any jurisdiction on amounts payable under this
Section 8, and any liability (including penalties, interest and expenses arising
thereon or with respect thereto) arising therefrom or with respect thereto,
provided that the related Purchaser shall have provided Seller with evidence,
reasonably satisfactory to Seller, of payment of Taxes or Other Taxes, as the
case may be.
(d)Agent and any Purchaser that either (i) is not incorporated under the laws of
the United States, any State thereof, or the District of Columbia or (ii) whose
name does not include “Incorporated,” “inc.,” “Corporation,” “Corp.,” “P.C.,”
“insurance company,” or “assurance company” (a “Foreign Purchaser”) shall
provide Seller and Agent with original properly completed and duly executed
United States Internal Revenue Service (“IRS”) Forms W-8BEN or W-8ECI or any
successor form prescribed by the IRS, certifying that such Person is entitled to
benefits under an income tax treaty to which the United States is a party which
eliminates withholding tax on payments to it or certifying that the income
receivable pursuant to this Agreement is effectively connected with the conduct
of a trade or business in the United States on or prior to the date upon which
each such Foreign Purchaser becomes a Purchaser. In addition, the Agent shall be
a “qualified intermediary” (as defined in Treasury regulation section
1.1441-1(e)(5)) and provide the Seller with an original properly completed and
duly executed IRS Form W-8IMY with “qualified intermediary” checked in Part I
and Part II properly completed to provide that the Agent is a “qualified
intermediary” for a Purchaser with respect to payments under this Agreement and
the other Program Documents (with all appropriate attachments) for any amount
received on behalf of a Purchaser which eliminates withholding tax on payments
to it on or prior to the date it becomes an Agent. Agent and each Foreign
Purchaser will resubmit the appropriate form eliminating withholding tax on
payments to it on the earliest of (A) the third anniversary of the prior
submission, or (B) on or before the expiration of thirty (30) days after there
is a “change in circumstances” with respect to such Person as defined in Treas.
Reg. Section 1.1441-1(e)(4)(ii)(D). For any period with respect to which the
Agent or a Foreign Purchaser has failed to provide Seller with the appropriate
form or other relevant document pursuant to this Section 8(d) (unless such
failure is due to a change in treaty, law, or regulation occurring subsequent to
the date on which a form originally was required to be provided) such Person
shall not be entitled to “gross-up” of Taxes or indemnification under Section
8(c) with respect to Taxes imposed by the United States; provided, however that
should a Foreign Purchaser, which is otherwise exempt from a withholding tax,
become subject to Taxes because of its failure to deliver a form required
hereunder, Seller shall take such steps as such Foreign Purchaser shall
reasonably request to assist such Foreign Purchaser to recover such Taxes.
(e)Without prejudice to the survival or any other agreement of Seller hereunder,
the agreements and obligations of Seller contained in this Section 8 shall
survive the termination of this Agreement. Nothing contained in this Section 8
shall require Purchasers to make available any of their tax returns or other
information that they deem to be confidential or proprietary.
(f)Each party to this Agreement acknowledges that it is its intent solely for
purposes of U.S. federal, state and local income and franchise taxes to treat
each Transaction as indebtedness of Seller that is secured by the Purchased
Assets and that the Purchased Assets are owned by Seller in the absence of an
Event of Default by Seller. All parties to




--------------------------------------------------------------------------------

Exhibit 10.1






this Agreement agree to such treatment and agree to take no action inconsistent
with this treatment, unless required by law.
9.
SECURITY INTEREST; PURCHASERS’ APPOINTMENT AS ATTORNEY-IN-FACT

(a)Seller and Purchasers intend that (other than for tax and accounting
purposes) the Transactions hereunder be sales to Purchasers of the Purchased
Assets and not loans from Purchasers to Seller secured by the Purchased Assets.
However, in order to preserve Purchasers’ rights under this Agreement in the
event that a court or other forum recharacterizes the Transactions hereunder as
other than sales, and as security for Seller’s performance of all of its
Obligations, Seller hereby grants to the related Purchaser a first priority
security interest in the related Purchased Assets. Seller acknowledges and
agrees that its rights with respect to the Purchased Assets are and shall
continue to be at all times junior and subordinate to the rights of the related
Purchaser hereunder.
(b)Seller hereby irrevocably constitutes and appoints Purchasers and any
officers or agents thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of Seller and in the name of Seller or in its own name, from time to
time in Purchasers’ discretion, to file such financing statement or statements
relating to the Purchased Assets as Purchasers at their option may deem
appropriate, and if an Event of Default shall have occurred and be continuing,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be reasonably necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting the generality of the foregoing, Seller hereby
gives Purchasers the power and right, on behalf of Seller, without assent by,
but with notice to, Seller, to do the following if an Event of Default shall
have occurred and be continuing and Purchasers have elected to exercise their
remedies pursuant to Section 18 hereof:
(i)in the name of Seller, or in its own name, or otherwise, to take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due with respect to any Purchased Assets
and to file any claim or to take any other action or initiate and maintain any
appropriate proceeding in any appropriate court of law or equity or otherwise
deemed appropriate by Purchasers for the purpose of collecting any and all such
moneys due with respect to any Purchased Assets whenever payable;
(ii)to pay or discharge taxes and Liens levied or placed on or threatened
against the Purchased Assets;
(iii)(A) to direct any party liable for any payment under any Purchased Assets
to make payment of any and all moneys due or to become due thereunder directly
to Purchasers or as Purchasers shall direct, (B) in the name of Seller, or in
its own name, or otherwise as appropriate, to directly send or cause the
applicable servicer to send “hello” letters, “goodbye” letters in the form of
Exhibit D, and Section 404 Notices; (C) to ask or demand for, collect, receive
payment of and receipt for any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Purchased Assets;
(D) to sign and endorse any invoices, assignments, verifications, notices and
other documents in connection with any Purchased Assets; (E) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Purchased Assets or any proceeds thereof
and to enforce any other right in respect of any Purchased Assets; (F) to defend
any suit, action or proceeding brought against Seller with respect to any
Purchased Assets; (G) to settle, compromise or adjust any suit, action or
proceeding described in clause (F) above and, in connection therewith, to give
such discharges or releases as Purchasers may deem appropriate; and (H)
generally, to sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any Purchased Assets as fully and completely as though
Purchasers were the absolute owner thereof for all purposes, and to do, at
Purchasers’ option and Seller’s expense, at any time, and from time to time, all
acts and things which Purchasers deem necessary to protect, preserve or realize
upon the Purchased Assets and Purchasers’ Liens thereon and to effect the intent
of this Agreement, all as fully and effectively as Seller might do.
Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.
Seller also authorizes Purchasers, from time to time if an Event of Default
shall have occurred and be continuing, to execute any endorsements, assignments
or other instruments of conveyance or transfer with respect to the Purchased
Assets in connection with any sale provided for in Section 18 hereof.
The powers conferred on Purchasers hereunder are solely to protect Purchasers’
interests in the Purchased Assets and shall not impose any duty upon it to
exercise any such powers. Purchasers shall be accountable only for amounts




--------------------------------------------------------------------------------

Exhibit 10.1






that they actually receive as a result of the exercise of such powers, and
neither Purchasers nor any of their officers, directors, employees or agents
shall be responsible to Seller for any act or failure to act hereunder.
10.
CONDITIONS PRECEDENT

(a)As conditions precedent to the effectiveness of this Agreement, Purchasers
shall have received on or before the Effective Date (except as otherwise noted
below) each of the following, in form and substance satisfactory to Purchasers
and duly executed by each party thereto (as applicable):
(i)Each of the Program Documents duly executed and delivered by the parties
thereto and being in full force and effect, free of any modification, breach or
waiver;
(ii)Certificates of an officer of each of Seller and REO Subsidiary attaching
certified copies of Seller’s and REO Subsidiary’s certificate of formation,
operating agreement and manager resolutions, as applicable, approving the
Program Documents and Transactions thereunder (either specifically or by general
resolution), and all documents evidencing other necessary corporate action or
governmental approvals as may be required in connection with the Program
Documents;
(iii)Certified copies of good standing certificates from the jurisdictions of
organization of each of Seller and REO Subsidiary, dated as of no earlier than
the date which is ten (10) Business Days prior to the Purchase Date with respect
to the initial Transaction hereunder;
(iv)An incumbency certificate of the secretary of each of Seller and REO
Subsidiary certifying the names, true signatures and titles of Seller’s and REO
Subsidiary’s representatives who are duly authorized to request Transactions
hereunder and to execute the Program Documents and the other documents to be
delivered thereunder;
(v)An opinion of Seller’s counsel as to such matters as Purchasers or Agent may
reasonably request including, without limitation, with respect to either
Purchaser’s first priority lien on and perfected security interest in the
Purchased Assets, a no material litigation, non-contravention, enforceability
and corporate opinion with respect to Seller, an opinion with respect to the
inapplicability of the Investment Company Act of 1940 (the “1940 Act Opinion”)
to Seller, an opinion that this Agreement constitutes a “repurchase agreement”
and a “securities contract” within the meaning of the Bankruptcy Code and an
opinion that no Transaction constitutes an avoidable transfer under
Section 546(f) of the Bankruptcy Code, in form and substance acceptable to
Purchasers and Agent in their reasonable discretion, and from nationally
recognized outside counsel acceptable to Purchasers and Agent in their
reasonable discretion; provided, however, that Seller is permitted to provide
the 1940 Act Opinion to Purchaser after but no later than fifteen (15) days
following the Effective Date;
(vi)Seller shall have paid to Purchasers and Purchasers shall have received all
accrued and unpaid fees and expenses owed to Purchasers in accordance with the
Program Documents, including without limitation, the Structuring Fee then due
and owing pursuant to Section 2 of the Pricing Side Letter, and any fees due and
owing to the Verification Agent, in each case, in immediately available funds,
and without deduction, set-off or counterclaim;
(vii)A copy of the insurance policies required by Section 14(q) of this
Agreement;
(viii)Purchasers and/or Agent shall have completed the due diligence review
pursuant to Section 36, and such review shall be satisfactory to Purchasers and
Agent in their sole discretion;
(ix)Evidence that all other actions necessary to perfect and protect related
Purchaser’s interest in the related Purchased Assets have been taken, including,
without limitation, the establishment of the Collection Account, and duly
executed and filed Uniform Commercial Code financing statements acceptable to
Purchasers and covering the Purchased Assets on Form UCC1;
(x)Seller shall have provided evidence, satisfactory to Purchasers and Agent,
that Seller’s Approvals are in good standing; and
(xi)Any other documents reasonably requested by Purchasers or Agent.
(b)As conditions precedent to each Transaction (including the initial
Transaction), each of the following conditions shall have been satisfied:
(i)Purchasers or the related Purchaser’s designee shall have received on or
before the Purchase Date with respect to Eligible Assets that are to be the
subject of such Transaction (unless otherwise specified in this Agreement) the
following, in form and substance satisfactory to the related Purchaser and (if
applicable) duly executed:




--------------------------------------------------------------------------------

Exhibit 10.1






(A)Seller shall have paid to Purchasers and Purchasers shall have received all
accrued and unpaid fees and expenses owed to Purchasers in accordance with the
Program Documents in immediately available funds, and without deduction, set-off
or counterclaim;
(B)The Transaction Notice and Seller Mortgage Loan Schedule (and additionally
with respect to Correspondent Loans, the Correspondent Seller Release) with
respect to such Purchased Assets, delivered pursuant to Section 3(c);
(C)Such certificates, customary opinions of counsel or other documents as
Purchasers or Agent may reasonably request, provided that such opinions of
counsel shall not be required routinely in connection with each Transaction but
shall only be required from time to time as deemed necessary by Purchasers in
their commercially reasonable judgment;
(D)Purchasers shall have received the Structuring Fee in respect of such
Transaction then due and owing pursuant to Section 2 of the Pricing Side Letter,
in immediately available funds, and without deduction, set-off or counterclaim;
(E)(x) With respect to an Eligible Asset that is an Eligible Mortgage Loan
(other than Wet-Ink Mortgage Loans), an original Trust Receipt executed by the
Custodian without exceptions; and (y) with respect to an Eligible Asset that is
the REO Asset, an original Trust Receipt executed by the Custodian identifying
that the Custodian has received an electronic copy of the REO Deeds relating to
the REO Properties transferred to the REO Subsidiary;
(F)Such other certifications of Custodian as are required under Sections 2 and 4
of the Custodial Agreement;
(G)With respect to any table-funded Wet-Ink Mortgage Loan that is the subject of
such Transaction, (i) a copy of the Closing Instruction Letter delivered to the
applicable Settlement Agent and (ii)(a) a copy of the Closing Protection Letter
from the applicable title company, or (b) a copy of the Escrow Instruction
Letter signed by the applicable Settlement Agent;
(H)[reserved]; and
(I)a duly executed Warehouse Lender’s Release from any Warehouse Lender
(including any party that has a precautionary security interest in a Mortgage
Loan) having a security interest in any Mortgage Loans, substantially in the
form of Exhibit E, addressed to Barclays, releasing any and all of its right,
title and interest in, to and under such Mortgage Loan (including, without
limitation, any security interest that such secured party or secured party’s
agent may have by virtue of its possession, custody or control thereof) and, to
the extent applicable, has filed Uniform Commercial Code termination statements
in respect of any Uniform Commercial Code filings made in respect of such
Mortgage Loan, and each such Warehouse Lender’s Release and Uniform Commercial
Code termination statement has been delivered to Barclays prior to such
Transaction and to the Custodian as part of the Mortgage Loan File; and
(J)with respect to any FHA Buyout Loan or HECM Buyout Loan, evidence that such
FHA Buyout Loan or HECM Buyout Loan, as applicable, is fully insured by FHA.
(ii)No Default or Event of Default shall have occurred and be continuing;
(iii)Purchasers shall not have reasonably determined that the introduction of or
a change in any Requirement of Law or in the interpretation or administration of
any requirement of law applicable to Purchasers has made it unlawful, and no
Governmental Authority shall have asserted that it is unlawful, for Purchasers
to enter into Transactions with the applicable Pricing Rate;
(iv)All representations and warranties in the Program Documents shall be true
and correct on the date of such Transaction and Seller is in compliance with the
terms and conditions of the Program Documents, other than as may be expressly
waived by the Purchasers;
(v)The then Aggregate MRA Purchase Price when added to the Purchase Price for
the requested Transaction, shall not exceed the lesser of (a) the Maximum
Aggregate Purchase Price (less the sum of the Aggregate EPF Purchase Price and
the HCM Aggregate MRA Purchase Price) and (b) the Asset Base;
(vi)The Purchase Price for the requested Transaction shall not be less than
$1,000,000;
(vii)Satisfaction of any conditions precedent to the initial Transaction as set
forth in clause (a) of this Section 10 that were not satisfied prior to such
initial Purchase Date;
(viii)Purchasers shall have determined that all actions necessary to maintain
Purchasers’ perfected security interest in the Purchased Assets have been taken;




--------------------------------------------------------------------------------

Exhibit 10.1






(ix)Purchasers or their designees shall have received any other documents
reasonably requested by Purchasers;
(x)There is no Margin Deficit at the time immediately prior to entering into a
new Transaction (other than a Margin Deficit that will be cured contemporaneous
with such Transaction in accordance with the provisions of Section 7 hereof);
and
(xi)With respect to FHA Buyout Loans and HECM Buyout Loans, the FHA continues to
hold permanent indefinite authority to obtain funds directly from the United
States Treasury without additional congressional approval.
(c)As conditions precedent to the initial Transaction involving REO Property,
each of the following conditions, in addition to the foregoing conditions, shall
have been satisfied:
(i)The REO Asset is delivered to Sutton, and the LLC Agreement is in form and
substance acceptable to Purchasers and Agent.
(ii)The Assignment and Contribution Agreement shall be duly executed and
delivered by the parties thereto and being in full force and effect, free of any
modification, breach or waiver;
(iii)A nonconsolidation opinion with respect to the REO Subsidiary and Seller
and an opinion that no assignment or contribution pursuant to the Assignment and
Contribution Agreement constitutes an avoidable transfer under Section 546(f) of
the Bankruptcy Code, each in form and substance acceptable to Purchasers and
Agent in their reasonable discretion shall be delivered to Purchasers; and
(iv)An opinion with respect to the inapplicability of the Investment Company Act
to the REO Subsidiary (and an opinion that the REO Subsidiary is not a covered
fund under the Volcker Rule), a no material litigation, noncontravention,
enforceability and corporate opinion with respect to the REO Subsidiary, and an
opinion with respect to Sutton’s perfected security interest in the REO Asset
shall each be delivered to Purchasers.
11.
RELEASE OF PURCHASED ASSETS

Upon timely payment in full of the Repurchase Price and all other Obligations
(if any) then owing with respect to a Purchased Asset or REO Property pursuant
to Section 3(f) hereof, unless a Margin Deficit or an Event of Default shall
have occurred and be continuing: (a) the related Purchaser shall be deemed to
have terminated any security interest that such Purchaser may have in such
Purchased Asset, or in the case of the REO Asset, the REO Property subject to
repurchase, (b) all of the related Purchaser’s right, title and interest in such
Purchased Assets or, in the case of the REO Asset, the REO Property subject to
repurchase, shall automatically transfer to Seller, and (c) with respect to such
Purchased Asset, the related Purchaser shall or shall direct Custodian to
release such Purchased Asset to Seller or, in the case of the REO Asset, the
related Purchaser shall release the related REO Property File to Seller. Except
as set forth in Sections 16(f)(ii) and 15, Seller shall give at least two (2)
Business Days’ prior written notice to the related Purchaser if such repurchase
shall occur on any date other than the Repurchase Date.
If such a Margin Deficit is applicable, Purchasers shall notify Seller of the
amount thereof and Seller may thereupon satisfy the Margin Call in the manner
specified in Section 7.
12.
RELIANCE

With respect to any Transaction, Purchasers may conclusively rely upon, and
shall incur no liability to Seller in acting upon, any request or other
communication that Purchasers reasonably believe to have been given or made by a
person authorized to enter into a Transaction on Seller’s behalf.
13.
REPRESENTATIONS AND WARRANTIES

Seller hereby represents and warrants to Purchasers and Agent, and shall on and
as of the Purchase Date for any Transaction and on and as of each date
thereafter through and including the related Repurchase Date be deemed to
represent and warrant to Purchasers and Agent that:
(a)Due Organization, Qualification, Power, Authority and Due Authorization. Each
of Seller and REO Subsidiary is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and it has
qualified to do business in each jurisdiction in which it is legally required to
do so. Each of Seller and REO Subsidiary has the power and authority under its
certificate of formation, operating agreement and applicable law to enter into
this Agreement and the Program Documents and to perform all acts contemplated
hereby and thereby or in connection herewith and therewith; this Agreement and
the Program Documents and the transactions contemplated hereby and thereby have
been duly authorized by all necessary action and do not




--------------------------------------------------------------------------------

Exhibit 10.1






require any additional approvals or consents or other action by, or any notice
to or filing with, any Person other than any that have heretofore been obtained,
given or made.
(b)Noncontravention. The consummation of the transactions contemplated by this
Agreement and Program Documents are in the ordinary course of business of Seller
and will not conflict with, result in the breach of or violate any provision of
the certificate of formation and operating agreement of Seller or REO Subsidiary
or result in the breach of any provision of, or conflict with or constitute a
default under or result in the acceleration of any obligation under, any
agreement, indenture, loan or credit agreement or other instrument to which
Seller or REO Subsidiary, the Mortgage Loans or any of Seller’s or REO
Subsidiary’s Property is or may be subject to, or result in the violation of any
law, rule, regulation, order, judgment or decree to which Seller or REO
Subsidiary, the Mortgage Loans or Seller’s or REO Subsidiary’s Property is
subject. Without limiting the generality of the foregoing, the consummation of
the transactions contemplated herein or therein will not violate any policy,
regulation or guideline of the FHA or VA or result in the voiding or reduction
of the FHA insurance, VA guarantee or any other insurance or guarantee in
respect of any Mortgage Loan or REO Property, and such FHA insurance or VA
guarantee is in full force and effect or shall be in full force and effect as
required by the applicable Agency Guide.
(c)Legal Proceeding. There is no action, suit, proceeding, inquiry or
investigation, at law or in equity, or before or by any court, public board or
body pending or, to Seller’s or REO Subsidiary’s knowledge, threatened against
or affecting Seller (or, to Seller’s knowledge, any basis therefor) wherein an
unfavorable decision, ruling or finding would adversely affect the validity or
enforceability of this Agreement, the Program Documents or any agreement or
instrument to which Seller or REO Subsidiary is a party and which is used or
contemplated for use in the consummation of the transactions contemplated
hereby, would adversely affect the proceedings of Seller in connection herewith
or would or could materially and adversely affect Seller’s or REO Subsidiary’s
ability to carry out its obligations hereunder.
(d)Valid and Binding Obligations. This Agreement, the Program Documents and
every other document to be executed by Seller in connection with this Agreement
is and will be legal, valid, binding and subsisting obligations of Seller,
enforceable in accordance with their respective terms, except that (A) the
enforceability thereof may be limited by bankruptcy, insolvency, moratorium,
receivership and other similar laws relating to creditors’ rights generally and
(B) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefor may be brought.
(e)Financial Statements. The financial statements of Seller, copies of which
have been furnished to Purchasers, (i) are, as of the dates and for the periods
referred to therein, complete and correct in all material respects, (ii) present
fairly the financial condition and results of operations of Seller as of the
dates and for the periods indicated and (iii) have been prepared in accordance
with GAAP consistently applied, except as noted therein (subject as to interim
statements to normal year‑end adjustments). Since the date of the most recent
financial statements, there has been no Material Adverse Change with respect to
Seller. Except as disclosed in such financial statements or pursuant to
Section 14(i) hereof, Seller is not subject to any contingent liabilities or
commitments that, individually or in the aggregate, have a material possibility
of causing a Material Adverse Change with respect to Seller.
(f)Accuracy of Information. Neither this Agreement nor any representations and
warranties or information relating to Seller that Seller has delivered or caused
to be delivered to Purchasers, including, but not limited to, all documents
related to this Agreement, the Program Documents or Seller’s financial
statements, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements made therein or herein in light
of the circumstances under which they were made, not misleading. Since the
furnishing of such documents or information, there has been no change, nor any
development or event involving a prospective change that would render any of
such documents or information untrue or misleading in any material respect.
(g)No Consents. No consent, license, approval or authorization from, or
registration, filing or declaration with, any regulatory body, administrative
agency or other governmental instrumentality, nor any consent, approval, waiver
or notification of any creditor, lessor or other non‑governmental Person, is
required in connection with the execution, delivery and performance by Seller of
this Agreement or any other Program Document, other than any that have
heretofore been obtained, given or made.
(h)Compliance With Law, Etc. No practice, procedure or policy employed or
proposed to be employed by Seller or REO Subsidiary in the conduct of its
businesses violates any law, regulation, judgment, agreement, regulatory
consent, order or decree applicable to it which, if enforced, would result in a
Material Adverse Effect.
(i)Solvency. Seller is solvent and will not be rendered insolvent by any
Transaction and, after giving effect to each such Transaction, Seller will not
be left with an unreasonably small amount of capital with which to engage in its
business. Seller does not intend to incur, nor believes that it has incurred,
debts beyond its ability to pay such debts




--------------------------------------------------------------------------------

Exhibit 10.1






as they mature. Seller is not contemplating the commencement of insolvency,
bankruptcy, liquidation or consolidation proceedings or the appointment of a
receiver, liquidator, conservator, trustee or similar official in respect of
Seller or any of its assets.
(j)Fraudulent Conveyance. The amount of consideration being received by Seller
in respect of each Transaction, taken as a whole, constitutes reasonably
equivalent value and fair consideration for the related Purchased Assets. Seller
is not transferring any Purchased Assets with any intent to hinder, delay or
defraud any of its creditors. The Agreement and the Program Documents, any other
document contemplated hereby or thereby and each transaction have not been
entered into fraudulently by Seller hereunder, or with the intent to hinder,
delay or defraud any creditor or Purchasers.
(k)Investment Company Act Compliance. Neither Seller nor any of its Subsidiaries
(including, without limitation, the REO Subsidiary) is required to be registered
as an “investment company” as defined under the Investment Company Act or as an
entity under the control of an entity required to be registered as an
“investment company” as defined under the Investment Company Act. REO Subsidiary
(i) is not required to register under the Investment Company Act either pursuant
to Section 3(c)(5)(C) of the Investment Company Act or based upon the definition
of “Investment Company” in Section 3(a)(1)(C) of the Investment Company Act, and
(ii) is not a “covered fund” within the meaning of the final regulations issued
December 10, 2013, implementing Section 619 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010, commonly known as the “Volcker Rule.”
(l)Taxes. Each of Seller and REO Subsidiary has filed all federal and state tax
returns that are required to be filed and paid all taxes, including any
assessments received by it, to the extent that such taxes have become due (other
than for taxes that are being contested in good faith or for which it has
established adequate reserves). Any taxes, fees and other governmental charges
payable by Seller in connection with a Transaction and the execution and
delivery of the Program Documents have been paid.
(m)Additional Representations. With respect to each Asset to be sold hereunder
by Seller to Purchasers, Seller hereby makes all of the applicable
representations and warranties set forth in Exhibit B as of the date the related
Mortgage Loan File is delivered to Purchasers or the Custodian with respect to
the Assets and continuously while such Asset is subject to a Transaction.
Further, as of each Purchase Date, Seller shall be deemed to have represented
and warranted in like manner that Seller has no knowledge that any such
representation or warranty may have ceased to be true in a material respect as
of such date, except as otherwise stated in a Transaction Notice, any such
exception to identify the applicable representation or warranty and specify in
reasonable detail the related knowledge of Seller.
(n)No Broker. Seller has not dealt with any broker, investment banker, agent, or
other person, except for Purchasers, who may be entitled to any commission or
compensation in connection with the sale of Purchased Assets pursuant to this
Agreement; provided, that if Seller has dealt with any broker, investment
banker, agent, or other person, except for Purchasers, who may be entitled to
any commission or compensation in connection with the sale of Purchased Assets
pursuant to this Agreement, such commission or compensation shall have been paid
in full by Seller.
(o)Good Title. Seller has not sold, assigned, transferred, pledged or
hypothecated any interest in the REO Asset or any individual Mortgage Loan or
REO Property subject to a Transaction to any person other than any sale,
assignment, transfer, pledge or hypothecation that is released in conjunction
with the sale to Purchasers hereunder or to REO Subsidiary as contemplated in
this Agreement, and upon delivery of a Purchased Asset to Purchasers, the
related Purchaser will be the sole owner thereof (other than for tax and
accounting purposes), free and clear of any lien, claim or encumbrance other
than those arising under this Agreement.
(p)Approvals. Seller has all requisite Approvals.
(q)Custodian. The Custodian is an eligible custodian under each Agency Guide and
each Agency Program, and is not an Affiliate of Seller.
(r)No Adverse Actions. Seller has not received from any Agency a notice of
extinguishment or a notice indicating material breach, default or material
non-compliance which the Agent reasonably determines may entitle an Agency to
terminate, suspend, sanction or levy penalties against the Seller, or a notice
from any Agency, HUD, FHA or VA indicating any adverse fact or circumstance in
respect of Seller which the Agent reasonably determines may entitle such Agency,
HUD, FHA or VA, as the case may be, to revoke any Approval or otherwise
terminate, suspend Seller as an Agency approved issuer or servicer, or with
respect to which such adverse fact or circumstance has caused any Agency, HUD,
FHA or VA, as the case may be, to terminate Seller, without any subsequent
rescission thereof in such notice.
(s)Mortgage Recordation. Seller has submitted the original Mortgage in respect
of each Mortgage Loan for recordation in the appropriate public recording office
in the applicable jurisdictions wherein such recordation is necessary to perfect
the lien thereof as against creditors of the applicable Mortgagor.




--------------------------------------------------------------------------------

Exhibit 10.1






(t)Affiliated Parties. Seller is not an Affiliate of the Custodian, Disbursement
Agent, Settlement Agent or any other party to a Program Document hereunder.
(u)REO Subsidiary. The REO Asset represents 100% of the beneficial ownership of
REO Subsidiary, and REO Subsidiary continues to hold legal title to all REO
Property subject to a Transaction.
The representations and warranties set forth in this Agreement shall survive
transfer of the Purchased Assets to Purchasers and shall continue for so long as
the Purchased Assets are subject to this Agreement.
14.
COVENANTS OF SELLER

Seller hereby covenants and agrees with Purchasers and Agent as follows:
(a)Defense of Title. Seller warrants and will defend the right, title and
interest of Purchasers in and to all Purchased Assets against all adverse claims
and demands.
(b)No Amendment or Compromise. None of Seller or those acting on Seller’s behalf
shall amend, modify, or waive any term or condition of, or settle or compromise
any claim in respect of, any item of the Purchased Assets, any related rights or
any of the Program Documents without the prior written consent of Purchasers,
unless such amendment or modification does not (i) affect the amount or timing
of any payment of principal or interest payable with respect to a Purchased
Asset, extend its scheduled maturity date, modify its interest rate, or
constitute a cancellation or discharge of its outstanding principal balance or
(ii) materially and adversely affect the security afforded by the real property,
furnishings, fixtures, or equipment securing the Purchased Asset.
Notwithstanding the foregoing, the Seller may amend, modify or waive any term or
condition of the individual Mortgage Loans in accordance with Accepted Servicing
Practices and the Agency Guides; provided, that Seller shall promptly notify
Purchasers of any amendment, modification or waiver that causes any Mortgage
Loan to cease to be an Eligible Mortgage Loan.
(c)No Assignment. Except as permitted herein, Seller shall not sell, assign,
transfer or otherwise dispose of, or grant any option with respect to, or
pledge, hypothecate or grant a security interest in, or Lien on or otherwise
encumber (except pursuant to the Program Documents) any of the Purchased Assets
or any interest therein, provided that this Section 14(c) shall not prevent any
of the following: any contribution, sale, assignment, transfer or conveyance of
Purchased Assets in accordance with the Program Documents and any forward
purchase commitment or other type of take out commitment for the Purchased
Assets (without vesting rights in the related purchasers as against the related
Purchaser).
(d)No Economic Interest. Neither Seller nor any affiliate thereof will acquire
any economic interest in or obligation with respect to any Mortgage Loan except
for record title to the Mortgage relating to the Mortgage Loan and the right and
obligation to repurchase the Mortgage Loan hereunder.
(e)Preservation of Purchased Assets. Seller shall take all actions necessary or,
in the opinion of Purchasers, desirable, to preserve the Purchased Assets so
that they remain subject to a first priority perfected security interest
hereunder and deliver evidence that such actions have been taken, including,
without limitation, duly executed and filed Uniform Commercial Code financing
statements on Form UCC1. Without limiting the foregoing, Seller will comply with
all applicable laws, rules, regulations and other laws of any Governmental
Authority applicable to Seller relating to the Purchased Assets and cause the
Purchased Assets to comply with all applicable laws, rules, regulations and
other laws of any such Governmental Authority. Seller will not allow any default
to occur for which Seller is responsible under any Purchased Assets or any
Program Documents and Seller shall fully perform or cause to be performed when
due all of its obligations under any Purchased Assets or the Program Documents.
(f)Maintenance of Papers, Records and Files.
(i)Seller shall maintain all Records relating to the Purchased Assets not in the
possession of Custodian in good and complete condition in accordance with
industry practices and preserve them against loss. Seller shall collect and
maintain or cause to be collected and maintained all such Records in accordance
with industry custom and practice, and all such Records shall be in the related
Purchaser’s or Custodian’s possession unless the related Purchaser otherwise
approves in writing. Seller will not cause or authorize any such papers, records
or files that are an original or an only copy to leave Custodian’s possession,
except for individual items removed in connection with servicing a specific
Mortgage Loan, in which event Seller will obtain or cause to be obtained a
receipt from the Custodian for any such paper, record or file, or as otherwise
permitted under the Custodial Agreement.
(ii)For so long as either Purchaser has an interest in or Lien on any Purchased
Asset, Seller will hold or cause to be held all related Records for the sole
benefit of the related Purchaser.




--------------------------------------------------------------------------------

Exhibit 10.1






(iii)Upon reasonable advance notice from Custodian, Agent or Purchasers, Seller
shall (x) make any and all such Records available to Custodian or Agent for
examination, either by its own officers or employees, or by agents or
contractors, or both, and make copies of all or any portion thereof, (y) permit
Agent or its authorized agents to discuss the affairs, finances and accounts of
Seller with its chief operating officer and chief financial officer and to
discuss the affairs, finances and accounts of Seller with its independent
certified public accountants.
(g)Financial Statements and Other Information; Financial Covenants.
(i)Seller shall keep or cause to be kept in reasonable detail books and records
setting forth an account of its assets and business and, as applicable, shall
clearly reflect therein the transfer of Purchased Assets to Purchasers. Seller
shall furnish or cause to be furnished to Purchasers and Agent the following:
(A)Financial Statements.
(1)Within ninety (90) days after the end of each fiscal year of Seller, the
consolidated audited balance sheets of Seller and its consolidated Subsidiaries,
which will be in conformity with GAAP, and the related consolidated audited
statements of income and changes in equity showing the financial condition of
Seller, and its consolidated Subsidiaries as of the close of such fiscal year
and the results of operations during such year, and consolidated audited
statements of cash flows, as of the close of such fiscal year, setting forth, in
each case, in comparative form the corresponding figures for the preceding year.
The foregoing consolidated financial statements are to be reported on by, and to
carry the unqualified report (acceptable in form and content to Purchasers and
Agent) of, an independent public accountant of national standing acceptable to
Purchasers and Agent, which shall include KPMG LLP, PricewaterhouseCoopers LLP,
Deloitte LLP, and any other similarly situated independent public account;
(2)Within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of Seller, consolidated unaudited balance sheets
and consolidated statements of income and changes in equity and unaudited
statement of cash flows, all to be in a form acceptable to Purchasers and Agent,
showing the financial condition and results of operations of Seller and its
consolidated Subsidiaries, each on a consolidated basis as of the end of each
such quarter and for the then elapsed portion of the fiscal year, setting forth,
in each case, in comparative form the corresponding figures for the
corresponding periods of the preceding fiscal year, certified by a financial
officer of Seller (acceptable to Purchasers and Agent) as presenting fairly the
financial position and results of operations of Seller and its consolidated
Subsidiaries and as having been prepared in accordance with GAAP consistently
applied, in each case, subject to normal year-end audit adjustments;
(3)Within forty-five (45) days after the end of each month, consolidated
unaudited balance sheets and consolidated statements of income and changes in
equity and unaudited statement of cash flows, all to be in a form acceptable to
Purchasers and Agent, showing the financial condition and results of operations
of Seller and its consolidated Subsidiaries on a consolidated basis as of the
end of each such month and for the then elapsed portion of the fiscal year,
setting forth, in each case, in comparative form the corresponding figures for
the corresponding month of the preceding fiscal year, certified by a financial
officer of Seller (acceptable to Purchasers and Agent) as presenting fairly the
financial position and results of operations of Seller and its consolidated
Subsidiaries and as having been prepared in accordance with GAAP consistently
applied, in each case, subject to normal year-end audit adjustments;
(4)Reserved;
(5)Promptly upon becoming available, copies of all financial statements,
reports, notices and proxy statements sent by Seller’s Parent Company, Seller or
any of Seller’s consolidated Subsidiaries in a general mailing to their
respective stockholders and of all reports and other material (including copies
of all registration statements under the Securities Act of 1933, as amended)
filed by any of them with any securities exchange or with the SEC or any
governmental authority succeeding to any or all of the functions of the SEC;
(6)Promptly upon becoming available, copies of any press releases issued by
Seller’s Parent Company or Seller and copies of any annual and quarterly
financial reports and




--------------------------------------------------------------------------------

Exhibit 10.1






any reports on Form H-(b)12 that Seller’s Parent Company or Seller may be
required to file with the SEC, the FDIC or the OTS or comparable reports which
such Parent Company or Seller may be required to file with the SEC, the FDIC or
the OTS or any other federal banking agency containing such financial statements
and other information concerning such Parent Company’s or Seller’s business and
affairs as is required to be included in such reports in accordance with the
rules and regulations of the SEC, the OTS, the FDIC or such other banking
agency, as may be promulgated from time to time;
(7)Such supplements to the aforementioned documents and such other information
regarding the operations, business, affairs and financial condition of Seller’s
Parent Company, Seller or any of Seller’s consolidated Subsidiaries as
Purchasers may reasonably request.
Seller’s obligation to deliver any report or other document under this Section
14(g)(i)(A) shall be deemed to have been satisfied if, and as of the date, such
report or other document is filed with the SEC pursuant to the SEC’s Electronic
Data Gathering & Analysis Recovery system.
(B)Warehouse Capacity. On or prior to the date on which Seller is required to
deliver the monthly financial report required Section 14(g)(i)(A)(iii), Seller
shall provide to Agent a report detailing its total warehouse capacity and
utilization for the prior calendar month. Such warehouse capacity shall be (i)
issued directly to Seller and (ii) in an amount equal to or greater than
$1,000,000 or such other amount as may be required by a Governmental Authority.
(C)Other Information. Upon the request of Purchasers or Agent, such other
information or reports as Purchasers or Agent may from time to time reasonably
request.
(ii)Seller shall comply with the following financial covenants:
(A)(1) from the consummation of an Acquisition of a Mortgage Originator until
and including the 270th day following the consummation thereof, the Tangible Net
Worth of Seller shall exceed $350,000,000 as of the last day of any quarter or
(2) at any other time, the Tangible Net Worth of Seller shall exceed
$400,000,000 as of the last day of any quarter;
(B)(1) from the consummation of an Acquisition of a Mortgage Originator until
and including the 270th day following the consummation thereof, the ratio of the
Seller’s Total Net Indebtedness to Tangible Net Worth shall not exceed 12:1 as
of the last day of any quarter, or (2) at any time other than the time described
in clause (1), the Seller’s Total Net Indebtedness to Tangible Net Worth shall
not at any time exceed 9:1 as of the last day of any quarter; and
(C)(1) as of the close of business on the last Business Day in any calendar
month from September 2013 through and excluding October 2013, the Seller’s
Liquidity shall not be less than $65,000,000; (2) as of the close of business on
the last Business Day in any calendar month from October 2013 through and
excluding December 2013, the Seller’s Liquidity shall not be less than
$75,000,000; or (3) as of the close of business on the last Business Day of
December 2013 and of each calendar month thereafter, the Seller’s Liquidity
shall not be less than $80,000,000.
(iii)Certifications. Seller shall execute and deliver a monthly certification
substantially in the form of Exhibit A attached hereto within ten (10) days
after the end of each calendar month.
(h)Agency Reporting. Seller shall comply with the reporting requirements of each
Agency Guide.
(i)Notice of Material Events. Seller shall promptly inform Purchasers and Agent
in writing of any of the following:
(i)any Default, Event of Default by Seller or any other Person (other than
Purchasers or Purchasers’ Affiliates) of any material obligation under any
Program Document, or the occurrence or existence of any event or circumstance
that Seller reasonably expects will with the passage of time become a Default,
Event of Default by Seller or any other Person;
(ii)any material change in the insurance coverage of Seller as required to be
maintained pursuant to Section 14(q) hereof, or any other Person pursuant to any
Program Document, with copy of evidence of same attached;
(iii)the commencement of, or any determination in, any material dispute,
litigation, investigation, proceeding, sanctions or suspension between Seller or
its Parent Company, on the one hand, and any Governmental Authority or any other
Person, on the other;




--------------------------------------------------------------------------------

Exhibit 10.1






(iv)any material change in accounting policies or financial reporting practices
of Seller which could reasonably be expected to have a Material Adverse Effect;
(v)any event, circumstance or condition that has resulted, or has a reasonable
likelihood of resulting in either a Material Adverse Change or a Material
Adverse Effect with respect to Seller;
(vi)any material modifications to the Seller’s underwriting or acquisition
guidelines;
(vii)any financial covenants or margin maintenance requirements Seller becomes
subject to or any change or modification to, or waiver of compliance with, any
financial covenants or margin maintenance requirements Seller is obligated to
comply with, in either case, under any agreement for Indebtedness;
(viii)any penalties, sanctions or charges levied, or threatened to be levied,
against Seller or any change, or threatened change, in Approval status, or
actions taken, or threatened to be taken, against Seller by or disputes between
Seller and any Applicable Agency, or any supervisory or regulatory Government
Authority (including, but not limited to HUD, FHA and VA) supervising or
regulating the origination or servicing of mortgage loans by, or the issuer
status of, Seller;
(ix)any Change in Control of Seller; or
(x)promptly after Seller becoming aware of any termination or threatened
termination by an Agency of the Custodian as an eligible custodian.
(j)Maintenance of Approvals. Seller shall take all necessary actions to maintain
its Approvals at all times during the term of this Agreement. If, for any
reason, Seller ceases to maintain any such Approval, Seller shall so notify
Purchasers and Agent immediately.
(k)Maintenance of Licenses. Seller shall (i) maintain all licenses, permits or
other approvals necessary for Seller to conduct its business and to perform its
obligations under the Program Documents, (ii) remain in good standing under, and
comply in all material respects with, all laws of each state in which it
conducts business or any Mortgaged Property is located, and (iii) conduct its
business strictly in accordance with applicable law.
(l)Taxes, Etc. Seller shall pay and discharge or cause to be paid and
discharged, when due all taxes, assessments and governmental charges or levies
imposed upon it or upon its income and profits or upon any of its Property,
real, personal or mixed (including without limitation, the Purchased Assets) or
upon any part thereof, as well as any other lawful claims which, if unpaid,
might become a Lien upon such properties or any part thereof, except for any
such taxes, assessments and governmental charges, levies or claims as are
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are provided. Seller shall
file on a timely basis all federal, and state and local tax and information
returns, reports and any other information statements or schedules required to
be filed by or in respect of it.
(m)Nature of Business. Seller shall not make any material change in the nature
of its business as carried on at the date hereof.
(n)Limitation on Distributions. Seller shall have the right to pay dividends so
long as Seller remains in compliance with the financial covenants set forth in
Section 14(g)(ii) immediately following such dividend distribution.
Notwithstanding the foregoing, if an Event of Default has occurred and is
continuing, Seller shall not make any payment of any dividends or make
distributions on account of, or set apart assets for a sinking or other
analogous fund for the purchase, redemption, defeasance, retirement or other
acquisition of, any capital stock, senior or subordinate debt of Seller or other
equity interests, respectively, thereof, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or Property or in obligations of Seller.
(o)Use of Custodian. Without the prior written consent of Purchasers, Seller
shall use no third party custodian as document custodian other than the
Custodian for the Mortgage Loan File relating to the Mortgage Loans.
(p)Merger of Seller. Seller shall not, at any time, directly or indirectly (i)
liquidate or dissolve or enter into any consolidation or merger or be subject to
a Change in Control or sell all or substantially all of its Property (other than
in connection with an asset-based financing or other secondary market
transaction related to the Seller’s assets in the ordinary course of the
Seller’s business) without providing Purchasers with not less than forty-five
(45) days’ prior written notice of such event; (ii) form or enter into any
partnership, joint venture, syndicate or other combination which would have a
Material Adverse Effect with respect to Seller; or (iii) make any Material
Adverse Change with respect to Seller.
(q)Insurance. Seller shall obtain and maintain insurance with responsible
companies in such amounts and against such risks as are customarily carried by
business entities engaged in similar businesses similarly situated, including
without limitation, the insurance required to be obtained and maintained by each
Agency pursuant to the Agency Guides, and will furnish Purchasers on request
full information as to all such insurance, and provide within fifteen (15) days
after receipt of such request the certificates or other documents evidencing
renewal of each such policy. Seller shall continue




--------------------------------------------------------------------------------

Exhibit 10.1






to maintain coverage, for itself and its Subsidiaries, that encompasses employee
dishonesty, forgery or alteration, theft, disappearance and destruction, robbery
and safe burglary, Property (other than money and securities), and computer
fraud in an aggregate amount of at least such amount as is required by each
Agency.
(r)Affiliate Transaction. Seller shall not, at any time, directly or indirectly,
sell, lease or otherwise transfer any Property or assets to, or otherwise
acquire any Property or assets from, or otherwise engage in any transactions
with, any of its Affiliates unless the terms thereof are no less favorable to
Seller, than those that could be obtained at the time of such transaction in an
arm’s length transaction with a Person who is not such an Affiliate.
(s)Change of Fiscal Year. Seller shall not, at any time, directly or indirectly,
except upon ninety (90) days’ prior written notice to Purchasers, change the
date on which its fiscal year begins from its current fiscal year beginning
date.
(t)Transfer of Servicing Rights, Servicing Files and Servicing. With respect to
the Servicing Rights of each Mortgage Loan, Seller shall transfer such Servicing
Rights to the related Purchaser or its designee on the related Purchase Date.
With respect to the Servicing Files and the physical and contractual servicing
of each Mortgage Loan to the extent in the possession of Seller, Seller shall
deliver such Servicing Files and the physical and contractual servicing to the
related Purchaser or its designee upon the expiration of the Servicing Term
unless either such Servicing Term is renewed by the related Purchaser or the
termination of the Seller as servicer pursuant to Section 16. Seller’s transfer
of the Servicing Rights, Servicing Files and the physical and contractual
servicing under this Section shall be in accordance with customary standards in
the industry including the transfer of the gross amount of all escrows held for
the related Mortgagors (without reduction for unreimbursed advances or “negative
escrows”).
(u)Audit and Approval Maintenance. Seller shall (i) at all times maintain copies
of relevant portions of all final written Agency audits, examinations,
evaluations, monitoring reviews and reports of its origination and servicing
operations (including those prepared on a contract basis for any such agency) in
which there are material adverse findings, including without limitation notices
of defaults, notices of termination of approved status, notices of imposition of
supervisory agreements or interim servicing agreements, and notices of
probation, suspension, or non-renewal, and all necessary approvals from each
Agency, (ii) promptly provide Agent with copies of such audits, examinations,
evaluations, monitoring reviews and reports promptly upon receipt from any
Agency or agent of any Agency, and (iii) take all actions necessary to maintain
its respective Approvals.
(v)MERS. The Seller is a member of MERS in good standing and current in the
payment of all fees and assessments imposed by MERS, and has complied with all
rules and procedures of MERS. In connection with the assignment of any Mortgage
Loan registered on the MERS System, the Seller agrees that at the request of the
Purchasers it will, at the related Purchaser’s cost and expense prior to the
occurrence of an Event of Default, but at the Seller’s cost and expense
following the occurrence and during the continuance of an Event of Default,
cause the MERS System to indicate that such Mortgage Loan has been transferred
to the related Purchaser in accordance with the terms of this Agreement by
including in MERS’ computer files (a) the code in the field which identifies the
specific owner of the Mortgage Loans and (b) the code in the field “Pool Field”
which identifies the series in which such Mortgage Loans were sold. The Seller
further agrees that it will not alter codes referenced in this paragraph with
respect to any Mortgage Loan at any time that such Mortgage Loan is subject to
this Agreement, and the Seller shall retain its membership in MERS at all times
during the term of this Agreement.
(w)Fees and Expenses. Seller shall timely pay to Purchasers all fees and actual
out of pocket expenses required to be paid by Seller hereunder and under any
other Program Document to Purchasers in immediately available funds, and without
deduction, set-off or counterclaim in accordance with the Purchaser’s Wire
Instructions.
(x)Agency Status. Once the Seller or any of its subservicers has obtained any
status with an Agency mortgage loan pools for which Seller is issuer or
servicer, Seller shall not take or omit to take any act that (i) would result in
the suspension or loss of any of such status, or (ii) after which Seller or any
such relevant subservicer would no longer be in good standing with respect to
such status, or (iii) after which Seller or any such relevant subservicer would
no longer satisfy all applicable Agency net worth requirements, if both (x) all
of the material effects of such act or omission shall not have been cured by
Seller or waived by the applicable Agency before termination of such status and
(y) the termination of such status could reasonably be expected to have a
Material Adverse Effect.
(y)Further Documents. Seller shall, upon request of Purchasers or Agent,
promptly execute and deliver to Purchasers or Agent all such other and further
documents and instruments of transfer, conveyance and assignment, and shall take
such other action as Purchasers or Agent may require more effectively to
transfer, convey, assign to and vest in Purchasers and to put Purchasers in
possession of the Property to be transferred, conveyed, assigned and delivered
hereunder and otherwise to carry out more effectively the intent of the
provisions under this Agreement.




--------------------------------------------------------------------------------

Exhibit 10.1






(z)Due Diligence. Subject to the limitations contained in the Pricing Side
Letter and the EPF Pricing Side Letter, Seller will permit Purchasers, Agent or
their respective agents or designees, including the Verification Agent, to
perform due diligence reviews on the Mortgage Loans subject to each Transaction
hereunder up to the Due Diligence Review Percentage and within thirty (30) days
following the related Purchase Date. Seller shall cooperate in all respects with
such diligence and shall provide Purchasers, Agent or their respective agents or
designees, including the Verification Agent, with all loan files and other
information (including, without limitation, Seller’s quality control procedures
and results) reasonably requested by Purchasers, Agent or their respective
agents or designees, including the Verification Agent, and shall bear all costs
and expenses associated with such due diligence identified in this Section
14(z).
(aa)Error Rate. Seller shall at all times maintain an Error Rate as set forth in
the Pricing Side Letter.
(ab)REO Subsidiary Governance. Neither Seller nor REO Subsidiary shall, at any
time, directly or indirectly modify the REO Subsidiary’s governing documents or
otherwise permit such modification without the prior written consent of
Purchasers. Seller shall comply with, and shall cause REO Subsidiary to comply
with, REO Subsidiary’s Separateness Covenants.
15.
REPURCHASE OF MORTGAGE LOANS

Upon discovery by Seller of a breach of any of the representations and
warranties set forth on Exhibit B to this Agreement, Seller shall give prompt
written notice thereof to Purchasers. Upon any such discovery by the related
Purchaser, the related Purchaser will notify Seller. It is understood and agreed
that the representations and warranties set forth in Exhibit B to this Agreement
with respect to the Mortgage Loans shall survive delivery of the respective
Mortgage Loan Files to the Purchasers or Custodian with respect to the Mortgage
Loans and shall inure to the benefit of Purchasers. The fact that Purchasers
have conducted or have failed to conduct any partial or complete due diligence
investigation in connection with their purchase of any Mortgage Loan shall not
affect Purchasers’ right to demand repurchase or any other remedy as provided
under this Agreement. Seller shall, within five (5) Business Days of the earlier
of Seller’s discovery or receipt of notice with respect to any Mortgage Loan of
(i) any breach of a representation or warranty contained in Exhibit B of this
Agreement or (ii) any failure to deliver any of the items required to be
delivered as part of the Mortgage Loan File within the time period required for
delivery pursuant to the Custodial Agreement, promptly cure such breach or
delivery failure in all material respects. If within five (5) Business Days
after the earlier of Seller’s discovery of such breach or delivery failure or
receipt of notice thereof that such breach or delivery failure has not been
remedied by Seller, Seller shall promptly upon receipt of written instructions
from either Purchaser, at either Purchaser’s option, repurchase such Mortgage
Loan at a purchase price equal to the Repurchase Price with respect to such
Mortgage Loan by wire transfer to the account designated by the related
Purchaser.
16.
SERVICING OF THE MORTGAGE LOANS; SERVICER TERMINATION

(a)Seller to Subservice.
(i)Upon payment of the Purchase Price, the related Purchaser shall own the
servicing rights related to the Mortgage Loans including the Mortgage Loan File.
Seller and Purchasers each agree and acknowledges that the Mortgage Loans sold
hereunder shall be sold to Purchasers on a servicing-released basis, and that
Purchasers are engaging and hereby do engage Seller to provide subservicing of
each Mortgage Loan for the benefit of Purchasers.
(ii)So long as a Mortgage Loan is outstanding or an REO Property is owned by the
REO Subsidiary, Seller shall neither assign, encumber or pledge its obligation
to subservice the Mortgage Loans or REO Properties in whole or in part, nor
delegate its rights or duties under this Agreement (to other than a subservicer)
without the prior written consent of Purchasers, the granting of which consent
shall be in the sole discretion of Purchasers. Seller hereby acknowledges and
agrees that (i) Purchasers are entering into this Agreement in reliance upon
Seller’s representations as to the adequacy of its financial standing, servicing
facilities, personnel, records, procedures, reputation and integrity, and the
continuance thereof; and (ii) Seller’s engagement hereunder to provide mortgage
servicing for the benefit of Purchasers is intended by the parties to be a
“personal service contract” and Seller is hereunder intended by the parties to
be an “independent contractor”.
(iii)Seller shall subservice and administer the Mortgage Loans on behalf of
Purchasers in accordance with Accepted Servicing Practices (and, with respect to
any REO Properties, on behalf of the REO Subsidiary). Seller shall have no right
to modify or alter the terms of any Mortgage Loan or consent to the modification
or alteration of the terms of any Mortgage Loan except in Strict Compliance with
the related Agency Program. Seller shall at all times maintain accurate and
complete records of its servicing of the Mortgage Loans and REO Properties, and
Agent may, at any time during Seller’s business hours on reasonable notice,
examine and make




--------------------------------------------------------------------------------

Exhibit 10.1






copies of such Servicing Records. Seller agrees that Purchasers are the 100%
beneficial owner of all Servicing Records relating to the Mortgage Loans and REO
Properties. Seller covenants to hold such Servicing Records for the benefit of
Purchasers and to safeguard such Servicing Records and to deliver them promptly
to Agent or its designee (including the Custodian) at Agent’s request or
otherwise as required by operation of this Section 16.
(b)Servicing Term. Seller shall subservice such Mortgage Loans and REO
Properties for a term of thirty (30) days commencing as of the related Purchase
Date, which term may be extended in writing by Purchasers in their sole
discretion (and, with respect to any REO Properties, on behalf of the REO
Subsidiary), for an additional thirty-day period (each, a “Servicing Term”);
provided, that Purchasers shall have the right to immediately terminate the
Servicer at any time following the occurrence of a Servicer Termination Event.
If such Servicing Term is not extended by Purchasers or if Purchasers have
terminated Seller as a result of a Servicer Termination Event, Seller shall
transfer such servicing to Purchasers or their designees at no cost or expense
to Purchasers as provided in Section 14(t). Seller shall hold or cause to be
held all Escrow Payments collected with respect to the Mortgage Loans in
segregated accounts for the sole benefit of the Mortgagor and shall apply the
same for the purposes for which such funds were collected. If Seller should
discover that, for any reason whatsoever, it has failed to perform its servicing
obligations in any material respect with respect to the Mortgage Loans or REO
Properties, Seller shall promptly notify Purchasers.
(c)Servicing Reports. As requested by Purchasers from time to time, Seller shall
furnish to Purchasers, Agent and Verification Agent reports in form and scope
satisfactory to Purchasers, setting forth (i) data regarding the performance of
the individual Mortgage Loans, (ii) a summary report of all Mortgage Loans
serviced by the Seller and originated pursuant to an Agency Guide, HUD and/or
FHA guidelines (on a portfolio basis) and all REO Properties serviced by the
Seller, in each case, for the immediately preceding month, including, without
limitation, all collections, delinquencies, defaults, defects, claim rates,
losses and recoveries and (iii) any other information reasonably requested by
Purchasers or Agent or Verification Agent.
(d)Backup Servicer. The Agent, in its sole discretion, may appoint a backup
servicer at any time during the term of this Agreement. In such event, Seller
shall commence monthly delivery to such backup servicer of the servicing
information required to be delivered to Purchasers pursuant to Section 16(d)
hereof and any other information reasonably requested by backup servicer, all in
a format that is reasonably acceptable to such backup servicer. Purchaser shall
pay all costs and expenses of such backup servicer, including, but not limited
to all fees of such backup servicer in connection with the processing of such
information and the maintenance of a servicing file with respect to the
Purchased Assets. Seller shall cooperate fully with such backup servicer in the
event of a transfer of servicing hereunder and will provide such backup servicer
with all documents and information necessary for such backup servicer to assume
the servicing of the Purchased Assets.
(e)Collection Account. Prior to the initial Purchase Date, Seller shall
establish and maintain a separate account (the “Barclays Collection Account”),
with the Bank in the Agent’s name for the sole and exclusive benefit of
Barclays, and a second, separate account (the “Sutton Collection Account”), with
the Bank in Sutton’s name for the sole and exclusive benefit of Sutton. Such
accounts shall be subject to the related Collection Account Control Agreement.
The Seller shall deposit or credit to the appropriate Collection Account all
amounts collected on account of the Mortgage Loans and REO Properties within two
(2) Business Days of receipt and such amounts shall be deposited or credited
irrespective of any right of setoff or counterclaim arising in favor of Seller
(or any third party claiming through it) under any other agreement or
arrangement. Amounts on deposit in a Collection Account shall be distributed as
provided in Section 16(f). Seller shall have the right to withdraw amounts on
deposit therein at any time subject to the restrictions set forth in subsections
16(f)(ii) and (iv); provided, that Agent shall have the right to block such
withdrawals at any time by providing written notice thereof to Seller and Bank
in accordance with the terms of the related Collection Account Control
Agreement. Seller shall deliver, or cause Bank to deliver, to Purchasers, daily
account statements in respect of the Collection Accounts.
(f)Income Payments.
(i)Where a particular term of a Transaction extends over the date on which
Income is paid in respect of any Purchased Asset subject to that Transaction,
(i) Seller shall deposit or cause to be deposited such Income into the related
Collection Account no later than two (2) Business Days after receipt thereof,
and (ii) such Income shall be the Property of the related Purchaser subject to
subsections 16(f)(ii), (iii) and (iv) below.
(ii)Seller shall have the right to withdraw from a Collection Account up to
$25,000 in the aggregate on any day without the related Purchaser’s prior
written consent, which consent may be given or withheld by such Purchaser in its
sole discretion and a copy of which shall be delivered by such Purchaser to the
Bank (the “Daily Withdrawal Limit”). If, on any day, the amounts on deposit in
the related Collection Account exceed




--------------------------------------------------------------------------------

Exhibit 10.1






$25,000 (such excess amounts, the “Excess Funds”), unless the related Purchaser
shall have consented to Seller’s withdrawal as provided in the foregoing
sentence, Seller shall cause the Bank to disburse such Excess Funds to the
related Purchaser, which amounts shall be applied by such Purchaser in the
following order of priority (i) to reduce outstanding Price Differential due and
payable in respect of Purchased Assets for which the related Purchaser has
received the related Repurchase Price (other than Price Differential) pursuant
to Section 3(f) during the prior calendar month, (ii) to reduce the Repurchase
Price for all outstanding Transactions, and (iii) to pay all other Obligations
then due and payable to such Purchaser.
(iii)Notwithstanding anything herein or in the Collection Account Control
Agreements to the contrary, Seller shall in no event be permitted to withdraw
funds from the Collection Accounts to the extent that such action would result
in the creation of a Margin Deficit (unless prior thereto or simultaneously
therewith Seller cures such Margin Deficit in accordance with Section 16), or if
an Event of Default is then continuing. Further, if an uncured Margin Deficit
exists as of such Monthly Payment Date, Seller shall cause the Bank to disburse
the Income related to the Transaction for which the Margin Deficit exists to the
related Purchaser (up to the amount of such Margin Deficit), which amounts shall
be applied by the related Purchaser to reduce the related Repurchase Price.
(iv)If a successor servicer takes delivery of such Mortgage Loans and rights to
service such REO Properties either under the circumstances set forth in Section
16(i) or otherwise, all amounts deposited in the related Collection Account
shall be paid to the related Purchaser promptly upon such delivery.
(g)With respect to each FHA Buyout Loan, (i) Seller shall complete the U.S.
Department of Housing and Urban Development’s form for Single-Family Application
for Insurance Benefits in Sutton’s name and shall cause FHA to pay claims on
such FHA Buyout Loan into the Sutton Collection Account, including by ensuring
that Box 12 of the form provides “Sutton Funding LLC,” and Box 16 provides
02-0765121, and (ii) Seller shall service such FHA Buyout Loan in strict
compliance with all FHA requirements.
(h)With respect to each HECM Buyout Loan, (i) Seller shall complete the U.S.
Department of Housing and Urban Development’s form for Single-Family Application
for Insurance Benefits in Sutton’s name and shall cause FHA to pay claims on
such HECM Buyout Loan into the Sutton Collection Account, including by ensuring
that Box 12 of the form provides “Sutton Funding LLC,” and Box 16 provides
02-0765121, (ii) Seller shall revise the details for such HECM Buyout Loan on
the Home Equity Reverse Mortgage Information Technology (HERMIT) servicing
system by ensuring that Investor Name in the “Servicer Information” section
provides “Sutton Funding LLC” and (iii) Seller shall service such HECM Buyout
Loan in strict compliance with all FHA requirements.
(i)Servicer Termination. Purchasers, in their sole discretion (and, with respect
to any REO Properties, on behalf of the REO Subsidiary), may terminate Seller’s
rights and obligations as subservicer of the affected Mortgage Loans and REO
Properties and require Seller to deliver the related Servicing Records to
Purchasers or their designees upon the occurrence of (i) an Event of Default or
(ii) upon the expiration of the Servicing Term as set forth in Section 16(b) by
delivering written notice to Seller requiring such termination. Such termination
shall be effective upon Seller’s receipt of such written notice; provided, that
Seller’s subservicing rights shall be terminated immediately upon the occurrence
of any event described in Section 17(t), regardless of whether notice of such
event shall have been given to or by Purchasers or Seller. Upon any such
termination, all authority and power of Seller respecting its rights to
subservice and duties under this Agreement relating thereto, shall pass to and
be vested in the successor servicer appointed by Purchasers, and Purchasers are
hereby authorized and empowered to transfer such rights to subservice the
Mortgage Loans and REO Properties for such price and on such terms and
conditions as Purchasers shall reasonably determine. Seller shall promptly take
such actions and furnish to Purchasers such documents that Purchasers deem
necessary or appropriate to enable Purchasers to enforce such Mortgage Loans and
manage such REO Properties and shall perform all acts and take all actions so
that the Mortgage Loans and REO Properties and all files and documents relating
to such Mortgage Loans and REO Properties held by Seller, together with all
escrow amounts relating to such Mortgage Loans and REO Properties, are delivered
to a successor servicer, including but not limited to preparing, executing and
delivering to the successor servicer any and all documents and other
instruments, placing in the successor servicer’s possession all Servicing
Records pertaining to such Mortgage Loans and REO Properties and doing or
causing to be done, all at Seller’s sole expense. To the extent that the
approval of the Applicable Agency is required for any such sale or transfer,
Seller shall fully cooperate with Purchasers to obtain such approval. All
amounts paid by any purchaser of such rights to service or subservice the
Mortgage Loans and REO Properties shall be the Property of Purchasers. The
subservicing rights required to be delivered to the successor servicer in
accordance with this Section 16(i) shall be delivered free of any servicing
rights in favor of Seller or any third party (other than Purchasers) and free of
any title, interest, lien, encumbrance




--------------------------------------------------------------------------------

Exhibit 10.1






or claim of any kind of Seller other than record title to the Mortgages relating
to the Mortgage Loans and the right and obligation to repurchase the Mortgage
Loans and REO Properties hereunder. No exercise by Purchasers of their rights
under this Section 16(i) shall relieve Seller of responsibility or liability for
any breach of this Agreement.
17.
EVENTS OF DEFAULT

With respect to any Transactions covered by or related to this Agreement, the
occurrence of any of the following events shall constitute an “Event of
Default”:
(a)Seller fails to transfer the Purchased Assets to the applicable Purchaser on
the applicable Purchase Date (provided the related Purchaser has tendered the
related Purchase Price);
(b)Seller either fails to repurchase the Purchased Assets on the applicable
Repurchase Date or fails to perform its obligations under Section 7 or the last
sentence of Section 15;
(c)Seller shall fail to (i) remit to either Purchaser when due any payment
required to be made under the terms of this Agreement, any of the other Program
Documents or any other contracts or agreements delivered in connection herewith
or therewith, or (ii) perform, observe or comply with any material term,
condition, covenant or agreement contained in this Agreement or any of the other
Program Documents (other than the other “Events of Default” set forth in this
Section 17) or any other contracts or agreements delivered in connection
herewith or therewith, and such failure is not cured within the time period
expressly provided for therein, or, if no such cure period is provided, within
two (2) Business Days of the earlier of (x) Seller’s receipt of written notice
from Purchasers or Custodian of such breach or (y) the date on which Seller
obtains notice or knowledge of the facts giving rise to such breach;
(d)Any representation or warranty made by Seller (or any of Seller’s officers)
in the Program Documents or in any other document delivered in connection
therewith, or in any other contract or agreement, shall have been incorrect or
untrue in any material respect when made or repeated or deemed by the terms
thereof to have been incorrect or untrue in any material respect when made or
repeated (other than the representations or warranties in Exhibit B which shall
be considered solely for the purpose of determining whether the related
Purchased Asset is an Eligible Mortgage Loan, unless (i) Seller shall have made
any such representation or warranty with the knowledge that it was materially
false or misleading at the time made or repeated or deemed to have been made or
repeated, or (ii) any such representation or warranty shall have been determined
by Purchasers in their sole discretion to be materially false or misleading on a
regular basis);
(e)(a)  (i) Seller or any of its Affiliates or Subsidiaries other than HCM shall
be in default under, or fail to perform as requested under, or shall otherwise
breach, beyond any applicable cure period, (A) the terms of any warehouse,
credit, repurchase, line of credit, financing or other similar agreement
relating to any Indebtedness between Seller or any of its Affiliates or
Subsidiaries other than HCM, on the one hand, and any Person, on the other,
which default or failure entitles any party to require acceleration or
prepayment of any Indebtedness thereunder; or (B) any payment obligation under
any other material agreement between Seller or any of its Affiliates or
Subsidiaries other than HCM, on the one hand, and any Person, on the other (it
being understood that an agreement is material if the payment obligations
thereunder exceed $1,000,000 in the aggregate, over the term of such agreement);
or (ii) HCM shall be in default under, or fail to perform as requested under, or
shall otherwise breach, beyond any applicable cure period, the terms of the HCM
MRA, which default or failure entitles any party to require acceleration or
prepayment of any Indebtedness thereunder; provided, that in the case of this
clause (ii), (y) any such default, failure or breach thereunder is not cured by
HCM or Seller to the satisfaction of Barclays or, (z) solely in respect of a
breach of any financial covenant thereunder, Seller has not executed a guarantee
in favor of Barclays of HCM’s obligations under the HCM MRA, which guarantee is
substantially in the form of Exhibit K and remains in full force and effect, in
each case within one (1) Business Day.
(f)Any Act of Insolvency of the Seller or any of its Affiliates;
(g)Any final judgment or order for the payment of money in excess of $15,000,000
in the aggregate (to the extent that it is, in the reasonable determination of
Purchasers, uninsured and provided that any insurance or other credit posted in
connection with an appeal shall not be deemed insurance for these purposes)
shall be rendered against Seller or any of Seller’s Affiliates by one or more
courts, administrative tribunals or other bodies having jurisdiction over them
and the same shall not be discharged (or provisions shall not be made for such
discharge) satisfied, or bonded, or a stay of execution thereof shall not be
procured, within sixty (60) days from the date of entry thereof and Seller or
any of Seller’s Affiliates, as applicable, shall not, within said period of
sixty (60) days, or such longer period during which execution of the same shall
have been stayed or bonded, appeal therefrom and cause the execution thereof to
be stayed during such appeal;




--------------------------------------------------------------------------------

Exhibit 10.1






(h)Any Governmental Authority or any person, agency or entity acting or
purporting to act under governmental authority (i) shall have taken any action
to condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the Property of Seller or any of Seller’s Affiliates, or
shall have taken any action to displace the management of Seller or any of
Seller’s Affiliates or to curtail its authority in the conduct of the business
of Seller or any of Seller’s Affiliates, or (ii) takes any action in the nature
of enforcement to remove, limit or restrict the approval of Seller or any of
Seller’s Affiliates as an issuer, Purchasers or a seller/servicer of Mortgage
Loans or securities backed thereby;
(i)Seller, shall fail to comply with any of the financial covenants set forth in
Section 14(g)(ii);
(j)Any Material Adverse Effect shall have occurred;
(k)This Agreement shall for any reason cease to create a valid first priority
security interest or ownership interest upon transfer in any material portion of
the Purchased Assets purported to be covered hereby;
(l)A Change in Control of Seller shall have occurred that has not been approved
by Agent;
(m)Purchasers or Agent shall reasonably request, specifying the reasons for such
request, reasonable information, and/or written responses to such requests,
regarding the financial well‑being of Seller, and such reasonable information
and/or responses shall not have been provided within ten (10) Business Days of
such request;
(n)A default by Seller or any of its Affiliates or Subsidiaries shall have
occurred and be continuing beyond the expiration of any applicable cure periods
under any material agreement (including, without limitation, the Program
Documents and the EPF Program Documents) or obligation entered into between such
Person and either Purchaser or any of their Affiliates;
(o)The Seller ceases to be a member of MERS in good standing for any reason
(unless MERS is no longer acting in such capacity);
(p)Change of Servicer without consent of Agent;
(q)Failure of Servicer to service the Mortgage Loans in accordance with Accepted
Servicing Practices;
(r)Failure of Servicer to meet the qualifications to maintain all requisite
Approvals, such Approvals are revoked or such Approvals are materially modified;
(s)If, at any time, Servicer’s HUD ranking falls below “Tier 2” lender;
(t)Failure by Servicer to remit when due Income payments required to be made
under the terms of this Agreement or such Mortgage Loan or failure of Seller to
cause FHA to make claims payments to Sutton with respect to any FHA Buyout Loan
or HECM Buyout Loan sold to Sutton hereunder;
(u)Servicer or any of its Affiliates fails to operate or conduct its business
operations or any material portion thereof in the ordinary course;
(v)the Verification Agent is terminated by the Agent, or resigns and the
selection and approval by the Agent of a successor Verification Agent (such
approval not to be unreasonably withheld or delayed) and the assumption of the
Verification Agent’s duties by such successor verification agent does not become
effective within thirty (30) days of such termination or resignation;
(w)Seller fails to deliver the 1940 Act Opinion to Purchaser within fifteen (15)
days of the date hereof; and
(x)REO Subsidiary breaches of any of its Separateness Covenants in any material
respect.
18.
REMEDIES

Upon the occurrence of an Event of Default, the Purchasers, at their option,
shall have the right to exercise any or all of the following rights and
remedies:
(a)(i)    The Repurchase Date for each Transaction hereunder shall, if it has
not already occurred, be deemed immediately to occur (except that, in the event
that the Purchase Date for any Transaction has not yet occurred as of the date
of such exercise or deemed exercise, such Transaction shall be deemed
immediately canceled). Seller’s Obligations hereunder, to repurchase all
Purchased Assets at the Repurchase Price therefor on the Repurchase Date in such
Transactions shall thereupon become immediately due and payable; all Income paid
after such exercise or deemed exercise shall be remitted to and retained by the
related Purchaser and applied to the aggregate Repurchase Prices and any other
amounts owing by Seller hereunder; Seller shall immediately deliver to
Purchasers or their designees any and all original papers, records and files
relating to the Purchased Assets subject to such Transaction then in its
possession and/or control; and all right, title and interest in and entitlement
to such Purchased Assets and Servicing Rights thereon shall become Property of
the related Purchaser.
(i)Purchasers may (A) sell, on or following the Business Day following the date
on which the Repurchase Price becomes due and payable pursuant to Section
18(a)(i) without notice or demand of any kind,




--------------------------------------------------------------------------------

Exhibit 10.1






at a public or private sale and at such price or prices as Purchasers may
reasonably deem satisfactory, any or all or portions of the Purchased Assets on
a servicing-released or servicing-retained basis, as Purchasers may determine in
their sole discretion and/or (B) in their sole discretion elect, in lieu of
selling all or a portion of such Purchased Assets, to give Seller credit for
such Purchased Assets (including the Servicing Rights in respect of sales on a
servicing-retained basis) in an amount equal to the Market Value of the
Purchased Assets against the aggregate unpaid Repurchase Price and any other
amounts owing by Seller hereunder. Seller shall remain liable to Purchasers for
any amounts that remain owing to Purchasers following a sale and/or credit under
the preceding sentence. The proceeds of any disposition of Purchased Assets
shall be applied first to the reasonable costs and expenses including but not
limited to legal fees incurred by either Purchaser in connection with or as a
result of an Event of Default; second to costs of cover and/or related hedging
transactions; third to the aggregate Repurchase Prices; and fourth to all other
Obligations.
(ii)The parties recognize that it may not be possible to purchase or sell all of
the Purchased Assets on a particular Business Day, or in a transaction with the
same purchaser, or in the same manner because the market for such Purchased
Assets may not be liquid. In view of these characteristics of the Purchased
Assets, the parties agree that liquidation of a Transaction or the underlying
Purchased Assets does not require a public purchase or sale and that a good
faith private purchase or sale shall be deemed to have been made in a
commercially reasonable manner. Accordingly, Purchasers may elect the time and
manner of liquidating any Purchased Asset and nothing contained herein shall
obligate Purchasers to liquidate any Purchased Asset upon the occurrence of an
Event of Default or to liquidate all Purchased Assets in the same manner or on
the same Business Day or shall constitute a waiver of any right or remedy of
Purchasers. Notwithstanding the foregoing, the parties to this Agreement agree
that the Transactions have been entered into in consideration of and in reliance
upon the fact that all Transactions hereunder constitute a single business and
contractual obligation and that each Transaction has been entered into in
consideration of the other Transactions.
(iii)The Purchasers may terminate the Agreement.
(b)Seller hereby acknowledges, admits and agrees that Seller’s obligations under
this Agreement are recourse obligations of Seller. In addition to their rights
hereunder, Purchasers shall have the right to proceed against any of Seller’s
assets which may be in the possession of Purchasers, any of Purchasers’
Affiliates or their designees (including the Custodian), including the right to
liquidate such assets and to set‑off the proceeds against monies owed by Seller
to Purchasers pursuant to this Agreement. Purchasers may set off cash, the
proceeds of the liquidation of the Purchased Assets and Additional Purchased
Mortgage Loans and all other sums or obligations owed by Purchasers to Seller or
against all of Seller’s Obligations to Purchasers, or Seller’s obligations to
Purchasers under any other agreement among the parties, or otherwise, whether or
not such obligations are then due, without prejudice to Purchasers’ right to
recover any deficiency.
(c)Purchasers shall have the right to obtain physical possession of the Records
and all other files of Seller relating to the Purchased Assets and all documents
relating to the Purchased Assets which are then or may thereafter come into the
possession of Seller or any third party acting for Seller and Seller shall
deliver to the related Purchaser such assignments as the related Purchaser shall
request.
(d)Purchasers shall have the right to direct all Persons servicing the Purchased
Assets to take such action with respect to the Purchased Assets as Purchasers
determine appropriate, including, without limitation, using its rights under a
power of attorney granted pursuant to Section 9(b) hereof.
(e)Purchasers shall, without regard to the adequacy of the security for the
Obligations, be entitled to the appointment of a receiver by any court having
jurisdiction, without notice, to take possession of and protect, collect,
manage, liquidate, and sell the Purchased Assets or any portion thereof, collect
the payments due with respect to the Purchased Assets or any portion thereof,
and do anything that Purchasers are authorized hereunder to do. Seller shall pay
all costs and expenses incurred by Purchasers in connection with the appointment
and activities of such receiver, and such shall be deemed part of the
Obligations hereunder.
(f)Purchasers may, at their option, enter into one or more hedging transactions
covering all or a portion of the Purchased Assets, and Seller shall be
responsible for all damages, judgments, costs and expenses of any kind which may
be imposed on, incurred by or asserted against either Purchaser relating to or
arising out of such hedging transactions; including without limitation any
losses resulting from such hedging transactions, and such shall be deemed part
of the Obligations hereunder.
(g)In addition to all the rights and remedies specifically provided herein,
Purchasers shall have all other rights and remedies provided by applicable
federal, state, foreign and local laws, whether existing at law, in equity or




--------------------------------------------------------------------------------

Exhibit 10.1






by statute, including, without limitation, all rights and remedies available to
a purchaser/secured party under the Uniform Commercial Code.
Except as otherwise expressly provided in this Agreement, Purchasers shall have
the right to exercise any of their rights and/or remedies without presentment,
demand, protest or further notice of any kind, other than as expressly set forth
herein, all of which are hereby expressly waived by Seller.
Purchasers may enforce their rights and remedies hereunder without prior
judicial process or hearing, and Seller hereby expressly waives, to the extent
permitted by law, any right Seller might otherwise have to require Purchasers to
enforce their rights by judicial process. Seller also waives, to the extent
permitted by law, any defense Seller might otherwise have to the Obligations, or
any guaranty thereof, arising from use of nonjudicial process, enforcement and
sale of all or any portion of the Purchased Assets or from any other election of
remedies. Seller recognizes that nonjudicial remedies are consistent with the
usages of the trade, are responsive to commercial necessity and are the result
of a bargain at arm’s length.
Seller shall cause all sums received by it with respect to the Purchased Assets
to be deposited promptly upon receipt thereof but in no event later than
twenty-four (24) hours thereafter. Seller shall be liable to Purchasers for the
amount of all losses, costs and/or expenses (plus interest thereon at a rate
equal to the Default Rate) which Purchasers may sustain or incur in connection
with hedging transactions relating to the Purchased Assets, conduit advances and
payments for mortgage insurance.
19.
DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE

No failure on the part of Purchasers to exercise, and no delay by Purchasers in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by Purchasers of any right,
power or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. All rights and remedies of
Purchasers provided for herein are cumulative and in addition to any and all
other rights and remedies provided by law, the Program Documents and the other
instruments and agreements contemplated hereby and thereby, and are not
conditional or contingent on any attempt by Purchasers to exercise any of their
rights under any other related document. Either Purchaser may exercise at any
time after the occurrence of an Event of Default one or more remedies permitted
hereunder, as it so desires, and may thereafter at any time and from time to
time exercise any other remedy or remedies permitted hereunder.
20.
USE OF EMPLOYEE PLAN ASSETS

No assets of an employee benefit plan subject to any provision of ERISA shall be
used by either party hereto in a Transaction.
21.
INDEMNITY

(a)Seller agrees to indemnify and hold harmless Purchasers, Agent and their
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against (and will reimburse
each Indemnified Party as the same is incurred within thirty (30) days following
receipt of an invoice therefor) any and all claims, damages, losses,
liabilities, taxes, increased costs and all other expenses including
out-of-pocket expenses (including, without limitation, reasonable fees and
expenses of outside counsel and audit and due diligence fees) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including without
limitation, in connection with) (i) any investigation, litigation or other
proceeding (whether or not such Indemnified Party is a party thereto) relating
to, resulting from or arising out of any of the Program Documents and all other
documents related thereto, any breach by Seller of any representation or
warranty or covenant in this Agreement or any other Program Document, and all
actions taken pursuant thereto, (ii) the Transactions, the actual or proposed
use of the proceeds of the Transactions, this Agreement or any of the
transactions contemplated thereby, including, without limitation, any
acquisition or proposed acquisition, or any indemnity payable under the
servicing agreement or other servicing arrangement, (iii) the actual or alleged
presence of hazardous materials on any Property or any environmental action
relating in any way to any Property, (iv) the actual or alleged violation of any
federal, state, municipal or local predatory lending laws, or (v) the reduction
of the unpaid principal balance due to a cram down or similar action authorized
by any bankruptcy proceeding or other case arising out of or relating to any
petition under the Bankruptcy Code, in each case, except to the extent such
claim, damage, loss, liability or expense is found in a final, non‑appealable
judgment by a court of competent jurisdiction to have resulted directly from
such Indemnified Party’s




--------------------------------------------------------------------------------

Exhibit 10.1






gross negligence or willful misconduct or is the result of a claim made by
Seller against the Indemnified Party, and Seller is ultimately the successful
party in any resulting litigation or arbitration. Seller hereby agrees not to
assert any claim against Purchasers or any of their Affiliates, or any of their
respective officers, directors, employees, attorneys and agents, on any theory
of liability, for special, indirect, consequential or punitive damages arising
out of or otherwise relating to the Program Documents, the actual or proposed
use of the proceeds of the Transactions, this Agreement or any of the
transactions contemplated thereby. THE FOREGOING INDEMNITY AND AGREEMENT NOT TO
ASSERT CLAIMS EXPRESSLY APPLIES, WITHOUT LIMITATION, TO THE NEGLIGENCE (BUT NOT
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OF THE INDEMNIFIED PARTIES.
(b)If Seller fails to pay when due any costs, expenses or other amounts payable
by it under this Agreement, including, without limitation, reasonable fees and
expenses of counsel and indemnities, such amount may be paid on behalf of Seller
by Purchasers, in their sole discretion and Seller shall remain liable for any
such payments by Purchasers and such amounts shall be deemed part of the
Obligations hereunder. No such payment by either Purchaser shall be deemed a
waiver of any of the related Purchaser’s rights under the Program Documents.
(c)Without prejudice to the survival of any other agreement of Seller hereunder,
the covenants and obligations of Seller contained in this Section 21 shall
survive the payment in full of the Repurchase Price and all other amounts
payable hereunder and delivery of the Purchased Assets by Purchasers against
full payment therefor.
22.
WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS

Seller hereby expressly waives, to the fullest extent permitted by law, every
statute of limitation on a deficiency judgment, any reduction in the proceeds of
any Purchased Assets as a result of restrictions upon Purchasers or Custodian
contained in the Program Documents or any other instrument delivered in
connection therewith, and any right that they may have to direct the order in
which any of the Purchased Assets shall be disposed of in the event of any
disposition pursuant hereto.
23.
REIMBURSEMENT; SET-OFF

(a)Seller agrees to pay on demand all reasonable out‑of‑pocket costs and
expenses of Purchasers in connection with the initial and subsequent
negotiation, modification, renewal and amendment of the Program Documents
(including, without limitation, (A) all collateral review and UCC search and
filing fees and expenses and (B) the reasonable fees and expenses of outside
counsel for Purchasers with respect to advising Purchasers as to their rights
and responsibilities, or the perfection, protection or preservation of rights or
interests, under this Agreement and any other Program Document, with respect to
negotiations with Seller or with other creditors of Seller arising out of any
Default or any events or circumstances that may give rise to a Default and with
respect to presenting claims in or otherwise participating in or monitoring any
bankruptcy, insolvency or other similar proceeding involving creditors’ rights
generally and any proceeding ancillary thereto). Seller agrees to pay on demand,
with interest at the Default Rate to the extent that an Event of Default has
occurred, all costs and expenses, including without limitation, reasonable
attorneys’ fees and disbursements (and fees and disbursements of Purchasers’
outside counsel) expended or incurred by Purchasers and/or Custodian in
connection with the modification, renewal, amendment and enforcement (including
any waivers) of the Program Documents (regardless of whether a Transaction is
entered into hereunder), the taking of any action, including legal action,
required or permitted to be taken by Purchasers (without duplication to
Purchasers) and/or Custodian pursuant thereto or by refinancing or restructuring
in the nature of a “workout.” Further, Seller agrees to pay, with interest at
the Default Rate to the extent that an Event of Default has occurred, all costs
and expenses, including without limitation, reasonable attorneys’ fees and
disbursements (and fees and disbursements of Purchasers’ outside counsel)
expended or incurred by Purchasers in connection with (a) the rendering of legal
advice as to Purchasers’ rights, remedies and obligations under any of the
Program Documents, (b) the collection of any sum which becomes due to Purchasers
under any Program Document, (c) any proceeding for declaratory relief, any
counterclaim to any proceeding, or any appeal, or (d) the protection,
preservation or enforcement of any rights of Purchasers. For the purposes of
this Section 23(a), attorneys’ fees shall include, without limitation, fees
incurred in connection with the following: (1) discovery; (2) any motion,
proceeding or other activity of any kind in connection with a bankruptcy
proceeding or case arising out of or relating to any petition under Title 11 of
the United States Code, as the same shall be in effect from time to time, or any
similar law; (3) garnishment, levy, and debtor and third party examinations; and
(4) post-judgment motions and proceedings of any kind, including without
limitation any activity taken to collect or enforce any judgment. Any and all of
the foregoing amounts referred to in this Section 23(a) shall be deemed a part
of the Obligations hereunder. Without prejudice to the survival of any other
agreement of Seller hereunder, the covenants and obligations of Seller contained




--------------------------------------------------------------------------------

Exhibit 10.1






in this Section 23(a) shall survive the payment in full of the Repurchase Price
and all other amounts payable hereunder and delivery of the Purchased Assets by
the related Purchaser against full payment therefor.
(b)In addition to any rights and remedies of Purchasers under this Agreement and
by law, Purchasers and their related Affiliates shall have the right, without
prior notice to Seller, any such notice being expressly waived by Seller to the
extent permitted by applicable law, upon any amount becoming due and payable
(whether at the stated maturity, by acceleration or otherwise) by Seller
hereunder or under any Set Off Eligible Agreement, to set-off and appropriate
and apply against such amount (subject to any existing limitations on recourse)
any and all Property and deposits (general or special, time or demand,
provisional or final), in any currency, or any other credits, indebtedness or
claims, in any currency, or any other collateral (in the case of collateral not
in the form of cash or such other marketable or negotiable form, by selling such
collateral in a recognized market therefor or as otherwise permitted by law or
as may be in accordance with custom, usage or trade practice), in each case,
whether direct or indirect, absolute or contingent, matured or unmatured, at any
time held or owing by the related Purchaser or any Affiliate thereof to or for
the credit or the account of Seller or any of its Subsidiaries (including,
without limitation, the amount of any accrued and unpaid Completion Fees) except
and to the extent that any of the same are held by Seller or such Subsidiary for
the account of another Person. Purchasers may also (subject to any existing
limitations on recourse) set-off cash and all other sums or obligations owed by
the related Purchaser or its Affiliates to Seller or its Subsidiaries hereunder
or under any Set Off Eligible Agreement against all of Seller’s obligations to
the related Purchaser or its Affiliates hereunder or under any Set Off Eligible
Agreement, whether or not such obligations are then due. The exercise of any
such right of set-off shall be without prejudice to any Purchaser’s or its
Affiliate’s right to recover any deficiency. The related Purchaser agrees to
promptly notify Seller after any such set‑off and application made by the
related Purchaser; provided that the failure to give such notice shall not
affect the validity of such set‑off and application.
24.
FURTHER ASSURANCES

Seller agrees to do such further acts and things and to execute and deliver to
Purchasers such additional assignments, acknowledgments, agreements, powers and
instruments as are reasonably required by Purchasers and Agent to carry into
effect the intent and purposes of this Agreement, to perfect the interests of
Purchasers in the Purchased Assets or to better assure and confirm unto
Purchasers their rights, powers and remedies hereunder.
25.
ENTIRE AGREEMENT; PRODUCT OF NEGOTIATION

This Agreement supersedes and integrates all previous negotiations, contracts,
agreements and understandings among the parties relating to a sale and
repurchase of Purchased Assets and Additional Purchased Mortgage Loans, and it,
together with the other Program Documents, and the other documents delivered
pursuant hereto or thereto, contains the entire final agreement of the parties.
No prior negotiation, agreement, understanding or prior contract shall have any
validity hereafter.
26.
TERMINATION

This Agreement shall remain in effect until the Termination Date. However, no
such termination shall affect Seller’s outstanding obligations to Purchasers at
the time of such termination. Seller’s obligations to indemnify Purchasers
pursuant to this Agreement and the other Program Documents shall survive the
termination hereof.
27.
REHYPOTHECATION; ASSIGNMENT

(a)Purchasers may, in their sole election, and without the consent of the Seller
engage in repurchase transactions with the Purchased Assets or otherwise pledge,
hypothecate, assign, transfer or otherwise convey the Purchased Assets with a
counterparty of the related Purchaser’s choice, in all cases subject to the
related Purchaser’s obligation to reconvey the Purchased Assets (and not
substitutes therefor) on the Repurchase Date, all at no cost to the Seller. In
the event either Purchaser engages in a repurchase transaction with any of the
Purchased Assets or otherwise pledges or hypothecates any of the Purchased
Assets, the related Purchaser shall have the right to assign to the related
Purchaser’s counterparty any of the applicable representations or warranties in
Exhibit B to this Agreement and the remedies for breach thereof, as they relate
to the Purchased Assets that are subject to such repurchase transaction.
(b)The Program Documents and the Seller’s rights and obligations thereunder are
not assignable by Seller without the prior written consent of the related
Purchaser. Any Person into which Seller may be merged or consolidated, or any
corporation resulting from any merger, conversion or consolidation to which
Seller shall be a party, or any Person succeeding to the business of Seller,
shall be the successor of Seller hereunder, without the execution or filing of
any paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding. Without any requirement for further
consent of the Seller and at no cost or expense to the Seller, each of the
Purchasers and Agent




--------------------------------------------------------------------------------

Exhibit 10.1






may, in its sole election, assign or participate all or a portion of its rights
and obligations under this Agreement and the Program Documents with a
counterparty of the related Purchaser’s or Agent’s choice. The related Purchaser
or Agent shall notify Seller of any such assignment and participation and shall
maintain, for review by Seller upon written request, a register of assignees and
participants and a copy of any executed assignment and acceptance by the related
Purchaser or Agent and assignee (“Assignment and Acceptance”), specifying the
percentage or portion of such rights and obligations assigned. The Seller agrees
that, for any such permitted assignment, Seller will cooperate with the prompt
execution and delivery of documents reasonably necessary for such assignment
process to the extent that Seller incurs no cost or expense that is not paid by
the related Purchaser or Agent, as applicable. Upon such assignment, (a) such
assignee shall be a party hereto and to each Program Document to the extent of
the percentage or portion set forth in the Assignment and Acceptance, and shall
succeed to the applicable rights and obligations of the related Purchaser or
Agent hereunder, and (b) the related Purchaser or Agent shall, to the extent
that such rights and obligations have been so assigned by it to either (i) an
Affiliate of the related Purchaser or Agent which assumes the obligations of the
related Purchaser or Agent hereunder or (ii) to another Person which assumes the
obligations of the related Purchaser or Agent hereunder, be released from their
obligations hereunder accruing thereafter and under the Program Documents.
(c)The related Purchaser and Agent may distribute to any prospective assignee,
participant or pledgee any document or other information delivered to the
related Purchaser by Seller subject to the confidentiality restrictions
contained in Section 35 hereof; accordingly, such prospective assignee,
participant or pledgee shall be required to agree to confidentiality provisions
similar to those set forth in Section 35.
28.
AMENDMENTS, ETC.

No amendment or waiver of any provision of this Agreement nor any consent to any
failure to comply herewith or therewith shall in any event be effective unless
the same shall be in writing and signed by Seller, Purchasers and Agent, and
then such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.
29.
SEVERABILITY

If any provision of any Program Document is declared invalid by any court of
competent jurisdiction, such invalidity shall not affect any other provision of
the Program Documents, and each Program Document shall be enforced to the
fullest extent permitted by law.
30.
BINDING EFFECT; GOVERNING LAW

This Agreement shall be binding and inure to the benefit of the parties hereto
and their respective successors and assigns. THIS AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
31.
WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION AND VENUE; SERVICE OF PROCESS

SELLER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, THE PROGRAM DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. SELLER HEREBY IRREVOCABLY AND UNCONDITIONALLY
CONSENTS, ON BEHALF OF ITSELF AND ITS PROPERTY, TO THE NON‑EXCLUSIVE
JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THE PROGRAM DOCUMENTS IN ANY ACTION OR
PROCEEDING. SELLER HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE TO,
NON‑EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW
YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM
DOCUMENTS. SELLER HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF A SUMMONS AND
COMPLAINT AND OTHER PROCESS IN ANY ACTION, CLAIM OR PROCEEDING BROUGHT BY
ANOTHER PARTY IN CONNECTION WITH THIS AGREEMENT OR THE OTHER PROGRAM DOCUMENTS,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE PERFORMANCE OF SUCH
RIGHTS AND OBLIGATIONS, ON BEHALF OF ITSELF OR ITS PROPERTY, IN THE MANNER
SPECIFIED IN THIS SECTION 31 AND TO SUCH PARTY’S ADDRESS SPECIFIED IN SECTION 34
OR SUCH OTHER ADDRESS AS SUCH PARTY SHALL HAVE PROVIDED IN WRITING TO THE OTHER
PARTIES HERETO. NOTHING IN




--------------------------------------------------------------------------------

Exhibit 10.1






THIS SECTION 31 SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO (I) SERVE LEGAL
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, OR (II) BRING ANY
ACTION OR PROCEEDING AGAINST ANY OTHER PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY OTHER JURISDICTIONS.
32.
SINGLE AGREEMENT

Seller, Purchasers and Agent acknowledge that, and have entered hereinto and
will enter into each Transaction hereunder in consideration of and in reliance
upon the fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, Seller, Purchasers and Agent each agree (i) to perform all of its
obligations in respect of each Transaction hereunder, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions hereunder, and (ii) that payments, deliveries and other
transfers made by any of them in respect of any Transaction shall be deemed to
have been made in consideration of payments, deliveries and other transfers in
respect of any other Transaction hereunder, and the obligations to make any such
payments, deliveries and other transfers may be applied against each other and
netted.
33.
INTENT

Seller, Purchasers and Agent recognize that each of the Transactions and this
Agreement is a “repurchase agreement” as that term is defined in Section 101 of
the Bankruptcy Code, and a “securities contract” as that term is defined in
Section 741 of the Bankruptcy Code, or a “qualified financial contract” as that
term is defined in the Federal Deposit Insurance Act, as applicable, and a
“master netting agreement” as that term is defined in Section 101 of the
Bankruptcy Code.
It is understood that Purchasers’ right to liquidate, the Purchased Assets and
terminate and accelerate the Transactions and this Agreement or to exercise any
other remedies pursuant to Section 18 hereof is a contractual right to
liquidate, terminate and accelerate the Transactions under a repurchase
agreement, a securities contract, a master netting agreement, and a qualified
financial contract as described in Sections 559, 555 and 561 of the Bankruptcy
Code and Section 1821(e)(8)(A)(i) of the Federal Deposit Insurance Act, as
applicable, and a contractual right to offset under a master netting agreement
and across contracts, as described in Section 561 of the Bankruptcy Code. It is
understood that Seller’s right to accelerate the Repurchase Date with respect to
the Purchased Assets and any Transaction hereunder pursuant to Section 18 hereof
is a contractual right to liquidate, terminate and accelerate the Transactions
under a repurchase agreement, a securities contract, a master netting agreement,
and a qualified financial contract as described in Sections 559, 555 and 561 of
the Bankruptcy Code and Section 1821(e)(8)(A)(i) of the Federal Deposit
Insurance Act, as applicable.
The parties hereby intend that any provisions hereof or in any other document,
agreement or instrument that is related in any way to the servicing of the
individual Mortgage Loans shall be deemed “related to” this Agreement within the
meaning of Sections 101(38A)(A) and 101(47)(A)(v) of the Bankruptcy Code and
part of the “contract” as such term is used in Section 741 of the Bankruptcy
Code.
34.
NOTICES AND OTHER COMMUNICATIONS

Except as provided herein, all notices required or permitted by this Agreement
shall be in writing (including without limitation by Electronic Transmission,
e-mail or facsimile) and shall be effective and deemed delivered only when
received by the party to which it is sent; provided that notices of Events of
Default and exercise of remedies or under Sections 6 or 18 shall be sent via
overnight mail and by electronic transmission. Any such notice shall be sent to
a party at the address, electronic mail or facsimile transmission number set
forth below:
if to Seller:
Nationstar Mortgage LLC

8950 Cypress Waters Boulevard
Coppell, Texas 75019
Attention: Jeff Neufeld
Telephone Number: 469.426.3308
E-mail: Jeff.Neufeld@nationstarmail.com


With a copy to:




--------------------------------------------------------------------------------

Exhibit 10.1








Nationstar Mortgage LLC
8950 Cypress Waters Boulevard
Coppell, Texas 75019
Attention: General Counsel
Telephone Number: 972.488.1459
Facsimile: 214.549.2085
E-mail: tony.villani@nationstarmail.com


            
            


if to Purchaser:        Barclays Bank PLC - Mortgage Finance
745 Seventh Avenue, 4th Floor
New York, New York 10019
Attention: Joseph O’Doherty
Telephone: (212) 412-7990
Facsimile: (212) 412-7333
E-mail: joseph.o’doherty@barclays.com
With a copy to:
Barclays Bank PLC - Legal Department
745 Seventh Avenue, 20th Floor
New York, New York 10019
Telephone: (212) 412-1494
Facsimile: (212) 412-1288
Barclays Capital - Operations
700 Prides Crossing
Newark, Delaware 19713
Attention: Brian Kevil
Telephone: (302) 286-1951
Facsimile: (646) 845-6464
E-mail: brian.kevil@barclays.com
or            Sutton Funding LLC
2711 Centreville Road, Suite 400
Wilmington, Delaware 19808


With a copy to:
Barclays Bank PLC - Legal Department
745 Seventh Avenue, 20th Floor
New York, New York 10019
Telephone: (212) 412-1494
Facsimile: (212) 412-1288
Barclays Capital - Operations
700 Prides Crossing
Newark, Delaware 19713
Attention: Brian Kevil
Telephone: (302) 286-1951
Facsimile: (646) 845-6464




--------------------------------------------------------------------------------

Exhibit 10.1






E-mail: brian.kevil@barclays.com
as applicable.


if to Agent:        Barclays Bank PLC - Mortgage Finance
745 Seventh Avenue, 4th Floor
New York, New York 10019
Attention: Joseph O’Doherty
Telephone: (212) 412-7990
Facsimile: (212) 412-7333
E-mail: joseph.o’doherty@barclays.com
With a copy to:
Barclays Bank PLC - Legal Department
745 Seventh Avenue, 20th Floor
New York, New York 10019
Telephone: (212) 412-1494
Facsimile: (212) 412-1288
Barclays Capital - Operations
700 Prides Crossing
Newark, Delaware 19713
Attention: Brian Kevil
Telephone: (302) 286-1951
Facsimile: (646) 845-6464
E-mail: brian.kevil@barclays.com
or to such other address, e-mail address or facsimile number as either party may
notify to the others in writing from time to time.
35.
CONFIDENTIALITY

Seller, Purchasers and Agent each hereby acknowledge and agree that all written
or computer-readable information provided by one party to the other in
connection with the Program Documents or the Transactions contemplated thereby,
including without limitation, Seller’s Mortgagor information in the possession
of Purchasers (the “Confidential Terms”) shall be kept confidential and shall
not be divulged to any party without the prior written consent of such other
party except for (i) disclosure to Seller’s direct and indirect parent
companies, directors, attorneys, agents or accountants, provided that such
attorneys or accountants likewise agree to be bound by this covenant of
confidentiality, or are otherwise subject to confidentiality restrictions or
(ii) with prior (if feasible) written notice to Purchasers, disclosure required
by law, rule, regulation or order of a court or other regulatory body or (iii)
with prior (if feasible) written notice to Purchasers, disclosure to any
approved hedge counterparty to the extent necessary to obtain any Hedge
Instrument hereunder or (iv) with prior (if feasible) written notice to
Purchasers, any disclosures or filing required under Securities and Exchange
Commission (“SEC”) or state securities’ laws; provided that in the case of
clause (iv), Seller shall not file the Pricing Side Letter. Notwithstanding
anything herein to the contrary, except as reasonably necessary to comply with
applicable securities laws, each party (and each employee, representative, or
other agent of each party) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to it relating to such tax treatment and tax structure. For this
purpose, tax treatment and tax structure shall not include (i) the identity of
any existing or future party (or any Affiliate of such party) to this Agreement
or (ii) any specific pricing information or other commercial terms, including
the amount of any fees, expenses, rates or payments arising in connection with
the transactions contemplated by this Agreement.




--------------------------------------------------------------------------------

Exhibit 10.1






36.
DUE DILIGENCE

Subject to Section 14(z) and the limitations contained in the Pricing Side
Letter and the EPF Pricing Side Letter, (i) Purchasers, Agent, Verification
Agent or any of their respective agents, representatives or permitted assigns
shall have the right, upon reasonable prior notice and during normal business
hours, to conduct inspection and perform continuing due diligence reviews of (x)
Seller and its Affiliates, directors, officers, employees and significant
shareholders, including, without limitation, their respective financial
condition and performance of its obligations under the Program Documents, and
(y) the Servicing File and the Purchased Assets (including, but not limited to,
any documentation related to Seller’s FHA servicing practices) and (ii) Seller
agrees promptly to provide Purchasers, Agent, Verification Agent and their
respective agents with access to, copies of and extracts from any and all
documents, records, agreements, instruments or information (including, without
limitation, any of the foregoing in computer data banks and computer software
systems) relating to Seller’s respective business, operations, servicing,
financial condition, performance of their obligations under the Program
Documents, the documents contained in the Servicing Files or the Purchased
Assets or assets proposed to be sold hereunder in the possession, or under the
control, of Seller. In addition, Seller shall also make available to Purchasers,
Agent and/or Verification Agent, upon reasonable prior notice and during normal
business hours, a knowledgeable financial or accounting officer of Seller for
the purpose of answering questions respecting any of the foregoing. Without
limiting the generality of the foregoing, Seller acknowledges that Purchasers
shall enter into transactions with Seller based solely upon the information
provided by Seller to Purchasers and/or Agent and the representations,
warranties and covenants contained herein, and that Purchasers, Agent and/or
Verification Agent, at its option, shall have the right at any time to conduct
itself or through its agents, or require Seller to conduct quality reviews and
underwriting compliance reviews of the individual Mortgage Loans at the expense
of Seller. Any such diligence conducted by Purchasers, Agent and/or Verification
Agent shall not reduce or limit the Seller’s representations, warranties and
covenants set forth herein. Seller agrees to reimburse Purchasers, Agent and/or
Verification Agent for all reasonable out‑of‑pocket due diligence costs and
expenses incurred pursuant to this Section 36.
37.
AMENDMENT AND RESTATEMENT OF ORIGINAL AGREEMENT; NO NOVATION

(a)As of the date first written above, the terms and provisions of the Original
Agreement as amended and restated shall be and hereby are amended, superseded
and restated in their entirety by the terms and provisions of this Agreement.
(b)Notwithstanding the amendment and restatement of the Original Agreement by
this Agreement, any amounts owing to Barclays or Sutton under the Original
Agreement whether on account of Transactions or otherwise which remain
outstanding as of the date hereof, shall constitute Obligations owing hereunder.
This Agreement is given in substitution for the Original Agreement, and not as
payment of the obligations of the Seller thereunder, and is in no way intended
to constitute a novation of the Original Agreement.
(c)Upon the effectiveness of this Agreement on the date first written above,
unless the context otherwise requires, each reference to the Original Agreement
in any of the Program Documents and in each document, instrument or agreement
executed and/or delivered in connection therewith shall mean and be a reference
to this Agreement. Except as expressly modified as of the date hereof, all of
the other Program Documents shall remain in full force and effect and are hereby
ratified and confirmed.


[SIGNATURE PAGE FOLLOWS]
Signature Page to Second Amended and Restated Master Repurchase Agreement


IN WITNESS WHEREOF, Seller, Agent and Purchasers have caused their names to be
signed to this Second Amended and Restated Master Repurchase Agreement by their
respective officers thereunto duly authorized as of the date first above
written.
NATIONSTAR MORTGAGE LLC,
as Seller




--------------------------------------------------------------------------------

Exhibit 10.1










By: /s/ Richard Delgado                
Name: Richard Delgado
Title: Senior Vice President
BARCLAYS BANK PLC, as Purchaser and Agent


By:    /s/ Joseph O’Doherty            
Name: Joseph O’Doherty
Title: Managing Director


SUTTON FUNDING LLC, as Purchaser


By:    /s/ Ellen Kiernan            
Name: Ellen Kiernan
Title: Vice President


A - 4


EXHIBIT A
MONTHLY CERTIFICATION
I, _______________________, _______________________ of Nationstar Mortgage LLC
(the “Seller”), in accordance with that certain Second Amended and Restated
Master Repurchase Agreement (“Agreement”), dated as of January 29, 2016, by and
among Barclays Bank PLC, Sutton Funding LLC and Seller do hereby certify that:
(i)
To the best of my knowledge, no Default or Event of Default has occurred and is
continuing;

(ii)
Attached hereto as Schedule One is a schedule of each financial covenant that
the Seller is subject to under any agreement (other than this Agreement), and a
calculation which demonstrates compliance with each such financial covenant; and

(iii)
The Seller has complied with each of the covenants set forth in Section
14(g)(ii), as evidenced by the worksheet attached hereto as Schedule Two.

[Signature Page Follows]
Capitalized terms used but not defined herein shall have the meanings assigned
thereto in the Agreement.




--------------------------------------------------------------------------------

Exhibit 10.1






IN WITNESS WHEREOF, I have signed this certificate.
Date:             , 201[    ]
NATIONSTAR MORTGAGE LLC


By:_________________________
Name:
Title:
[SEAL]
I, ________________________, ___________________ of Seller, do hereby certify
that _____________________ is the duly elected or appointed, qualified and
acting __________________of Seller, and the signature set forth above is the
genuine signature of such officer on the date hereof.
SCHEDULE ONE TO EXHIBIT A
OTHER FINANCIAL COVENANTS
SCHEDULE TWO TO EXHIBIT B
FINANCIAL COVENANTS WORKSHEET
B - 4


EXHIBIT B
REPRESENTATIONS AND WARRANTIES
with respect to Mortgage Loans
Capitalized terms used but not defined in this Exhibit B have the meanings
assigned to such terms in the Second Amended and Restated Master Repurchase
Agreement dated as of January 29, 2016 (the “Agreement”), by and among Barclays
Bank PLC (“Purchaser” or “Agent”), Sutton Funding LLC (“Purchaser”) and
Nationstar Mortgage LLC (“Seller”). Seller hereby represents and warrants to the
Purchaser and Agent that, for each Mortgage Loan as of the related Purchase Date
and the related Repurchase Date and on each date that such Mortgage Loan is
subject to a Transaction:
(d)All information provided to Purchasers by Seller, including without
limitation the information set forth in the Seller Mortgage Loan Schedule, with
respect to the Mortgage Loan is true and correct in all material respects;
(e)Such Mortgage Loan is an Eligible Mortgage Loan;
(f)Such Mortgage Loan was owned solely by Seller, is not subject to any lien,
claim or encumbrance, including, without limitation, any such interest pursuant
to a loan or credit agreement for warehousing mortgage loans, and was originated
or acquired by Seller from an Originator, underwritten and serviced in Strict
Compliance (in respect of Fannie Mae Mortgage Loans, Freddie Mac Mortgage Loans
and Ginnie Mae Mortgage Loans) or Barclays’ underwriting guidelines (in respect
of Jumbo Mortgage Loans) and has at all times remained in compliance with all
applicable law and regulations, including without limitation the Federal
Truth-in-Lending Act, the Real Estate Settlement Procedures Act, regulations
issued pursuant to any of the aforesaid, and any and all rules, requirements,
guidelines and announcements of each Agency, and, as applicable, the FHA and VA,
as the same may be amended from time to time;
(g)The improvements on the land securing such Mortgage Loan are and will be kept
insured at all times by responsible insurance companies reasonably acceptable to
Purchasers and the Applicable Agency against fire and




--------------------------------------------------------------------------------

Exhibit 10.1






extended coverage hazards under policies, binders or certificates of insurance
with a standard mortgagee clause in favor of Seller and its assigns, providing
that such policy may not be canceled without prior notice to Seller. Any
proceeds of such insurance shall be held in trust for the benefit of Purchasers.
The scope and amount of such insurance shall satisfy the rules, requirements,
guidelines and announcements of the Applicable Agency, and shall in all cases be
at least equal to the lesser of (A) the principal amount of such Mortgage Loan
or (B) the maximum amount permitted by applicable law, and shall not be subject
to reduction below such amount through the operation of a coinsurance, reduced
rate contribution or similar clause;
(h)Each Mortgage is a valid first lien on the Mortgaged Property and is covered
by an attorney’s opinion of title acceptable to the Applicable Agency or by a
policy of title insurance on a standard ALTA or similar lender’s form (or a
binding commitment therefor) in favor of Seller and its assigns, subject only to
exceptions permitted by the applicable Agency Program. Seller shall hold for the
benefit of Purchasers such policy of title insurance, and, upon request of
either Purchaser, shall immediately deliver such policy to the related Purchaser
or to the Custodian on behalf of the related Purchaser;
(i)Such Mortgage Loan (other than a Jumbo Mortgage Loan) is either (i) insured
by the FHA under the National Housing Act, guaranteed by the VA under the
Servicemen’s Readjustment Act of 1944 or (ii) with respect to Fannie Mae
Mortgage Loans and Freddie Mac Mortgage Loans, is otherwise eligible to be
insured or guaranteed in accordance with the requirements of the applicable
Agency Program and, in either case, such Mortgage Loan is not subject to any
defect that would prevent recovery in full or in part against the FHA, VA or
other insurer or guarantor, as the case may be;
(j)Except with respect to HECM Buyout Loans, a mortgage identification number
(“MIN”) has been assigned by MERS and such MIN is accurately provided on the
Seller Mortgage Loan Schedule. Except with respect to HECM Buyout Loans, either
the Mortgage is in favor of MERS or an Assignment of Mortgage to MERS has been
duly and properly recorded;
(k)Except with respect to HECM Buyout Loans, Seller has not received any notice
of liens or legal actions with respect to such Mortgage Loan and no such notices
have been electronically posted by MERS;
(l)Each Mortgage Loan (other than a Jumbo Mortgage Loan, a HECM Buyout Loan or
an FHA Buyout Loan) is eligible for sale to the Applicable Agency and fully
complies with all of the terms and conditions, including any covenants,
representations and warranties, in the applicable Agency Guide and eligible for
securitization by and/or sale to Fannie Mae, Freddie Mac or eligible for
inclusion in a Ginnie Mae MBS pool;
(m)There are no restrictions, contractual or governmental, which would impair
the ability of Seller from servicing the Mortgage Loans;
(n)Such Mortgage Loan may not result in Negative Amortization;
(o)The Mortgagor is one or more natural persons and/or trustees for an Illinois
land trust or a trustee under a “living trust” and such “living trust” is in
compliance with Applicable Agency guidelines for such trusts;
(p)Such Mortgage Loan is not a High Cost Mortgage Loan;
(q)No predatory, abusive or deceptive lending practices, including but not
limited to, the extension of credit to a Mortgagor without regard for the
Mortgagor’s ability to repay the Mortgage Loan and the extension of credit to a
Mortgagor which has no tangible net benefit to the Mortgagor, were employed in
connection with the origination of the Mortgage Loan. Such Mortgage Loan is in
compliance with the anti predatory lending eligibility for purchase requirements
of the Fannie Mae Guide;
(r)With respect to any Mortgage Loan (other than a Streamline Mortgage Loan, a
Mortgage Loan guaranteed by the VA under the Servicemen’s Readjustment Act of
1944, a HARP Mortgage Loan, and any other Mortgage Loan underwritten and
originated in accordance with a program sponsored and/or administered by a
Governmental Authority; provided, that such program has been approved by the
related Purchaser in its sole discretion), on the Origination Date the related
Mortgagor’s FICO Score was equal to or greater than 550 (for this purpose, it
being acknowledged that the related Mortgagor shall be deemed to have a FICO
Score of zero where no FICO Score is available);
(s)If such Mortgage Loan was pledged to another warehouse, credit, repurchase or
other financing facility immediately prior to the related Purchase Date, (i)
such pledge has been released immediately prior to, or concurrently with, the
related Purchase Date hereunder and (ii) Barclays has received a Warehouse
Lender’s Release Letter in respect of such Mortgage Loan;
(t)Such Mortgage Loan has not been released from the possession of the Custodian
under (i) Section 9 of the ReconTrust Custodial Agreement, to Seller or its
bailee for a period in excess of fifteen (15) calendar days (or if such
fifteenth day is not a Business Day, the next succeeding Business Day); (ii)
Section 5 of the DB Custodial Agreement,




--------------------------------------------------------------------------------

Exhibit 10.1






to Seller or its bailee for a period in excess of thirty (30) calendar days (or
if such thirtieth day is not a Business Day, the next succeeding Business Day);
(iii) Section 5 of the U.S. Bank Custodial Agreement, to Seller or its bailee
for a period in excess of thirty (30) calendar days (or if such thirtieth day is
not a Business Day, the next succeeding Business Day) or, in each case, such
earlier time period as indicated on the related Request for Release of
Documents;
(u)Each Streamline Mortgage Loan and HARP Mortgage Loan fully complies with all
applicable terms and conditions, including any covenants, representations and
warranties, of the related Agency Guide, the FHA regulations and the VA
regulations, and the guidance issued by the Federal Housing Finance Authority,
Fannie Mae and Freddie Mac for origination of mortgage loans under the Home
Affordable Refinance Program, as applicable, unless the Seller has obtained a
waiver in respect of any such noncompliance from the related Agency, FHA, VA or
the Federal Housing Finance Authority, as applicable;
(v)Except with respect to HECM Buyout Loans and Cooperative Loans, such Mortgage
Loan is a MERS Designated Mortgage Loan;
(w)With respect to each Mortgage Loan that is a Wet-Ink Mortgage Loan, the
Settlement Agent has been instructed in writing by Seller to hold the related
Mortgage Loan File as agent and bailee for Barclays or Agent and to promptly
forward such Mortgage Loan File in accordance with the provisions of the
Custodial Agreement and the Escrow Instruction Letter (if applicable);
(x)Each Mortgage Loan has been fully disbursed and is secured by a first lien on
an underlying property as a “closed-end” Mortgage Loan with no further
disbursements required by any party;
(y)The Mortgage Loan does not have a loan-to-value ratio in excess of what is
permitted under the Pricing Side Letter or the Agency Guides for mortgage loans
of the same type as the Mortgage Loans; provided, that if any Mortgage Loan
fails to comply with any loan-to-value representations and warranties required
by any Agency, then Seller has obtained a waiver in respect of any such
noncompliance from such Agency;
(z)The Mortgage Loan is not secured by property located in (a) a state where the
Seller is not licensed as a lender/mortgage banker or (b) a state that the
related Purchaser has notified Seller is unacceptable due to a high cost,
predatory lending or other law in such state;
(aa)The Mortgage Loan has not been converted to an ownership interest in real
property through foreclosure or deed-in-lieu of foreclosure;
(ab)The Mortgage Loan relates to Mortgaged Property that consists of (i) a
detached single family dwelling, (ii) a two-to-four family dwelling, (iii) a
one-family dwelling unit in a Freddie Mac eligible condominium project, (iv) a
townhouse, or (v) a detached single family dwelling in a planned unit
development none of which is a cooperative (except to the extent of the
Cooperative Loan Sublimit) or commercial property; and is not related to
Mortgaged Property that consists of (a) mixed use properties, (b) log homes, (c)
earthen homes, (d) underground homes, (e) mobile homes or manufactured housing
units (whether or not secured by real property), (f) any dwelling situated on
more than ten acres of property or (g) any dwelling situated on a leasehold
estate;
(ac)The Mortgage Loan is not a Restricted Mortgage Loan; and
(ad)The Mortgage Loan made its first scheduled Monthly Payment when it was due
(inclusive of any applicable grace period), unless such time frame has not
occurred yet.




C - 3


EXHIBIT C
FORM Of TRANSACTION NOTICE
[insert date]
Barclays Bank PLC
745 Seventh Avenue, 4th Floor
New York, New York 10019
Attention: Ellen Kiernan
Sutton Funding LLC




--------------------------------------------------------------------------------

Exhibit 10.1






2711 Centreville Road, Suite 400
Wilmington, Delaware 19808
Attention: Brian Kevil


Re:
Second Amended and Restated Master Repurchase Agreement, dated as of January 29,
2016 by and among Barclays Bank PLC (“Purchaser” and “Agent”), Sutton Funding
LLC (“Purchaser”) and Nationstar Mortgage LLC (“Seller”)

Ladies/Gentlemen:
Reference is made to the above-referenced Second Amended and Restated Master
Repurchase Agreement (the “Repurchase Agreement”; capitalized terms used but not
otherwise defined herein shall have the meaning given them in the Repurchase
Agreement).
In accordance with Section 3(c) of the Repurchase Agreement, the undersigned
Seller hereby requests, and the Purchasers agree, agrees to enter into a
Transaction with us, in connection with our delivery of Eligible Mortgage Loans
and all related Servicing Rights, on ____________________ [insert requested
Purchase Date, which must be at least one (1) Business Day following the date of
the request] (the “Purchase Date”), in connection with which we shall sell to
you such Eligible Mortgage Loans on the Seller Mortgage Loan Schedule attached
hereto. The unpaid principal balance of the Eligible Mortgage Loans that are not
FHA Buyout Loans or HECM Buyout Loans is $________ and the Purchase Price to be
paid by Barclays for such Eligible Mortgage Loans shall be ______ [insert
applicable Purchase Price]. The unpaid principal balance of the Eligible
Mortgage Loans that are FHA Buyout Loans is $__________ and the Purchase Price
to be paid by Sutton for such FHA Buyout Loans shall be _____ [insert applicable
Purchase Price]. The unpaid principal balance of the Eligible Mortgage Loans
that are HECM Buyout Loans is $__________ and the Purchase Price to be paid by
Sutton for such HECM Buyout Loans shall be _____ [insert applicable Purchase
Price]. Barclays shall transfer to the Seller an amount equal to $ _______
[insert amount which represents the Purchase Price of the Eligible Mortgage
Loans that are not FHA Buyout Loans or HECM Buyout Loans net of any related
Structuring Fee or any other fees then due and payable by Seller to Barclays
pursuant to the Agreement]. Sutton shall transfer to the Seller an amount equal
to $________ [insert amount which represents the Purchase Price of the FHA
Buyout Loans net of any related Structuring Fee, Transaction Fees or any other
fees then due and payable by Seller to Sutton pursuant to the Agreement]. Sutton
shall transfer to the Seller an amount equal to $________ [insert amount which
represents the Purchase Price of the HECM Buyout Loans net of any related
Structuring Fee, Transaction Fees or any other fees then due and payable by
Seller to Sutton pursuant to the Agreement]. Seller agrees to repurchase such
Purchased Asset on the Repurchase Date(s) at the Repurchase Price(s) listed
below.
The Eligible Mortgage Loans have the characteristics on the electronic file or
computer tape or disc delivered by Seller to the related Purchaser with respect
thereto in connection with this Transaction Notice.
The Seller hereby certifies, as of such Purchase Date, that:
(1)    no Default or Event of Default has occurred and is continuing on the date
hereof (or to the extent existing, shall be cured after giving effect to such
Transaction) nor will occur after giving effect to such Transaction as a result
of such Transaction;
(2)        each of the representations and warranties made by the Seller in or
pursuant to the Program Documents is true and correct in all material respects
on and as of such date as if made on and as of the date hereof (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date);




--------------------------------------------------------------------------------

Exhibit 10.1






(3)        the Seller is in compliance with all governmental licenses and
authorizations and are qualified to do business and are in good standing in all
required jurisdictions, except as would not be reasonably likely to have a
Material Adverse Effect;
(4)        Seller has all requisite Approvals; and
(5)        the Seller has satisfied all applicable conditions precedent in
Sections 10(a) and (b) of the Repurchase Agreement and all other requirements of
the Program Documents.
The undersigned duly authorized officer of Seller further represents and
warrants that (1) (a) with respect to the Eligible Mortgage Loans subject to the
Transaction requested herein that are not Wet-Ink Mortgage Loans, the documents
constituting the Mortgage Loan Files (as defined in the Custodial Agreement) and
(b) with respect to Eligible Mortgage Loans that are Wet-Ink Mortgage Loans, the
Transaction Notice and the Seller Mortgage Loan Schedule, in each case as more
specifically identified on the Seller Mortgage Loan Schedule delivered to the
Barclays and the Custodian in connection herewith (the “Receipted Assets”), have
been or are hereby submitted to Custodian and such required documents are to be
held by the Custodian for the related Purchaser, (2) all other documents related
to such Receipted Assets (including, but not limited to, mortgages, insurance
policies, loan applications and appraisals) have been or will be created and
held by Seller for the related Purchaser, (3) all documents related to such
Receipted Assets withdrawn from Custodian shall be held by Seller for the
related Purchaser, and (4) upon the related Purchaser’s wiring of the Purchase
Price pursuant to Section 3(b) of the Repurchase Agreement, the related
Purchaser will have agreed to the terms of the Transaction as set forth herein
and purchased the Receipted Assets from the Seller.
Seller hereby represents and warrants that (x) the Receipted Assets have an
unpaid principal balance as of the date hereof of $__________ and (y) the number
of Receipted Assets is ______.
Very truly yours,
NATIONSTAR MORTGAGE LLC
By:                
Name:
Title:
D - 3


EXHIBIT D
FORM OF GOODBYE LETTER
«Primary_Borrower»                    [_______] [__], 201[ ]
«Mailing_address_line_1»
«Mail_city», «Mail_state» «Mail_zip»




--------------------------------------------------------------------------------

Exhibit 10.1






RE:    Transfer of Mortgage Loan Servicing
Mortgage Loan «Account_number»


Dear Customer:
Nationstar Mortgage LLC is the present servicer of your mortgage loan. Effective
[Date] the servicing of your mortgage will be transferred to _______. This
transfer does not affect the terms and conditions of your mortgage, other than
those directly related to servicing. Because of the change in servicer, we are
required to provide you with this disclosure.


Nationstar Mortgage LLC cannot accept any payments received after [Date].
Effective [Date], all payments are to be made to __________. Any payments
received by Nationstar Mortgage LLC after [Date] will be forwarded to
_________________. ___________________ will be contacting you shortly with
payment instructions. Please make future payments to:
________________________
Attn:  ___________
[Address]


If you currently make payments by an automatic checking or savings account
deduction, that service will discontinue effective with the transfer date. After
the servicing transfer, you may request this service from _____________.
In [Date], you will receive a statement from Nationstar Mortgage LLC reflecting
the amount, if any, of the interest and taxes paid on your behalf in 201[ ]. A
similar statement will be sent __________________ for the period beginning
[Date] through year-end. Both statements must be added together for income tax
purposes.
If you have any questions concerning your account through [Date], you should
continue to contact Nationstar Mortgage LLC, at <Seller’s Phone Number>, <HOURS
OF OPERATION>. Questions after the transfer date should be directed to
___________________Customer Service Department at 1‑800-_____________, Monday -
Friday, 7 a.m. - 7 p.m. EST.
Sincerely,
Loan Servicing Department
Nationstar Mortgage LLC
NOTICE OF ASSIGNMENT, SALE OR TRANSFER
OF SERVICING RIGHTS
You are hereby notified that the servicing of your mortgage loan, that is the
right to collect payments from you, is being assigned, sold or transferred.
The assignment, sale or transfer of the servicing of the mortgage loan does not
affect any term or condition of the mortgage instruments, other than the terms
directly related to the servicing of your loan.
Except in limited circumstances, the law requires that your present servicer
send you a notice at least 15 days before the effective date, or at closing.
Your new servicer must also send you this notice no later than 15 days after
this effective date.
This notification is a requirement of Section 6 of the Real Estate Settlement
Procedures Act (RESPA) (12 U.S.C. 2605). You should also be aware of the
following information, which is set out in more detail in Section 6 of RESPA (12
U.S.C. 2605).




--------------------------------------------------------------------------------

Exhibit 10.1






During the 60 day period following the effective date of the transfer of the
loan servicing, a loan payment received by your old servicer before its due date
may not be treated by the new loan servicer as late, and a late fee may not be
imposed upon you.
Section 6 of RESPA (12 U.S.C. 2605) gives you certain consumer rights. If you
send a “qualified written request” to you loan servicer concerning the servicing
of your loan, your servicer must provide you with a written acknowledgement
within 20 Business Days of receipt of your request. A “qualified written
request” is written correspondence, other than notice on a payment coupon or
other payment medium supplied by the servicer, which includes your name and
account number and your reasons for the request. If you want to send a
“qualified written request” regarding the servicing of your loan, it must be
sent to this address:
___________________
[Address]
No later than 60 Business Days after receiving your request, your servicer must
make any appropriate corrections to your account, and must provide you with a
written clarification regarding any dispute. During this 60 Business Day period,
your servicer may not provide information to a consumer reporting agency
concerning any overdue payment related to such period or qualified written
request. However, this does not prevent the servicer from initiating foreclosure
if proper grounds exist under the mortgage documents.
A Business Day is any day excluding legal public holidays (State or federal),
Saturday and Sunday.
Section 6 of RESPA also provides for damages and costs for individuals or
classes of individuals, in circumstances where servicers are shown to have
violated the requirements of that Section. You should seek legal advice if you
believe your rights have been violated.
MIRANDA DISCLOSURE - For your protection, please be advised that we are
attempting to collect a debt and any information obtained will be used for that
purpose. Calls will be monitored and recorded for quality assurance purposes. If
you do not wish for your call to be recorded please notify the customer service
associate when calling.
BANKRUPTCY INSTRUCTION - Attention to any customer in Bankruptcy or who has
received a bankruptcy discharge of this debt. Please be advised that this letter
constitutes neither a demand for payment of the captioned debt nor a notice of
personal liability to any recipient hereof who might have received a discharge
of such debt in accordance with applicable bankruptcy laws or who might be
subject to the automatic stay of Section 362 of the United States Bankruptcy
Code. However, it may be a notice of possible enforcement of our lien against
the collateral property, which has not been discharged in your bankruptcy.
E - 1


EXHIBIT E
FORM OF WAREHOUSE LENDER’S RELEASE
(Date)
Barclays Bank PLC - Mortgage Finance
745 Seventh Avenue, 4th Floor
New York, New York 10019
Attention: Joseph O’Doherty


Barclays Bank PLC - Legal Department
745 Seventh Avenue, 20th Floor
New York, New York 10019






--------------------------------------------------------------------------------

Exhibit 10.1






Barclays Capital - Operations
700 Prides Crossing
Newark, Delaware 19713
Attention: Brian Kevil


Nationstar Mortgage LLC
8950 Cypress Waters Boulevard
Coppell, Texas 75019
Attention: General Counsel


Sutton Funding LLC
2711 Centreville Road, Suite 400
Wilmington, Delaware 19808
Attention: Brian Kevil




Re:    Certain Assets Identified on Schedule A hereto and owned by Nationstar
                Mortgage LLC
Capitalized terms used herein but not defined herein shall have the meanings
ascribed to such terms in the Second Amended and Restated Master Repurchase
Agreement, dated as of January 29, 2016 (the “Repurchase Agreement”), among
Barclays Bank, PLC, Sutton Funding LLC and Nationstar Mortgage LLC.
The undersigned hereby releases all right, interest, lien or claim of any kind
with respect to the Mortgage Loan described in the attached Schedule A, such
release to be effective automatically without any further action by any party
upon receipt by Barclays Bank PLC in immediately available funds of
$__________________, in accordance with the following wire instructions:
[            ]
Very truly yours,




[WAREHOUSE LENDER]


By:                     
Name:




--------------------------------------------------------------------------------

Exhibit 10.1






Title:


[Schedule A to exhibit E - List of Assets to be Released]
F - 1


EXHIBIT F


[RESERVED]


G - 2


EXHIBIT G
[RESERVED]
H - 1


EXHIBIT H
form of SELLER mortgage loan schedule




--------------------------------------------------------------------------------

Exhibit 10.1






field header
Description
pool_user_key
GNMA Pool num
collateral_user_key
NS loan id
track_user_description
borrower name
lnamount
original or modified loan amount
curr_upb
unpaid balance (optional)
rate
interest rate
pi
original or modified P&I
casenum
case number
zip
zipcode
state
state
city
city
address
property address
maturity
maturity date
closedate
Note date
firstdue
first pay date
mers_register_flag
MERS registered
mers_min
MIN #
is_mom
MOM loan Y/N
armindex
index type
armadj
first rate change date
armround
rounding factor
armmargin
margin
anncap
annual rate cap
lifecap
life cap
armfloor
floor rate
rounding_method
round nearest, up, or down
arm_lookback
lookback days
armindex_rate
index rate
c_armfix
loan type (ARM or Fixed)
armpcap_init
initial periodic rate cap
armpfloor_init
initial periodic rate floor
mod flag
yes or no
collateral status
wet or dry
judicial/nonjudicial
state is judicial or nonjudicial
mod effective date
effective date of mod
mod term
loan term after mod



I - 1


EXHIBIT I
SUTTON’S SPECIAL ELIGIBILITY REQUIREMENTS FOR FHA BUYOUT LOANS and HECM buyout
loans
1. Each FHA Buyout Loan is an FHA-insured mortgage loan.
2. Each HECM Buyout Loan is an FHA-insured mortgage loan.




--------------------------------------------------------------------------------

Exhibit 10.1








J - 1


EXHIBIT J
Correspondent Seller Release
[insert date]
Nationstar Mortgage LLC
8950 Cypress Waters Boulevard
Coppell, Texas 75019
Attention: General Counsel
Re:
Correspondent Seller Release

Effective immediately upon the receipt (the date and time of such receipt, the
“Date and Time of Sale”) by [Name of Correspondent Seller] of $____________,
[Name of Correspondent Seller] hereby relinquishes any and all right, title and
interest it may have in and to the mortgage loans described in Exhibit A
attached hereto (the “Loans”), including any security interest therein, and
certifies that all notes, mortgages, assignments and other documents in its
possession or in the possession of its custodial agent relating to such Loans
have been released to Nationstar Mortgage LLC or its designee as of the Date and
Time of Sale.
[NAME OF CORRESPONDENT SELLER]
By:________________________________
Name:
Title:




K - 1


EXHIBIT K
FORM OF GUARANTY
This GUARANTY (as the same may be amended, restated, supplemented or otherwise
modified from time to time, this “Guaranty”), dated as of [_________], 20__ is
by Nationstar Mortgage LLC, a Delaware limited liability company (“Guarantor”).
WHEREAS, Guarantor is furnishing its guaranty of the Guaranteed Obligations (as
hereinafter defined) in order to induce Purchaser (as hereinafter defined) to
purchase certain Eligible Mortgage Loans under the Master Repurchase Agreement
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Master Repurchase Agreement”), dated as of August 20, 2013,
among Home Community Mortgage LLC (“Seller”) and Barclays Bank PLC (“Purchaser”
and “Agent”).


Capitalized terms not otherwise defined herein are used herein with the same
meanings given to such terms in the Master Repurchase Agreement.


Therefore, for good and valuable consideration, the receipt of which is hereby
acknowledged by the Guarantor, the parties hereto agree as follows:


SECTION 1.    Guarantee.






--------------------------------------------------------------------------------

Exhibit 10.1






(a) Guarantor unconditionally and irrevocably guarantees to Agent the due and
punctual payment by, and performance of, the Obligations (as defined in the
Master Repurchase Agreement) by Seller arising under or in connection with the
Program Documents (the “Guaranteed Obligations”). Guarantor further agrees that
the Guaranteed Obligations may be extended or renewed, in whole or in part,
without notice or further assent from it, and it will remain bound upon this
Guaranty notwithstanding any extension or renewal of any Guaranteed Obligation
until the Guaranteed Obligations have been paid in full. Anything contained
herein to the contrary notwithstanding, the obligations of Guarantor hereunder
at any time shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations hereunder subject to avoidance as a
fraudulent transfer or conveyance under Section
548 of the Bankruptcy Code (Title 11, United States Code) or any comparable
provisions of any similar federal or state law.


(b) Guarantor, to the extent permitted by applicable law, waives presentation
to, demand for payment from and protest to Seller, and also waives notice of
protest for nonpayment, notice of acceleration and notice of intent to
accelerate. The obligations of Guarantor hereunder shall not be affected by (i)
the failure of Agent or Purchaser to assert any claim or demand or to enforce
any right or remedy against Seller under the provisions of the Program Documents
or any other agreement or otherwise; (ii) any extension or renewal of any
provision hereof or thereof; (iii) any rescission, waiver, compromise,
acceleration, amendment or modification of any of the terms or provisions of the
Program Documents or of any other agreement; (iv) the release, exchange, waiver
or foreclosure of any security held by Agent or Purchaser for the Guaranteed
Obligations or any of them or (v) the failure of Agent or Purchaser to exercise
any right or remedy against any other guarantor of the Guaranteed Obligations.


(c) Guarantor further agrees that this Guaranty constitutes a guaranty of
performance and of payment when due and not just of collection, and waives, to
the extent permitted by applicable law, any right to require that any resort be
had by Agent or Purchaser to any security held for payment of the Guaranteed
Obligations or to any balance of any deposit, account or credit on the books of
Agent in favor of Seller or to any other Person.


(d) Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of Seller and any and all endorsers and/or other guarantors
of all or any part of the Guaranteed Obligations, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations, or any part
thereof, that diligent inquiry would reveal, and Guarantor hereby agrees that
Agent shall have no duty to advise Guarantor of information known to it
regarding such condition or any such circumstances. In the event Agent, in its
sole discretion, undertakes at any time or from time to time to provide any such
information to Guarantor, Agent shall be under no obligation (i) to undertake
any investigation not a part of its regular business routine, (ii) to disclose
any information which Agent, pursuant to accepted or reasonable commercial
finance or banking practices, wishes to maintain confidential or (iii) to make
any other or future disclosures of such information or any other information to
Guarantor.


(e) This Guaranty shall not be affected by the genuineness, validity, regularity
or enforceability of the Guaranteed Obligations, the Program Documents or any
other instrument evidencing any of the Guaranteed Obligations, or by the
existence, validity, enforceability, perfection, or extent of any collateral
therefore or by any other circumstance relating to the Guaranteed Obligations
which might otherwise constitute a defense to this Guaranty. Agent makes no
representation or warranty in respect to any such circumstances or has any duty
or responsibility whatsoever to Guarantor in respect to the management and
maintenance of the Guaranteed Obligations or any collateral which may secure the
Guaranteed Obligations.


SECTION 2. No Impairment of Guaranty. The obligations of Guarantor hereunder
shall be unconditional and absolute and, without limiting the generality of the
foregoing, until the Guaranteed Obligations have been paid in full, shall not be
released, discharged or otherwise affected by:


(a) any extension, renewal, settlement, indulgence, compromise, claim, waiver,
release, surrender, of or with respect to the Guaranteed Obligations or any part
thereof or any agreement relating thereto, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto;






--------------------------------------------------------------------------------

Exhibit 10.1






(b) any modification, amendment or restatement of or supplement to the Program
Documents or any other instrument or document delivered in connection therewith,
including, without limitation, any such amendment which may increase the amount
of, or the interest rates applicable to, any of the Guaranteed Obligations
guaranteed hereby;


(c) any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;


(d) any change in the corporate, partnership or other existence, structure or
ownership of Seller, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting Seller, or any of their respective assets or any
resulting release or discharge of any obligation of Seller;


(e) the existence of any setoff, claim, counterclaim, recoupment, termination or
other rights which Guarantor may have at any time against Seller or any other
person, whether in connection herewith
or in connection with any unrelated transactions; provided that nothing herein
shall prevent the assertion of any such claim by separate suit or compulsory
counterclaim;


(f) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against Seller for any reason related to the Program Documents, or any provision
of applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by Seller of any of the Guaranteed Obligations or otherwise
affecting any term of any of the Guaranteed Obligations;


(g) the failure of Agent or Purchaser to take any steps to perfect and maintain
any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;


(h) the election by, or on behalf of Agent or Purchaser, in any proceeding
instituted under Chapter 11 of Title 11 of the United States Code (11 U.S.C. 101
et. seq.) (the “Bankruptcy Code”), of the application of Section 1111(b)(2) of
the Bankruptcy Code;


(i)    any borrowing or grant of a security interest by Seller, as
debtor-in-possession, under
Section 364 of the Bankruptcy Code;


(j) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of Agent for repayment of all or any part of the
Guaranteed Obligations; or


(k) any other act or omission to act or delay of any kind by Seller, willful or
otherwise, Agent or any other person or any other circumstance whatsoever which
might, but for the provisions of this Section 2, constitute a legal or equitable
discharge of Guarantor’s obligations hereunder.


SECTION 3.    Continuation and Reinstatement, etc.


(a) Guarantor further agrees that its guaranty hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of principal of or interest on any Guaranteed Obligation is
rescinded or must otherwise be restored by Agent upon the bankruptcy or other
reorganization of Seller or otherwise. In furtherance of the provisions of this
Guaranty, and not in limitation of any other right which Agent may have at law
or in equity against Seller by virtue hereof, upon failure of Seller to pay any
Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice or otherwise, Guarantor hereby promises
to and will, upon receipt of written demand by Agent, forthwith pay or cause to
be paid to Agent in cash an amount equal to the unpaid amount of all such
Guaranteed Obligation, and thereupon Agent shall assign such Guaranteed
Obligation, together with all security interests, if any, then held by Agent or
Purchaser in respect of such Guaranteed Obligation, to Guarantor.




--------------------------------------------------------------------------------

Exhibit 10.1








(b) Upon payment by Guarantor of any sums to Agent hereunder, all rights of
Guarantor against Seller involved, arising as a result thereof by way of right
of subrogation or otherwise, shall in all respects be subordinate and junior in
right of payment to the prior final and indefeasible payment in full of all the
Guaranteed Obligations (other than unasserted contingent indemnification
obligations) to Agent. If any amount shall be paid to Guarantor for the account
of Seller, such amount shall be held in trust for the benefit of Agent to be
credited and applied to the Guaranteed Obligations, whether matured or
unmatured.
SECTION 4. Representation and Warranties. Guarantor makes the following
representations and warranties to Agent, all of which shall survive the
execution and delivery of this Guaranty and the issuance and purchase of the
Notes:


(a) Guarantor is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware and is in good
standing as a foreign limited liability company in all jurisdictions where the
nature of its properties or business so requires, except where the failure to be
in good standing in such other jurisdiction would not, in the aggregate, have a
Material Adverse Effect. Guarantor has the power and authority to own its
properties and carry on its businesses as now being conducted and to execute,
deliver and perform its obligations under this Guaranty.


(b) The execution, delivery and performance of this Guaranty (i) have been duly
authorized by all necessary corporate action on the part of Guarantor, (ii) will
not violate any provision of applicable law or any approval of a Governmental
Authority applicable to Guarantor, (iii) will not violate any provision of the
certificate of formation or operating agreement or any other organizational
document of Guarantor, (iv) will not violate or result in a default under any
provision of any indenture, material agreement, bond, note or other similar
material instrument to which Guarantor is a party or by which Guarantor or any
of its properties or assets are bound, and (v) will not result in the creation
or imposition of any lien, charge or encumbrance of any nature whatsoever upon
any properties or assets of Guarantor.


(c) This Guaranty when executed will constitute the legal, valid and binding
obligation of Guarantor, enforceable in accordance with its terms, subject (i)
as to the enforcement of remedies, to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and (ii) to general
principles of equity.


(d)    Guarantor will realize a direct economic benefit as a result of the
amounts paid by
Purchaser to Seller pursuant to the Master Repurchase Agreement.


(e) The execution of this Guaranty and the consummation of the transactions
contemplated hereby are in the ordinary course of business of Guarantor and will
not conflict with, result in the breach of or violate any provision of the
certificate of formation or operating agreement of Seller nor result in the
violation of any law, rule, regulation, order, judgment or decree to which
Guarantor or Seller is subject, including without limitation the Real Estate
Settlement Procedures Act, and any and all rules, requirements, guidelines and
announcements of any Governmental Authority issued pursuant to any of the
aforesaid.


SECTION 5.    General Waivers; Additional Waivers.


(a) General Waivers. To the extent permitted by applicable law, Guarantor
irrevocably waives acceptance hereof, presentment, demand or action on
delinquency, protest, the benefit of any statutes of limitations and, to the
fullest extent permitted by law, any notice not provided for herein, as well as
any requirement that at any time any action be taken by any person against
Seller or any other person.


(b) Additional Waivers. Notwithstanding anything herein to the contrary, to the
extent permitted by applicable law, Guarantor hereby absolutely,
unconditionally, knowingly, and expressly waives:


(1)    any right it may have to revoke this Guaranty as to future indebtedness
or notice of acceptance hereof;




--------------------------------------------------------------------------------

Exhibit 10.1






(2) notices, demands, presentments, protests, notices of protest, notices of
dishonor, notices of any action or inaction, including acceptance hereof,
notices of default under this Guaranty notices of Event of Defaults under the
Program Documents or any agreement or instrument related thereto, notices of any
renewal, extension, modification or amount of the Guaranteed Obligations or any
agreement related thereto, notices of any adverse change in the financial
condition of Sellers or of any other fact that might increase Guarantor’s risk
hereunder, and notices of any Transactions, purchases, loans or other financial
accommodations made or extended under the Program Documents or the creation or
existence of any Guaranteed Obligations;


(3) its right, if any, to require Agent to institute suit against, or to exhaust
any rights and remedies which Agent has or may have against any third party, or
against any collateral provided by any third party. In this regard, Guarantor
agrees that it is bound to the payment of each and all Guaranteed Obligations,
whether now existing or hereafter arising, as fully as if the Guaranteed
Obligations were directly owing to Agent by Guarantor. Guarantor further waives
any defense arising by reason of any disability or other defense (other than the
defense that the Guaranteed Obligations shall have been fully and finally
performed and indefeasibly paid) of Guarantor in respect thereof;


(4) (i) any rights to assert against Agent or Purchaser any defense (legal or
equitable), set-off, counterclaim, or claim which Guarantor may now or at any
time hereafter have against any other party liable to Agent; (ii) any defense,
set-off, counterclaim, or claim, of any kind or nature, arising directly or
indirectly from the present or future lack of perfection, sufficiency, validity,
or enforceability of the Guaranteed Obligations or any security therefor; (iii)
any defense Guarantor has to performance hereunder, and any right Guarantor has
to be exonerated, arising by reason of the alteration by Agent of the Guaranteed
Obligations or the acceptance by Agent or Purchaser of anything in partial
satisfaction of the Guaranteed Obligations; and (iv) the benefit of any statute
of limitations affecting Guarantor’s liability hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Guaranteed Obligations shall similarly operate to
defer or delay the operation of such statute of limitations applicable to
Guarantor’s liability hereunder; and


(5) any defense arising by reason of or deriving from (i) any claim or defense
based upon an election of remedies by Agent, such as nonjudicial foreclosure; or
(ii) any election by Agent under Section 1111(b) of Title 11 of the United
States Code entitled “Bankruptcy”, as now and hereafter in effect (or any
successor statute), to limit the amount of, or any collateral securing, its
claim against Guarantor.


SECTION 6. Notices. Notices and other communication provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopy or electronic photocopy
format sent by electronic mail, to the applicable party at its address set forth
below its name on the signature pages of this Guaranty or such other address as
shall be designated by such party in a written notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Guaranty shall be deemed to have been
given on the fifth (5th) Business Day after the date when sent by registered or
certified mail, postage prepaid, return receipt requested, if by mail, or upon
receipt by such party, if by any electronic or facsimile communications
equipment, in each case addressed to such party as provided herein or in
accordance with the latest unrevoked written direction from such party.


SECTION 7. Successors. Each reference herein to Agent shall be deemed to include
its successors and permitted assigns (including but not by way of limitation,
Purchaser or any assignee of any of the Guaranteed Obligations), in whose favor
the provisions of this Guaranty shall
inure. Each reference herein to Guarantor shall be deemed to include its
successors and assigns, all of whom shall be bound by the provisions of this
Guaranty.


SECTION 8. Stay of Acceleration. If acceleration of the time for payment of any
amount payable by Seller under the Program Documents is stayed upon the
insolvency, bankruptcy or reorganization of Seller, all such amounts otherwise
subject to acceleration under the terms of the Program Documents shall
nonetheless be payable by Guarantor hereunder forthwith on demand by Agent.


SECTION 9.    Setoff; No Deductions.




--------------------------------------------------------------------------------

Exhibit 10.1








(a) Upon the occurrence and during the continuance of an Event of Default or the
failure by Seller or Guarantor to timely perform all or any part of the
Guaranteed Obligations in accordance with the Program Documents or this
Guaranty, Agent may, without notice to Guarantor and regardless of the
acceptance of any security or collateral for the payment hereof, appropriate and
apply in accordance with the terms of the Program Documents toward the payment
of all or any part of the Guaranteed Obligations (i) any indebtedness due or to
become due from Agent to Guarantor, and (ii) any moneys, credits or other
property belonging to Guarantor, at any time held by or coming into the
possession of Agent or any of its affiliates.


(b) Guarantor represents and warrants that it is organized and resides in the
United States of America. Guarantor shall make all payments hereunder without
setoff or counterclaim and free and clear of and without deduction for any
taxes, levies, imposts, duties, charges, fees, deductions, withholdings,
compulsory loans, restrictions or conditions of any nature now or hereafter
imposed or levied by any jurisdiction or any political subdivision thereof or
taxing or other authority therein unless Guarantor is compelled by law to make
such deduction or withholding


SECTION 10. SERVICE OF PROCESS. GUARANTOR (I) HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE COURTS OF THE STATE OF NEW YORK AND TO
THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK, FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT
OF OR BASED UPON THIS GUARANTY, OR THE SUBJECT MATTER HEREOF BROUGHT BY AGENT,
PURCHASER OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS AND (II) HEREBY
WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR OTHERWISE,
IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT SUBJECT
PERSONALLY TO THE JURISDICTION OF THE ABOVE-NAMED COURTS, THAT ITS PROPERTY IS
EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT THE SUIT, ACTION OR
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT,
ACTION OR PROCEEDING IS IMPROPER, OR THAT THIS GUARANTY OR THE SUBJECT MATTER
HEREOF OR THEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT, AND (III) HEREBY
AGREES NOT TO ASSERT ANY OFFSETS OR COUNTERCLAIMS (OTHER THAN COMPULSORY
COUNTERCLAIMS) IN ANY SUCH ACTION, SUIT OR PROCEEDING. GUARANTOR HEREBY CONSENTS
TO SERVICE OF PROCESS BY CERTIFIED MAIL AT ITS ADDRESS SET FORTH ON THE
SIGNATURE PAGES OF THIS GUARANTY, AND AGREES THAT THE SUBMISSION TO JURISDICTION
AND THE CONSENT TO SERVICE OF PROCESS BY MAIL IS MADE FOR THE EXPRESS BENEFIT OF
AGENT AND PURCHASER. FINAL JUDGMENT AGAINST GUARANTOR IN ANY SUCH ACTION, SUIT
OR PROCEEDING SHALL BE CONCLUSIVE, AND MAY BE ENFORCED IN OTHER JURISDICTIONS
(X) BY SUIT, ACTION OR PROCEEDING ON THE JUDGMENT, A CERTIFIED OR TRUE COPY OF
WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND OF THE AMOUNT OF ANY
INDEBTEDNESS OR LIABILITY OF GUARANTOR THEREIN DESCRIBED OR (Y) IN ANY
OTHER MANNER PROVIDED BY OR PURSUANT TO THE LAWS OF SUCH OTHER JURISDICTION;
PROVIDED, HOWEVER, THAT AGENT OR PURCHASER MAY AT ITS OPTION BRING SUIT OR
INSTITUTE OTHER JUDICIAL PROCEEDINGS AGAINST GUARANTOR OR ANY OF ITS ASSETS IN
ANY STATE OR FEDERAL COURT OF THE UNITED STATES OR OF ANY COUNTRY OR PLACE WHERE
GUARANTOR OR SUCH ASSETS MAY BE FOUND.


SECTION 11. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION 5-1401 AND SECTION
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW.


SECTION 12. No Waiver, etc. Neither a failure nor a delay on the part of Agent
or Purchaser in exercising any right, power or privilege under this Guaranty
shall operate as a waiver thereof, nor shall a single or




--------------------------------------------------------------------------------

Exhibit 10.1






partial exercise thereof preclude any other or further exercise of any right,
power or privilege. The rights, remedies and benefits of Agent or Purchaser
herein expressly specified are cumulative and not exclusive of any other rights,
remedies or benefits which Agent or Purchaser may have under this Guaranty, at
law, in equity, by statute, or otherwise.


SECTION 13. Modification, etc. No modification, amendment or waiver of any
provision of this Guaranty, nor the consent to any departure by Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent and Guarantor, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice to or demand on Guarantor in any case shall entitle Guarantor to any
other or further notice or demand in the same, similar or other circumstances.


SECTION 14. Severability. If any one or more of the provisions contained in this
Guaranty should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall in no way be affected or impaired thereby.


SECTION 15. Headings. Section headings used herein are for convenience of
reference only and are not to affect the construction of, or be taken into
consideration in interpreting, this Guaranty.


SECTION 16. Expenses. Guarantor shall pay on demand all reasonable and
documented out-of-pocket expenses (including reasonable attorneys’ fees) in any
way relating to the enforcement or protection of Agent’s rights under this
Guaranty or in respect of the Guaranteed Obligations, including any incurred
during any “workout” or restructuring in respect of the Guaranteed Obligations
and any incurred in the preservation, protection or enforcement of any rights of
Purchaser in any insolvency proceeding. The obligations of Guarantor under this
paragraph shall survive the payment in full of the Guaranteed Obligations and
termination of this Guaranty.


SECTION 17. Indemnification and Survival. Without limitation on any other
obligations of Guarantor or remedies of Agent or Purchaser (each such Person
being called an “Indemnitee”) under this Guaranty, Guarantor shall, to the
fullest extent permitted by law, indemnify, defend and save and hold harmless
Agent and Purchaser from and against, and shall pay on demand, any and all
damages, losses, liabilities and expenses (including reasonable attorneys’ fees)
that may be suffered or incurred by Agent or Purchaser in connection with or as
a result of any failure of any
Guaranteed Obligations to be the legal, valid and binding obligations of Seller
enforceable against Seller in accordance with their terms; provided that such
indemnity shall not be available, as to any Indemnitee, to the extent that such
damages, losses, liabilities and expenses resulted from the gross negligence or
willful misconduct of such Indemnitee. The obligations of Guarantor under this
paragraph shall survive the payment in full of the Guaranteed Obligations and
termination of this Guaranty.


SECTION 18. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
WHICH CANNOT BE WAIVED, EACH OF AGENT AND GUARANTOR HEREBY WAIVES, AND COVENANTS
THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY
RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND,
ACTION, OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS GUARANTY OR THE
SUBJECT MATTER HEREOF, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING OR
WHETHER IN CONTRACT OR TORT OR OTHERWISE. GUARANTOR ACKNOWLEDGES THAT IT HAS
BEEN INFORMED BY AGENT THAT THE PROVISIONS OF THIS SECTION 18 CONSTITUTE A
MATERIAL INDUCEMENT UPON WHICH AGENT HAS RELIED, IS RELYING AND WILL RELY IN
ENTERING INTO THIS GUARANTY. GUARANTOR MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 18 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
AGENT TO THE WAIVER OF ITS RIGHTS TO TRIAL BY JURY. AGENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 18
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF GUARANTOR TO THE WAIVER OF
ITS RIGHTS TO TRIAL BY JURY.


SECTION 19. Obligations Independent. The obligations of Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations. A separate action




--------------------------------------------------------------------------------

Exhibit 10.1






may be brought against Guarantor to enforce this Guaranty whether or not Seller
or any other person or entity is joined as a party.


[Signature Page Follows]
Signature Page to Guaranty Agreement


IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed by its
duly authorized officer as of the date first written above.




NATIONSTAR MORTGAGE LLC, as Guarantor






By:
 
Name:
 
Title:
 



Address for Notices:
8950 Cypress Waters Boulevard
Coppell, Texas 75019
Attention: General Counsel








Acknowledged and Agreed By:


BARCLAYS BANK PLC, as Purchaser and Agent






By:
 
Name:
 
Title:
 





Address for Notices:


745 Seventh Avenue, 4th Floor
New York, New York 10019
Attention: Joseph O’Doherty






